TABLE OF CONTENTS

 
Texas Department
Of
Human Services
 
[LOGO OF THE STATE OF TEXAS]
 
STAR+PLUS CONTRACT
 

--------------------------------------------------------------------------------

 
AMERIGROUP TEXAS INC
 
HARRIS SERVICE AREA





--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

ARTICLE 1
  
PARTIES AND AUTHORITY TO CONTRACT
  
7
ARTICLE 2
  
DEFINITION
  
8
ARTICLE 3
  
PLAN ADMINISTRATIVE AND HUMAN RESOURCE REQUIREMENTS
  
21
        3.1
  
ORGANIZATION AND ADMINISTRATION
  
21
        3.2
  
NON-PROVIDER SUBCONTRACTS
  
22
        3.3
  
MEDICAL DIRECTOR
  
23
        3.4
  
PLAN MATERIALS AND DISTRIBUTION OF PLAN MATERIALS
  
24
        3.5
  
RECORDS REQUIREMENTS AND RECORDS RETENTION
  
26
        3.6
  
HMO REVIEW OF TDHS MATERIALS
  
27
        3.7
  
REQUIRMENTS FOR EDUCATION, TRAINING, AND ADVISORY COMMITTEE ACTIVITIES
  
27
ARTICLE 4
  
FISCAL, FINANCIAL AND SOLVENCY REQUIREMENTS
  
27
        4.1
  
FISCAL SOLVENCY
  
27
        4.2
  
MINIMUM NET WORTH
  
28
        4.3
  
PERFORMANCE BOND
  
28
        4.4
  
INSURANCE
  
28
        4.5
  
FRANCHISE TAX
  
29
        4.6
  
AUDIT
  
29
        4.7
  
PENDING OR THREATENED LITIGATION
  
29
        4.8
  
MISREPRESENTATION AND FRAUD IN RESPONSE TO RFA
  
30
        4.9
  
THIRD PARTY RECOVERY
  
30
        4.10
  
CLAIMS PROCESSING REQUIREMENTS
  
32
        4.11
  
INDEMNIFICATION
  
33
ARTICLE 5
  
STATUTORY AND REGULATORY COMPLIANCE REQUIREMENTS
  
34
        5.1
  
COMPLIANCE WITH FEDERAL, STATE, AND LOCAL LAWS
  
34
        5.2
  
PROGRAM INTEGRITY
  
34
        5.3
  
FRAUD AND ABUSE COMPLIANCE PLAN
  
35
        5.4
  
SAFEGUARDING INFORMATION
  
37
        5.5
  
NON-DISCRIMINATION
  
37
        5.6
  
HISTORICALLY UNDERUTILIZED BUSINESS (HUBs)
  
38
        5.7
  
AFFIRMATIVE ACTION
  
39
        5.8
  
BUY TEXAS
  
39
        5.9
  
CHILD SUPPORT
  
40
        5.10
  
REQUEST FOR PUBLIC INFORMATION
  
40
        5.11
  
NOTICE AND APPEAL
  
41
ARTICLE 6
  
SCOPE OF SERVICES
  
41
        6.1
  
SCOPE OF SERVICES
  
41

 
TDHS/HMO CONTRACT
August 26, 2002



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         
Page

--------------------------------------------------------------------------------

        6.2
  
PRE-EXISTING CONDITIONS
  
43
        6.3
  
SPAN OF ELIGIBILITY
  
43
        6.4
  
CONTINUITY OF CARE AND OUT-OF-NETWORK PROVIDERS
  
44
        6.5
  
EMERGENCY CARE
  
46
        6.6
  
BEHAVIORAL HEALTH SERVICES—SPECIFIC REQUIREMENTS
  
47
        6.7
  
FAMILY PLANNING—SPECIFIC REQUIREMENTS
  
49
        6.8
  
TEXAS HEALTH STEPS (EPSDT)
  
51
        6.9
  
PERINATAL SERVICES
  
53
        6.10
  
EARLY CHILDHOOD INTERVENTION
  
54
        6.11
  
SPECIAL SUPPLEMENTAL NUTRITION PROGRAM FOR WOMEN INFANTS, AND CHILDREN
(WIC)—SPECIFIC REQUIREMENTS,
  
55
        6.12
  
TUBERCULOSIS (TB)
  
55
        6.13
  
HEALTH EDUCATION AND WELLNESS AND PREVENTION PLANS
  
56
        6.14
  
CARE COORDINATION AND TRANSITION PLANS FOR LONG TERM CARE SERVICES
  
57
        6.15
  
1915 (C) WAIVER SERVICE (COMMUNITY BASED ALTERNATIVES)
  
61
        6.16
  
BLIND AND DISABLED MEMBERS
  
63
        6.17
  
CONSUMER DIRECTED SERVICES
  
63
ARTICLE 7
  
PROVIDER NETWORK REQUIREMENTS
  
64
        7.1
  
NETWORK PROVIDER DIRECTORY
  
64
        7.2
  
PROVIDER ACCESSIBILITY
  
65
        7.3
  
PROVIDER CONTRACTS
  
65
        7.4
  
PHYSICIAN INCENTIVE PLANS
  
70
        7.5
  
PROVIDER MANUAL AND PROVIDER TRAINING
  
71
        7.6
  
MEMBER PANEL REPORTS
  
72
        7.7
  
PROVIDER COMPLAINT AND APPEAL PROCEDURES
  
72
        7.8
  
PROVIDER QUALIFICATIONS—GENERAL
  
72
        7.9
  
PRIMARY CARE PROVIDERS
  
74
        7.10
  
OB/GYN PROVIDERS
  
78
        7.11
  
SPECIALTY CARE PROVIDERS
  
78
        7.12
  
SPECIAL HOSPITALS AND SPECIALTY CARE FACILITIES
  
79
        7.13
  
BEHAVIORAL HEALTH—LOCAL MENTAL HEALTH AUTHORITY (LMHA)
  
79
        7.14
  
SIGNIFICANT TRADITIONAL PROVIDERS (STPs)
  
81
        7.15
  
FEDERALLY QUALIFIED HEALTH CENTERS (FQHC) AND RURAL HEALTH CLINICS (RHC)
  
82
ARTICLE 8
  
MEMBER SERVICES REQUIREMENTS
  
83
        8.1
  
MEMBER EDUCATION
  
83
        8.2
  
MEMBER HANDBOOK
  
83
        8.3
  
ADVANCE DIRECTIVES
  
85
        8.4
  
MEMBER ID CARDS
  
85
        8.5
  
MEMBER HOTLINE
  
85
        8.6
  
MEMBER COMPLAINT PROCESS
  
85
        8.7
  
MEMBER NOTICES, APPEALS AND FAIR HEARINGS
  
88
        8.8
  
MEMBER CULTURAL AND LINGUISTIC SERVICES
  
89
ARTICLE 9
  
MARKETING AND PROHIBITED PRACTICES
  
90
        9.1
  
MARKETING MATERIALS
  
90
        9.2
  
ADHERENCE TO MARKETING GUIDELINES
  
90
ARTICLE 10
  
MIS SYSTEM REQUIREMENTS
  
90

 
TDHS/HMO CONTRACT
August 26, 2002



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         
Page

--------------------------------------------------------------------------------

        10.1
  
MODEL MIS REQUIREMENTS
  
90
        10.2
  
SYSTEM WIDE FUNCTIONS
  
92
        10.3
  
ENROLLMENT/ELIGIBILITY SUBSYSTEM
  
93
        10.4
  
PROVIDER SUBSYSTEM
  
94
        10.5
  
ENCOUNTER/CLAIMS PROCESSING SUBSYSTEM
  
94
        10.6
  
FINANCIAL SUBSYSTEM
  
95
        10.7
  
UTILIZATION/QUALITY IMPROVEMENT SUBSYSTEM
  
96
        10.8
  
REPORT SUBSYSTEM
  
97
        10.9
  
DATA INTERFACE SUBSYSTEM
  
98
        10.10
  
TPR SUBSYSTEM
  
99
        10.11
  
HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT (HIPAA) COMPLIANCE
  
100
ARTICLE 11
  
QUALITY ASSURANCE AND QUALITY IMPROVEMENT PROGRAM
  
100
        11.1
  
QUALITY IMPROVEMENT PROGRAM (QIP) SYSTEM
  
100
        11.2
  
WRITTEN QIP PLAN
  
100
        11.3
  
QUI SUBCONTRACTING
  
100
        11.4
  
BEHAVIORAL HEALTH INTEGRATION INTO QIP
  
100
        11.5
  
QIP REPORTING REQUIREMENTS
  
101
ARTICLE 12
  
REPORTING REQUIREMENTS
  
101
        12.1
  
FINANCIAL REPORTS
  
101
        12.2
  
STATISTICAL REPORTS
  
103
        12.3
  
ARBITRATION/LITIGATION CLAIMS REPORT
  
104
        12.4
  
COMPLAINTS
  
104
        12.5
  
PROVIDER NETWORK REPORTS
  
104
        12.6
  
MEMBER COMPLAINTS
  
105
        12.7
  
FRAUDULENT PRACTICES
  
105
        12.8
  
UTILIZATION MANAGEMENT REPORTS—BEHAVIORAL HEALTH
  
105
        12.9
  
UTILIZATION MANAGEMENT REPORTS —PHYSICAL HEALTH
  
106
        12.10
  
UTILIZATION MANAGEMENT REPORTS—LONG TERM CARE
  
106
        12.11
  
QUALITY IMPROVEMENT REPORTS
  
106
        12.12
  
HUB QUARTERLY REPORTS
  
107
        12.13
  
THSTEPS REPORTS
  
107
        12.14
  
CBA STATUS REPORT
  
107
        12.15
  
SUBMISSION OF STAR+PLUS DELIVERABLES/REPORTS
  
107
ARTICLE 13
  
PAYMENT PROVISIONS
  
109
        13.1
  
CAPATATION AMOUNTS
  
109
        13.2
  
EXPERIENCE REBATE TO STATE
  
111
        13.3
  
ADJUSTMENTS TO PREMIUM
  
112
        13.4
  
CBA REASSESSMENT PACKET
  
113
ARTICLE 14
  
ELIGIBILITY, ENROLLMENT, AND DISENROLLMENT
  
113
        14.1
  
ELIGIBILITY DETERMINATION
  
113
        14.2
  
ENROLLMENT
  
114
        14.3
  
PLAN CHANGES FROM HMO AND DISENROLLMENT FROM MANAGED CARE
  
115
        14.4
  
AUTOMATIC RE-ENROLLMENT
  
116
        14.5
  
ENROLLMENT REPORTS
  
116

 
TDHS/HMO CONTRACT
August 26, 2002



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         
Page

--------------------------------------------------------------------------------

ARTICLE 15
  
GENERAL PROVISIONS
  
116
        15.1
  
INDEPENDENT CONTRACTOR
  
116
        15.2
  
AMENDMENT AND CHANGE REQUEST PROCESS
  
116
        15.3
  
LAW, JURISDICTION AND VENUE
  
118
        15.4
  
NON-WAIVER
  
118
        15.5
  
SEVERABILITY
  
118
        15.6
  
ASSIGNMENT
  
118
        15.7
  
MAJOR CHANGE IN CONTRACTING
  
118
        15.8
  
NON-EXCLUSIVE
  
119
        15.9
  
DISPUTE RESOLUTION
  
119
        15.10
  
DOCUMENTS CONSTITUTING CONTRACT
  
119
        15.11
  
FORCE MAJEURE
  
119
        15.12
  
NOTICES
  
119
        15.13
  
SURVIVAL
  
119
ARTICLE 16
  
DEFAULT AND REMEDIES
  
120
        16.1
  
DEFAULT BY TDHS
  
120
        16.2
  
REMEDIES AVAILABLE TO HMO FOR TDHS DEFAULT
  
120
        16.3
  
DEFAULT BY HMO
  
120
ARTICLE 17
  
NOTICE OF DEFAULT AND CURE OF DEFAULT
  
128
ARTICLE 18
  
EXPLANATION OF REMEDIES
  
129
        18.1
  
TERMINATION
  
129
        18.2
  
DUTIES OF CONTRACTING PARTIES UPON TERMINATION
  
130
        18.3
  
SUSPENSION OF NEW ENROLLMENT
  
131
        18.4
  
LIQUIDATED MONEY DAMAGES
  
132
        18.5
  
APPOINTMENT OF TEMPORARY MANAGEMENT
  
133
        18.6
  
TDHS-INITIATED DISENROLLMENT OF A MEMBER OR MEMBERS WITHOUT CAUSE
  
134
        18.7
  
RECOMMENDATION TO CMS THAT SANCTIONS BE TAKEN AGAINST HMO
  
134
        18.8
  
CIVIL MONETARY PENALTIES
  
134
        18.9
  
FORFEITURE OF ALL OR A PART OF THE TDI PERFORMANCE BOND
  
135
        18.10
  
REVIEW OF REMEDY OR REMEDIES TO BE IMPOSED
  
135
ARTICLE 19
  
TERM
  
135

 
TDHS/HMO CONTRACT
August 26, 2002



5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
ATTACHMENTS
 
ATTACHMENT A
Value Added Services
ATTACHMENT B
HUB Reporting Requirements and Forms
ATTACHMENT C
Behavioral Health Value-added Services
ATTACHMENT D
Required Critical Elements
ATTACHMENT E
Cost Principles for Administrative Expenses
ATTACHMENT F
Managed Care Financial Statistical Report

 
TDHS/HMO CONTRACT
August 26, 2002



vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
FY 2003 CONTRACT FOR SERVICES
 
Between
 
THE TEXAS DEPARTMENT OF HUMAN SERVICES
 
and
 
AMERIGROUP TEXAS INC
 
This Contract is entered into between the Texas Department of Human Services
(“TDHS”) and AMERIGROUP TEXAS INC (“HMO”). The purpose of this Contract is to
set forth the terms and conditions for HMO participation as a managed care
organization in the TDHS STAR+PLUS Program (“STAR+PLUS”). Under the terms of
this Contract HMO will provide comprehensive health care services to qualified
and eligible Medicaid recipients through a managed care delivery system. This is
a risk-based Contract. HMO was selected to provide services under this Contract
pursuant to Human Resources Code § 22.002(f). The HMO’s original selection for
this Contract was based on HMOs Application to TDH/TDHS Request for Application
(RFA). Representation and responses contained in HMO’s Application are
incorporated into and are enforceable provisions of this Contract, except where
changed by this Contract.
 
ARTICLE 1
 
PARTIES AND AUTHORITY TO CONTRACT
 
1.1  The Texas Legislature has designated the Texas Health and Human Services
Commission (HHSC) as the single state agency to administer the Medicaid program
in the state of Texas. HHSC has delegated the authority to operate the Medicaid
managed care delivery system for the population covered by this Contract to
TDHS. TDHS has authority to contract with HMO to carry out the duties and
functions of the Medicaid managed care program for the population served by this
Contract under the Human Resources Code, chapter 32.
 
1.2  HMO is a corporation with authority to conduct business in the State of
Texas and has a certificate of authority from the Texas Department of Insurance
(TDI) to operate as a Health Maintenance Organization (HMO) under Chapter 20A of
the Insurance Code. HMO is in compliance with all TDI rules and laws that apply
to HMOs. HMO has been authorized to enter into this contract by its Board of
Directors or other governing body. HMO is an authorized vendor with TDHS and has
received a Vendor Identification number from the Texas Comptroller of Public
Accounts.
 
1.3  This contract is subject to the approval and ongoing monitoring of the
federal Centers for Medicare & Medicaid Services (CMS).
 
1.4  Renewal review. At its sole discretion, TDHS may choose to conduct a
renewal review of HMO’s performance and compliance with this contract as a
condition for retention and renewal.
 
1.4.1  Renewal Review may include a review of HMO’s past performance and
compliance with the requirements of this contract and on-site inspection of any
or all of HMO’s systems or processes.
 
TDHS/HMO CONTRACT
August 26, 2002



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
1.4.2  DHS will provide HMO with at least 30 days written notice prior to
conducting an HMO readiness review. A report of the results of the readiness
review findings will be provided to HMO within 10 weeks from the completion of
the readiness review. The readiness review report will include any deficiencies,
which must be corrected, and the timeline within which the deficiencies must be
corrected.
 
1.4.3  TDHS reserves the right to conduct on-site inspection of any or all of
HMO’s systems and processes as often as necessary to ensure compliance with
contract requirements. TDHS may conduct at least one complete on-site inspection
of all systems and processes every three years. TDHS will provide six weeks
advance notice to HMO of the three year on-site inspection, unless TDHS enters
into an Memorandum of Understanding (MOU) with the Texas Department of Insurance
(TDI) to accept the TDI report in lieu of an on-site inspection. TDHS will
notify HMO prior to conducting an onsite visit related to a regularly scheduled
review specifically described in this contract. Even in the case of a regularly
scheduled visit, TDHS reserves the right to conduct an onsite review without
advance notice if TDHS believes there may be potentially serious or
life-threatening deficiencies.
 
1.5  AUTHORITY OF HMO TO ACT ON BEHALF OF THE STATE.    HMO is given express,
limited authority to exercise the State’s right of recovery, for expenses
incurred related to acute care services, as provided in Article 4.9, and to
enforce provisions of this contract which require providers or subcontractors to
produce records, reports, encounter data, public health data, and other
documents to comply with this contract and which the State has authority to
require under State or federal laws.
 
The HMO is obligated to pursue recovery for expenses related to long-term care
services or to assist the state in pursuit of recovery as required in Article
4.9.
 
ARTICLE 2
 
DEFINITIONS
 
Terms used throughout this contract have the following meaning, unless the
context clearly indicates otherwise:
 
Abuse means provider practices that are inconsistent with sound fiscal,
business, or medical practices, and result in an unnecessary cost to the
Medicaid program, or in reimbursement for services that are not medically
necessary or that fail to meet professionally recognized standards for health
care. It also includes recipient practices that result in unnecessary cost to
the Medicaid program.
 
Acute Care means medical care provided under the direction of a physician for a
condition having a relatively short duration.
 
Adjudicate means to deny or pay a clean claim.
 
Adverse action means a denial, termination, suspension, reduction of covered
services, denial of a continued stay in a health facility, a retrospective
denial of a continued service or a denial of prior authorization for covered
services affecting a Member. This term does not include reaching the end of
prior authorized services.
 
TDHS/HMO CONTRACT
August 26, 2002



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Adverse determination means a determination by a utilization review agent that
the health care services furnished, or proposed to be furnished to a patient,
are not medically necessary or not appropriate.
 
Affiliate means any individual or entity: owning or holding more than a five
percent (5%) interest in HMO; in which HMO owns or holds more than a five
percent (5%) interest; or, any parent entity; or any subsidiary entity of HMO,
regardless of the organizational structure of the entity.
 
Allowable Expenses means all expenses related to the Contract for Services
between TDHS and HMO that are incurred during the term of the Contract that are
not reimbursable or recovered from another source.
 
Allowable Revenue means all Medicaid managed care revenue received by HMO for
the contract period, including retroactive adjustments made by TDHS.
 
Appeal of adverse determination means the formal process by which a utilization
review agent offers a mechanism to address adverse determinations as defined in
Article 21.58A, Texas Insurance Code.
 
Behavioral health services means covered services for the treatment of mental or
emotional disorders and treatment of chemical dependency disorders.
 
Benchmark means a target or standard based on historical data or an
objective/goal.
 
Capitation means a method of payment in which HMO or a health care provider
receives a fixed amount of money each month for each enrolled Member, regardless
of the amount of covered services used by the enrolled Member.
 
Care Coordination means a specialized care management service that is performed
by a Care Coordinator and that includes but is not limited to:
 
(a)  Identification of needs, including physical health, mental health services
and long term support services, and development of a Care Plan (CP) to address
those needs;
 
(b)  Assistance to ensure timely and a coordinated access to an array of
providers and services;
 
(c)  Attention to addressing unique needs of Members; and
 
(d)  Coordination of Plan services with social and other services delivered
outside the Plan, as necessary and appropriate
 
Care Coordinator means the person with primary responsibility for providing care
coordination/management to members with complex care needs including long term
care. The Care Coordinator need not be a medical professional. This person is
authorized by HMO to authorize the provision and delivery of long term care
services.
 
Care Plan (CP) means an individualized plan of care developed with and for
Members who have chronic or complex conditions. A CP includes, but is not
limited to, the following:
 
TDHS/HMO CONTRACT
August 26, 2002
 



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(a)  A Member’s history;
 
(b)  A summary of current medical and social needs and concerns;
 
(c)  Short and long term care needs and goals; and
 
(d)  A list of services required their frequency, and a description of who will
provide the services.
 
Chemical Dependency Treatment Facility:    A facility licensed by the Texas
Commission on Alcohol and Drug Abuse (TCADA) under Sec. 464.002 of the Health
and Safety Code to provide chemical dependency treatment.
 
Chemical Dependency Treatment:    Treatment provided for a chemical dependency
condition by a Chemical Dependency Treatment Facility, Chemical Dependency
Counselor or Hospital.
 
Chemical Dependency Condition:    A condition which meets at least three of the
diagnostic criteria for psychoactive substance dependence in the American
Psychiatric Association’s Diagnostic and Statistical Manual of Mental Disorders
(DSM IV).
 
Chemical Dependency Counselor:    An individual licensed by TCADA under Section
504 of the Occupations Code to provide chemical dependency treatment or a
master’s level therapist (LMSW-ACP, LMFT or LPC) or a master’s level therapist
(LMSW-ACP, LMFT or LPC) with a minimum of two years of post licensure experience
in chemical dependency treatment.
 
CHIP means Children’s Health Insurance Program established by Title XXI of the
Social Security Act to assist state efforts to initiate and expand child health
assistance to uninsured, low-income children.
 
Chronic or complex condition means a physical, behavioral, or developmental
condition which may have no known cure and/or is progressive and/or can be
debilitating or fatal if left untreated or under-treated.
 
Clean claim means a TDHS approved or identified claim format that contains all
data fields required by HMO and TDHS for final adjudication of the claim. The
required data fields must be complete and accurate. Clean claim also includes
HMO-published requirements for adjudication, such as medical records, as
appropriate (see definition of Unclean Claim). The TDHS required data fields are
identified in TDHS “HMO Encounter Data Claims Submission Manual”.
 
Client Hold means provider agency cannot accept any new clients.
 
CLIA means the federal legislation commonly known as the Clinical Laboratories
Improvement Act of 1988 as found at Section 353 of the federal Public Health
Services Act, and regulations adopted to implement the Act.
 
CMS means the Centers for Medicare & Medicaid Services, formerly known as the
Health Care Financing Administration (HCFA), which is the federal agency
responsible for administering Medicare and overseeing state administration of
Medicaid.
 
TDHS/HMO CONTRACT
August 26, 2002



5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Community Based Alternatives (CBA) Waiver is the TDHS waiver program, which
provides home and community-based services to aged and disabled adults as
cost-effective alternatives to institutional care in nursing homes.
 
Community Management Team (CMT) means interagency groups responsible for
developing and implementing the Texas Children’s Mental Health Plan (TCMHP) at
the local level. A CMT consists of local representatives from TXMHMR, the Mental
Health Association of Texas, Texas Commission on Alcohol and Drug Abuse, Texas
Department of Protective and Regulatory Services, Texas Department of Human
Services, Texas Department of Health, Juvenile Probation Commission, Texas Youth
Commission, Texas Rehabilitation Commission, Texas Education Agency, Council on
Early Childhood Intervention and a parent representative. This organizational
structure is also replicated in the State Management Team that sets overall
policy direction for the TCMHP.
 
Community Resource Coordination Groups (CRCGs) means a statewide system of local
interagency groups, including both public and private providers, which
coordinate services for “multi-problem” children and youth. CRCGs develop
individual service plans for children and adolescents whose needs can be met
only through interagency cooperation. CRCGs address complex needs in a model
that promotes local decision-making and ensures that children and adolescents
receive the integrated combination of social, medical and other services needed
to address their individual problems.
 
Complainant means a Member or a treating provider or other individual designated
to act on behalf of the Member who files the complaint.
 
Complaint means any dissatisfaction, expressed by a complainant orally or in
writing to the HMO, with any aspect of HMO’s operation, including, but not
limited to, dissatisfaction with plan administration; procedures related to
review or appeal of an adverse determination, as that term is defined by Texas
Insurance Code Article 20A.12, with the exception of the Independent Review
Organization requirements; the denial, reduction, or termination of a service
for reasons not related to medical necessity; the way a service is provided; or
disenrollment decisions expressed by a complainant. The term does not include
misinformation that is resolved promptly by supplying the appropriate
information or clearing up the misunderstanding to the satisfaction of the
Member. The term also does not include a provider’s or enrollee’s oral/written
dissatisfaction or disagreement with an adverse determination or a request for a
Fair Hearing to the State.
 
Complex Need means a condition or situation that results in a need for
coordination or access to services beyond what a PCP would normally provide, and
which triggers the HMO’s determination that a Care Coordinator is required.
 
Comprehensive Care Program See definition for Texas Health Steps.
 
Consumer Directed Services means the consumer or his legal guardian is the
employer of and retains control over the hiring, management, and termination of
an individual providing personal assistance or respite.
 
Continuity of Care means care provided to a Member by the same primary care
provider, specialty provider or other auxiliary provider to the greatest degree
possible, so that the
 
TDHS/HMO CONTRACT
August 26, 2002



6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
delivery of care to the Member remains stable, and services are consistent and
unduplicated.
 
Contract means this Contract between TDHS and HMO and documents included by
reference and any of its written amendments, corrections or modifications.
 
Contract administrator means an entity contracting with the State to carry out
specific administrative functions under the State Medicaid managed care program.
 
Contract period means the period of time starting with effective date of the
Contract and ending on the termination date of the Contract.
 
Court-ordered commitment means a commitment of a STAR+PLUS Member to a
psychiatric facility for treatment that is ordered by the court of law pursuant
to the Texas Health and Safety Code, Title VII Subtitle C.
 
Covered Services means health care services and health related services the HMO
must provide to Members, including all services required by this Contract and
state and federal law, and all value-added services described by the HMO and
approved by TDHS.
 
Cultural competency means the ability of individuals and systems to provide
services effectively to people of various cultures, races, ethnic backgrounds,
and religions in a manner that recognizes, values, affirms, and respects the
worth of the individuals and protects and preserves their dignity.
 
Day mean calendar day, unless specified otherwise.
 
Denied claim means a clean claim or a portion of a clean claim for which a
determination is made that the claim cannot be paid.
 
Disabled Person or Person with Disability means a person under 65 years of age,
including a child, who qualifies for Medicaid services because of a disability.
 
Disability means a physical or mental impairment that substantially limits one
or more of the major life activities of an individual.
 
DSM-IV means the Diagnostic and Statistical Manual of Mental Disorders, Fourth
Edition, which is the American Psychiatric Association’s official classification
of behavioral health disorders.
 
ECI means Early Childhood Intervention which is a federally mandated program for
infants and children under the age of three with or at risk for developmental
delays and/or disabilities. The federal ECI regulations are found at 34 C.F.R.
303.1 et seq. The state ECI rules are found at 25 TAC §621.21 et seq.
 
Effective date of the Contract means the day on which all parties are bound by
the terms and conditions of this Contract.
 
Emergency Behavioral Health Condition means any condition, without regard to the
nature or cause of the condition, which in the opinion of a prudent layperson
possessing an average knowledge of health and medicine requires immediate
intervention and/or
 
TDHS/HMO CONTRACT
August 26, 2002



7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
medical attention without which Members would present an immediate danger to
themselves or others or which renders Members incapable of controlling, knowing
or understanding the consequences of their actions.
 
Emergency services means covered inpatient and outpatient services that are
furnished by a provider that is qualified to furnish such services under this
contract and are needed to evaluate or stabilize an emergency medical condition
and/or and emergency behavioral health condition.
 
Emergency Medical Condition means a medical condition manifesting itself by
acute symptoms of sufficient of recent onset and sufficient severity (including
severe pain), such that a prudent layperson, who possesses an average knowledge
of health and medicine could reasonably expect the absence of immediate medical
care could result in:
 
(a)  placing the patient’s health in serious jeopardy;
 
(b)  serious impairment to bodily functions;
 
(c)  serious dysfunction of any bodily organ or part; or
 
(d)  serious disfigurement; or
 
(e)  in the case of a pregnant woman, serious jeopardy to the health of the
fetus.
 
Encounter means a covered service or a group of services delivered by a provider
to a Member during a visit between the Member and provider. This also includes
value-added services.
 
Encounter data means data elements from fee-for-service claims or capitated
services proxy claims that are submitted to the State by HMO in accordance with
TDHS “HMOs Encounter Data Claims Submission Manual”.
 
Enrollment Broker means an entity contracting with the State to carry out
specific functions related to Member services (i.e., enrollment/disenrollment,
complaints, etc.) under the State’s Medicaid managed care program.
 
Enrollment Report means the list of Medicaid recipients who are enrolled with an
HMO as Members for the month the report was issued.
 
EPSDT means the federally mandated Early and Periodic Screening, Diagnosis and
Treatment program contained at 42 United States Code 1396d(r). (See definition
for Texas Health Steps.) The name has been changed to Texas Health Steps
(THSteps) in the State of Texas.
 
Execution Date means the date this Contract is signed by persons with the
authority to contract for TDHS and HMO.
 
Experience Rebate means the portion of the HMO’s net income before taxes
(Financial Statistical Report) that is returned to the state in accordance with
Article 13.2.1.
 
Fair Hearing means the process adopted and implemented by the Texas Department
of Health and Human Services Commission, 25 TAC Chapter 1, in compliance with
federal regulations and state rules relating to Medicaid Fair Hearings or a
hearing under the
 
TDHS/HMO CONTRACT
August 26, 2002



8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
rules set forth in 40 TAC Chapter 79, subchapters L, M and N for Long Term Care
services.
 
FQHC means a Federally Qualified Health Center that has been certified by CMS to
meet the requirements of §1861(aa)(3) of the Social Security Act as a federally
qualified health center and is enrolled as provider in the Texas Medicaid
program.
 
Fraud means an intentional deception or misrepresentation made by a person with
the knowledge that the deception could result in some unauthorized benefit to
himself or some other person. It includes any act that constitutes fraud under
applicable federal or state law.
 
HEDS means the HMO/EPO/Dental Services Division of the Texas Health and Human
Services Commission.
 
HHSC means the Texas Health and Human Services Commission or its designees.
 
Health care services means medically necessary physical medicine, behavioral
health care and health-related services which an enrolled population might
reasonably require in order to be maintained in good health, including, as a
minimum, emergency care and impatient and outpatient services.
 
Implementation Date means the first date that Medicaid managed care services are
delivered to Members in a service area.
 
Inpatient Stay means at least a 24 hour stay in a facility licensed to provide
hospital care.
 
JCAHO means Joint Commission on Accreditation of Health Care Organizations.
 
Joint Interface Plan (JIP) means a document used to communicate basic system
interface information of the Texas Medicaid Administrative System (TMAS) among
and across State TMAS Contractors and Partners so that all entities are aware of
the interfaces that affect their business. This information includes: file
structure, data elements, frequency, media, type of file, receiver and sender of
the file, and file I. D. The JIP must include each of the HMO’s interfaces
required to conduct State TMAS business. The JIP must address the coordination
with each of the Contractor’s interface partners to ensure the development and
maintenance of the interface; and the timely transfer of required data elements
between contractors and partners.
 
Local Health Department means a local health department established pursuant to
Health and Safety Code, Title 2, Local Public Health Reorganization Act
§121.031.
 
Local Mental Health Authority (LMHA) means an entity to which the TXMHMR board
delegates its authority or responsibility within a specified region for
planning, policy development, coordination, and resource development and
allocation and for supervising and ensuring the provision of mental health
services to persons with mental illness in one or more local service areas.
 
Long term care is a continuum of care and assistance ranging from in-home and
community based services for elderly people and people with disabilities who
need help in maintaining their independence, to institutional care for those who
require that level of
 
TDHS/HMO CONTRACT
August 26, 2002



9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
support, seeking to maintain independence for the individual while providing the
support required. Long term care services are listed in Appendices KK and LL of
the RFA.
 
Major life activities means functions such as caring for oneself, performing
manual tasks, walking, seeing, hearing, speaking, breathing, learning, and
working.
 
Major population group means any population which represents at least 10% of the
Medicaid population in any of the counties in the service area served by the
Contractor.
 
Medical Assistance Only (MAO) means one of the three primary classes of Texas
Medicaid clients. The other two are Public Assistance and SSI. MAO clients
receive no cash assistance but receive “Medical Assistance Only.” MAO clients
are related to the financial assistance programs in that, except for some
eligibility criteria, they would be eligible for money payments. This means that
they are in one of the categories of aged, blind, disabled or families with
dependent children.
 
Medical Home means a primary care provider or specialty care provider who has
accepted the responsibility to act as a PCP for providing accessible,
continuous, comprehensive and coordinated care to Members participating in the
TDHS Medicaid managed care program.
 
Medically Necessary Behavioral Health Services means those behavioral health
services which:
 
(a)  are reasonable and necessary for the diagnosis or treatment of a mental
health or chemical dependency disorder or to improve or to maintain or to
prevent deterioration of functioning resulting from such a disorder;
 
(b)  are in accordance with professionally accepted clinical guidelines and
standards of practice in behavioral health care;
 
(c)  are furnished in the most appropriate and least restrictive setting in
which services can be safely provided;
 
(d)  are the most appropriate level of supply or service which can safely be
provided; and
 
(e)  could not be omitted without adversely affecting the Member’s mental and/or
physical health or the quality of care rendered.
 
Medically necessary health services means health services other than behavioral
health services which are:
 
(a)  reasonable and necessary to prevent illnesses or medical conditions, or
provide early screening, interventions, and/or treatments for conditions that
cause suffering or pain, cause physical deformity or limitations in function,
threaten to cause or worsen a handicap, cause illness or infirmity of a Member,
or endanger life;
 
(b)  provided at appropriate facilities and at the appropriate levels of care
for the treatment of a Member’s health conditions;
 
(c)  consistent with health care practice guidelines and standards that are
endorsed by professionally recognized health care organizations or governmental
agencies;
 
(d)  consistent with the diagnoses of the conditions; and
 
TDHS/HMO CONTRACT
August 26, 2002
 



10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(e)  no more intrusive or restrictive than necessary to provide a proper balance
of safety, effectiveness, and efficiency.
 
Medicare is a health insurance program for people 65 and older and some people
under age 65 who are disabled. It is a federal government program authorized
under Title XVIII of the Social Security Act and is administered by the Centers
for Medicare & Medicaid Services (CMS). For people with very low incomes, state
Medicaid programs may pay the amounts Medicare does not pay and may pay some
health care expenses not covered by Medicare if the individual is also eligible
for Medicaid.
 
Member means a person who is entitled to benefits under Title XIX of the Social
Security Act and the Texas Medical Assistance Program (Medicaid), is in a
Medicaid eligibility category included in the STAR+PLUS Program, and is enrolled
in the STAR+PLUS Program.
 
Member month means one client enrolled with HMO during any given month. The
total Member months for each month of a year comprise the annual Member months.
 
Mental health priority population means those individuals served by TXMHMR who
meet the definition of the priority population. The priority population for
mental health services is defined as:
 
Children and adolescents under the age of 18 who have a diagnosis of mental
illness who exhibit severe emotional or social disabilities which are
life-threatening or require prolonged intervention.
 
Adults who have severe and persistent mental illnesses such as schizophrenia,
major depression, manic depressive disorder, or other severely disabling mental
disorders which require crisis resolution or ongoing and long-term support and
treatment.
 
Minimum Data Set for Home Care (MDS-HC) is the screening component of the
Resident Assessment Instrument for Home Care (RAI-HC) that enables a home care
provider to briefly assess multiple key domains of function, health, social
support, and service use. Particular MDS-HC items also identify clients who
could benefit from further evaluation of specific problems and risks for
functional decline. These items, known as “triggers”, link the MDS-HC to a
series of problem-oriented Client Assessment Protocols (CAPs). The MDS-HC
instrument is included in Appendix NN of the RFA.
 
Minimum Data Set 2.0 for Nursing Facilities (MDS-NF) is a comprehensive
screening component of the Resident Assessment Instrument for long term care
facilities certified to participate in Medicare or Medicaid that is administered
to all residents upon admission to the nursing facility to facilitate
development of a care plan. The items in the MDS-NF standardize communication
about resident problems and conditions within facilities, between facilities,
and between facilities and outside agencies.
 
MIS means management information system.
 
Non-provider subcontracts means contracts between HMO and a third party which
performs a function, excluding delivery of health services, that HMO is required
to perform under its contract with TDHS.
 
TDHS/HMO CONTRACT
August 26, 2002



11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Nursing Facility Level of Care is the determination that a Medicaid recipient
requires the services of licensed nurses in an institutional setting to carry
out the physician’s planned regimen for total care. In the STAR+PLUS Program
these services can be provided in the home or in community-based programs as a
cost-effective, least restrictive alternative to institutional care in a nursing
home.
 
Pended claim means a claim submitted for payment which requires additional
information before the claim can be adjudicated as a clean claim.
 
Premium means the amount paid by the TDHS to a managed care organization on a
monthly basis and is determined by multiplying the Member months times the
capitation amount for each enrolled Member.
 
Primary care physician or primary care provider (PCP) means a physician or
provider who has agreed with HMO to provide a medical home to Members and who is
responsible for providing initial and primary care to patients, maintaining the
continuity of patient care, and initiating referrals for care (see also Medical
Home).
 
Provider means an individual or entity and its employees and Subcontractors that
directly provide health care services to HMOs Members under TDHS Medicaid
managed care program.
 
Provider contract means an agreement entered into by a direct provider of health
services and HMO or an intermediary entity.
 
Proxy Claim Form means a form submitted by providers to document services
delivered to Medicaid Members under a capitated arrangement. It is not a claim
for payment.
 
Public Information means information that is collected, assembled, or maintained
under a law or ordinance or in connection with the transaction of official
business by a governmental body or for a governmental body and the governmental
body owns the information or has a right of access.
 
Qualified Disabled and Working Individual (QDWI) is one whose only Medicaid
benefit is payment of the Medicare Part A premium. The Omnibus Budget
Reconciliation Act of 1989 requires the state to pay the Medicare Part A
premiums for certain disabled and working individuals who are enrolled in
Medicare Part A, who are not otherwise eligible for Medicaid, who have countable
income of no more than 200% of the Federal poverty level, and whose countable
resources do not exceed twice the resource limit of the SSI program.
 
Qualified Medicare Beneficiary (QMB) is an individual who does not receive
Medicaid benefits other than Medicare premiums, deductible, and coinsurance
liabilities. The Medicare Catastrophic Coverage Act of 1988 requires TDHS to pay
Medicare premiums, deductibles, and coinsurance for individuals who are entitled
to Medicare Part A, whose income does not exceed 100% of the federal poverty
level, and whose resources do not exceed twice the resource limit of the SSI
program.
 
Real Time Captioning (also known as CART, Communication Access Real-Time
Translation) means a process by which a trained individual uses a shorthand
machine, a
 
TDHS/HMO CONTRACT
August 26, 2002



12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
computer, and real-time translation software to type and simultaneously
translate spoken language into text on a computer screen. Real Time Captioning
is provided for individuals who are deaf, have hearing impairments, or have
unintelligible speech; and it is usually used to interpret spoken English into
text English but may be used to translate other spoken languages into text.
 
Readiness review means a review process conducted by TDHS or its agent(s) to
assess HMOs capacity and capability to perform the duties and responsibilities
required under the Contract. This process is required by Texas Government Code
§533.007.
 
Representative means a person who can make care-related decisions for a Member
who is not able to make such decisions alone. A representative may, in the
following order of priority, be a person who is:
 
(a)  A court-appointed guardian of the person;
 
(b)  A spouse or other family Member (parent) as designated by the Member or the
State’s surrogate decision maker statute; or
 
(c)  Designated as the Member’s health care Representative
 
RFA means the Request for Application issued by TDH/TDHS on January 7, 1997, and
all RFA addenda, appendices, corrections or modifications.
 
Risk means the potential for loss as a result of expenses and costs of HMO
exceeding payments made by TDHS under this contract.
 
SED means severe emotional disturbance.
 
Service area means the counties included in a site selected for the STAR+PLUS
Program, within which a participating HMO must provide services.
 
Significant Traditional Provider (STP).    For acute care services, STP means
all hospitals receiving disproportionate share hospital funds (DSH) in FY’97 and
all other providers in a county that, when listed by provider type in descending
order by the number of recipient encounters, provided the top 80 percent of
recipient encounters for each provider type in FY’97. For Long Term Care
services STP means a provider with whom Medicaid recipients have
well-established or longstanding provider/client relationships, or to whom the
recipients have typically or traditionally gone for health care, emergency care
or family planning advice. A provider falling within this definition shall be
determined by criteria established by the State.
 
Special hospital means an establishment that:
 
(a)  offers services, facilities, and beds for use for more than 24 hours for
two or more unrelated individuals who are regularly admitted, treated, and
discharged and who require services more intensive than room, board, personal
services, and general nursing care;
 
(b)  has clinical laboratory facilities, diagnostic X-ray facilities, treatment
facilities, or other definitive medical treatment;
 
(c)  has a medical staff in regular attendance; and
 
(d)  maintains records of the clinical work performed for each patient.
 
TDHS/HMO CONTRACT
August 26, 2002



13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Specified Low-Income Medicare Beneficiary (SLMB) is an individual whose only
Medicaid benefit is payment of the Medicare Part B premium. The Omnibus Budget
Reconciliation Act of 1990 requires the state to pay the Medicare Part B
premiums for individuals who are enrolled in Medicare Part A, whose income is
more than 100% of the federal poverty level (FPL) but less than 120% of the FPL,
and whose resources do not exceed twice the resource limit of the SSI program.
SLMB is considered an extension of QMB.
 
SPMI means severe and persistent mental illness.
 
STAR+PLUS is the name of the State of Texas Medicaid managed care program which
provides and coordinates preventive, primary, acute and long term care services
to persons of all ages with disabilities and elderly persons 65 and over who
qualify for Medicaid through SSI/MAO.
 
State fiscal year means the 12-month period beginning on September 1 and ending
on August 31 of the next year.
 
Subcontract means any written agreement between HMO and other party to fulfill
the requirements of this Contract. All subcontracts are required to be in
writing.
 
Subcontractor means any individual or entity which has entered into a
subcontract with HMO.
 
Supplemental Security Income (SSI) a federal cash assistance program of direct
financial payments to the aged, blind, and disabled. It is federally
administered by the Social Security Administration under Title XVI of the Social
Security Act and funded through general federal tax revenues. All persons who
are certified as eligible for SSI in Texas are eligible for Medicaid. SSI
eligibility determinations are made by local Social Security Administration
(SSA) claims representatives. The transactions are forwarded to SSA in
Baltimore, who then notifies the states through the State Data Exchange (SDX).
 
Supplemental Security Income (SSI) beneficiary is a person that receives
supplemental security income cash assistance as cited in 42 USCA §1320 a-6.
 
TAC means Texas Administration Code.
 
TCADA means Texas Commission on Alcohol and Drug Abuse. State agency responsible
for licensing chemical dependency treatment facilities. TCADA also contracts
with providers to deliver chemical dependency treatment services.
 
TCMHP stands for Texas Children’s Mental Health Plan and means an interagency,
state-funded initiative that plans, coordinates, provides and evaluates service
systems for children and adolescents with behavioral health needs. The Plan is
operated at a state and local level by Community Management Teams representing
the major child-serving state agencies.
 
TDD means telecommunication device for the deaf. It is interchangeable with the
term teletype machine or TTY.
 
TDH means the Texas Department of Health
 
TDHS/HMO CONTRACT
August 26, 2002



14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
TDHS means the Texas Department of Human Services
 
TDI means the Texas Department of Insurance.
 
TDMHMR means the Texas Department of Mental Health and Mental Retardation.
 
THSteps means Texas Health Steps which is the name adopted by the State of Texas
for the federally mandated Early and Periodic Screening, Diagnostic and
Treatment (EPSDT) program. It includes the state’s Comprehensive Care Program
extension to EPSDT, which adds benefits to the federal EPSDT requirements
contained in 42 United States Code §1396d(r), and defined and codified at 42
Code of Federal Regulations §440.40 and §§441.56-62. TDHS rules are contained in
25 TAC, Chapter 33 (relating to Early and Periodic Screening, and Diagnosis and
Treatment).
 
Texas Medicaid Provider Procedures Manual means the policy and procedures manual
published by or on behalf of the State which contains policies and procedures
required of all health care providers who participate in the Texas Medicaid
program. The manual is published annually and is updated bi-monthly by the
Medicaid Bulletin.
 
Texas Medicaid Service Delivery Guide means an attachment to the Texas Medicaid
Provider Procedures Manual.
 
TexMedNet means Texas Medical Network, which is the State’s information system
that processes claims and encounters. TexMedNet’s functions include eligibility
verification, claims and encounters submissions, e-mail communications, and
electronic funds transfers”
 
Third Party Liability (TPL) means the legal responsibility of another individual
or entity to pay for all or part of the services provided to Members under this
Contract. (See 1 TAC, Subchapter 354.2301 et seq., relating to Third Party
Resources).
 
Third Party Recovery (TPR) means the recovery of payments made on behalf of a
Member by TDHS or HMO from an individual or entity with the legal responsibility
to pay for the services.
 
TXMHMR means Texas Mental Health and Mental Retardation System which includes
the state agency, TDMHMR, and the Local Mental Health and Mental Retardation
Authorities.
 
Unclean claim means a claim that does not contain accurate and complete data in
all claim fields that are required by HMO and TDHS and other HMO-published
requirements for adjudication such as medical records, as appropriate (see
definition of Clean Claim).
 
Urgent behavioral health situations means conditions which require attention and
assessment within 24 hours but which do not place the Member in immediate danger
to themselves or others and the Member is able to cooperate with treatment.
 
Urgent condition means a health condition, including an urgent behavioral health
situation, which is not an emergency but is severe or painful enough to cause a
prudent layperson, possessing the average knowledge of medicine, to believe that
his or her
 
TDHS/HMO CONTRACT
August 26, 2002



15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
condition requires medical treatment evaluation or treatment within 24 hours by
the Member’s PCP or PCP designee to prevent serious deterioration of the
Member’s condition or health.
 
Value-added services means a service that the state has approved to be included
in this contract for which the HMO does not receive capitation.
 
Vendor Hold means withholding payments to the provider agency.
 
ARTICLE 3
 
PLAN ADMINISTRATIVE AND HUMAN RESOURCE REQUIREMENTS
 
3.1   ORGANIZATION AND ADMINISTRATION
 
3.1.1  HMO must maintain the organizational and administrative capacity and
capabilities to carry out all duties and responsibilities under this Contract.
 
3.1.2  HMO must maintain assigned staff with the capacity and capability to
provide all services to all Members under this Contract.
 
3.1.3  HMO must maintain an administrative office in the service area (local
office). The local office must comply with the American with Disabilities Act
requirements for public buildings.
 
3.1.4  HMO will maintain full-time medical and administrative staff with
experience in delivering services to pediatric, geriatric, and disabled
populations.
 
3.1.5  HMO will ensure that medical, functional, and/or long term care decisions
are based on the assessed needs of the member and that access to services is not
influenced solely by fiscal management decisions
 
3.1.6  The HMO must provide upon request a current organizational chart showing:
 

 
•
 
basic functions

 

 
•
 
the number of employees for those functions

 

 
•
 
a list of key managers in the HMO who are responsible for the basic functions of
the organization

 
HMO must also submit a description and organizational chart which illustrates
how behavioral health service administration is integrated into the overall
administrative structure of the HMO, including individuals assigned to be
behavioral health liaisons with the State. The HMO must notify TDHS within
fifteen (15) working days of any change in key managers or behavioral health
subcontractors. This information must be updated when there is a significant
change in organizational structure or personnel.
 
3.1.7  Participation in Regional Advisory Committee. HMO must participate on a
Regional Advisory Committee established in the service area in compliance with
the Texas Government Code §533.021-533.029.
 
TDHS/HMO CONTRACT
August 26, 2002



16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.2   NON-PROVIDER SUBCONTRACTS
 
3.2.1  HMO must enter into written contracts with all Subcontractors and
maintain copies of the subcontracts in HMO’s administrative office. HMO must
submit two copies of all non-provider subcontracts to TDHS for approval no later
than 60 days after the effective date of this contract, unless the contract has
already been submitted to and approved by TDHS. Subcontracts entered into after
the effective date of this contract must be submitted no later than 30 days
prior to the date of execution of the subcontract. HMO must also make
non-provider subcontracts available to TDHS upon request, at the time and
location requested by TDHS.
 
3.2.1.1  TDHS has 15 working days to review the subcontract and recommend any
suggestions or required changes. If TDHS has not responded to HMO by the
fifteenth day, HMO may execute the subcontract. TDHS reserves the right to
request HMO to modify any subcontract that has been deemed approved.
 
3.2.1.2  HMO must notify TDHS not less than 90 days prior to terminating any
Subcontract affecting a major performance function of this contract. All major
Subcontractor terminations or substitutions require TDHS approval. TDHS may
require HMO to provide a transition plan describing how the subcontracted
function will continue to be provided. All subcontracts are subject to the terms
and conditions of this contract and must contain the provisions of Article V,
Statutory and Regulatory Compliance, and the provisions contained in Article
3.2.4.
 
3.2.2  Subcontracts which are requested by any agency with authority to
investigate and prosecute fraud and abuse must be produced at the time and in
the manner requested by the requesting Agency. Subcontracts requested in
response to a public information request must be produced within 3 working days
from TDHS’ notification to HMO of the request. All requested records must be
provided free of charge.
 
3.2.3  The form and substance of all Subcontracts including subsequent
amendments are subject to approval by TDHS. TDHS retains the authority to reject
or require changes to any provisions of the subcontract that do not comply with
the requirements or duties and responsibilities of this contract or create
significant barriers for TDHS in carrying out its duty to monitor compliance
with the contract. HMO REMAINS RESPONSIBLE FOR PERFORMING ALL DUTIES,
RESPONSIBILITIES AND SERVICES UNDER THIS CONTRACT REGARDLESS OF WHETHER THE
DUTY, RESPONSIBILITY OR SERVICE IS SUBCONTRACTED TO ANOTHER.
 
3.2.4  HMO and all intermediary entities must include the following standard
language in each subcontract and ensure that this language is included in all
subcontracts down to the actual provider of the services. The following standard
language is not the only language which will be acceptable by TDHS.
 
TDHS/HMO CONTRACT
August 26, 2002



17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Contractor understands that services provided under this contract are funded by
state and federal funds under the Texas Medical Assistance Program (Medicaid).
Contractor is subject to all state and federal laws, rules and regulations that
apply to persons or entities receiving state and federal funds. Contractor
understands that any violation by Contractor of a state or federal law relating
to the delivery of services under this contract, or any violation of the
TDHS/HMO contract could result in liability for contract money damages, and/or
civil and criminal penalties and sanctions under state and federal law
 
3.2.4.1  The Contractor understands and agrees that the HMO has the sole
responsibility for payment of services rendered by the Contractor under this
contract. In the event of HMO insolvency or cessation of operations,
Contractor’s sole recourse is against the HMO through the bankruptcy or
receivership estate of the HMO.
 
3.2.4.2  The Contractor understands and agrees that TDHS is not liable or
responsible for payment for any services provided under this contract.
 
3.2.4.3  The Contractor agrees that any modification, addition, or deletion of
the provisions of this agreement will become effective no earlier than 30 days
after the HMO notifies TDHS of the change. If TDHS does not provide written
approval within 30 days from receipt of notification from the HMO, changes may
be considered provisionally approved.
 
3.2.4.4  This contract is subject to state and federal fraud and abuse statutes.
The Contractor is subject to state and federal fraud and abuse statutes. The
Contractor will be required to cooperate in the investigation and prosecution of
any suspected fraud or abuse, and must provide any and all requested originals
and copies of records and information, free of charge on request, to any state
or federal agency with authority to investigate fraud and abuse in the Medicaid
program.
 
3.2.5  The Texas Medicaid Fraud Control Unit must be allowed to conduct private
interviews of HMO personnel, Subcontractors and their personnel, witnesses, and
patients. Requests for information are to be complied with, in the form and the
language requested. HMO employees and contractors and Subcontractors and their
employees and contractors must cooperate fully in making themselves available in
person for interviews, consultation, grand jury proceedings, pretrial
conference, hearings, trial and in any other process, including investigations.
Compliance with this Article is at the HMO’s and subcontractors’ own expense.
 
3.3   MEDICAL DIRECTOR
 
TDHS/HMO CONTRACT
August 26, 2002



18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
3.3.1  HMO must have the equivalent of a full-time Medical Director licensed
under the Texas State Board of Medical Examiners (M.D. or D.O.). HMO must have a
written job description describing the Medical Director’s authority, duties and
responsibilities as follows:
 
3.3.1.1  Ensure that medical necessity decisions, including prior authorization
protocols, are rendered by qualified medical personnel and are based on TDHS’
definition of medical necessity, and is in compliance with the Utilization
Review Act and 21.58a of the Texas Insurance Code.
 
3.3.1.2  Oversight responsibility of network providers to ensure that all care
provided complies with the generally accepted health standards of the community.
 
3.3.1.3  Oversight of HMO’s quality improvement process, including establishing
and actively participating in HMO’s quality improvement committee, monitoring
Member health status, HMO utilization review policies and standards and patient
outcome measures.
 
3.3.1.4  Identify problems and develop and implement corrective actions to
quality improvement process.
 
3.3.1.5  Develop, implement and maintain responsibility for HMO’s medical
policy.
 
3.3.1.6  Oversight responsibility for medically related complaints.
 
3.3.1.7  Participate and provide witnesses and testimony on behalf of HMO in the
State Medicaid Fair Hearing process.
 
3.3.2  The Medical Director must exercise independent medical judgement in all
medical necessity decisions. HMO must ensure that medical necessity decisions
are not adversely influenced by fiscal management decisions. The State may
conduct reviews of medical necessity decisions by HMO Medical Director at any
time.
 
3.4   PLAN MATERIALS AND DISTRIBUTION OF PLAN MATERIALS
 
3.4.1  HMO must receive written approval from TDHS for all updated written
policy forms and marketing materials, produced or authorized by HMO, containing
information about the STAR+PLUS Program prior to distribution to Members,
prospective Members, providers within HMO’s network, or potential providers who
HMO intends to recruit as network providers. This includes Member education
materials, member handbooks, ID Cards, and letters. It does not include
pre-printed general health education materials such as pamphlets from the Heart
Association.
 
3.4.2  Member materials must meet cultural and linguistic requirements as stated
in Article VIII. Unless otherwise required, Member materials must be written at
a 4th—6th grade reading comprehension level; and translated into the language of
any major population group, except when TDHS
 
TDHS/HMO CONTRACT
August 26, 2002



19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

requires HMO plan to use statutory language (i.e. advanced directives, medical
necessity, etc.).
 
3.4.3  All plan materials regarding the STAR+PLUS Program, including Member
education materials, must be submitted to TDHS for approval prior to
distribution. TDHS has fifteen (15) working days to review the materials and
recommend any suggestions or required changes. If TDHS has not responded to the
HMO by the fifteenth (15th) day, HMO may print and distribute these materials.
TDHS reserves the right to request HMO to modify plan materials that are deemed
approved and have been printed or distributed. These modifications can be made
at the next printing unless substantial non-compliance exists. An exception to
the fifteen (15) working day timeframe may be requested in writing by HMO for
written provider materials that require a quick turn around time (e.g.,
letters). These materials will generally be reviewed by TDHS within five (5)
working days. TDHS reserves the right to require revisions to materials if
inaccuracies are discovered or if changes are required by changes in policy or
law. These changes can be made at the next printing unless substantial
non-compliance exists, as determined by TDHS.
 
3.4.4  HMO must forward approved English versions of their Member Handbook,
Member Provider Directory, newsletters, individual Member letters, and any
written information that applies to Medicaid-specific services to TDHS for TDHS
to translate into Spanish. TDHS must provider the written and approved
translation into Spanish to HMO no later than 15 working days after receipt of
the English version by TDHS. HMO must incorporate the approved translation into
these materials. If TDHS has not responded to HMO by the fifteenth day, HMO may
print and distribute these materials. TDHS reserves the right to require
revisions to materials if inaccuracies are discovered or if changes are required
by changes in policy or law. These changes can be made at the next printing
unless substantial non-compliance exists. HMO has the option of using the TDHS
translation unit or their own translators for health education materials that do
not contain Medicaid-specific information and for other marketing materials such
as billboards, radio spots, and television and newspaper advertisements.
 
3.4.5  HMO must reproduce all written instructional, educational, and procedural
documents required under this Contract and distribute them to its providers and
Members. HMO must reproduce and distribute instructions and forms to all network
providers who have reporting and audit requirements under this Contract.
 
3.4.6  HMO must provide TDHS with at least three paper copies and one electronic
copy in a format approved by TDHS of their Member Handbook, Provider Manual and
Member Provider Directory. If electronic format not available, five paper copies
are required.
 
3.4.7  Changes to the Required Critical Elements for the Member Handbook,
Provider Manual, and Member Provider Directory may be handled as inserts until
the next printing of these documents.
 
TDHS/HMO CONTRACT
August 26, 2002



20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.4.8  The use of Medicaid funds for abortion is prohibited unless the pregnancy
is the result of a rape, incest, or continuation of the pregnancy endangers the
life of the woman. A physician must certify in writing that based on his/her
professional judgement, the life of the mother would be endangered if the fetus
were carried to term. HMO must maintain a copy of the certification for three
years.
 
3.5   RECORDS RETENTION AND RECORDS REQUIREMENTS
 
3.5.1  HMO must keep all records required to be created and retained under this
Agreement in accordance with the standards set forth below. Records related to
Members served in the HMO’s service area(s) must be made available in HMO’s
local office when requested by TDHS.
 
Original records, except paper claims, must be kept in the form they were
created in the regular course of business for a minimum of three (3 years
following the expiration of the contract period, including any extensions. Paper
claims may be digitally copied from the time of initial receipt, if the HMO: 1)
receives TDHS prior written approval; 2) certifies that an unaltered copy of the
original claim received can be produced upon request; 3) the retention system is
reliable and supported by a retrieval system that allows reasonable accurate
records. TDHS may require the HMO to retain the records for an additional period
if an audit, litigation or administrative action involving the records exists.
 
3.5.2  Availability and Accessibility. All records, documents and data required
to be created under this contract are subject to audit, inspection, monitoring
and production. If an audit, inspection, monitoring or production is requested
by TDHS, TDHS’ designee or TDHS acting on behalf of any agency with regulatory
or statutory authority over Medicaid Managed Care, the requested records must be
made available at the time and at the place the records are requested. Copies of
requested records must be produced or provided free-of-charge to the requesting
agency. Records requested after the second year following the end of contract
term, which have been stored or archived must be accessible and made available
within 10 calendar days from the date of a request by TDHS or the requesting
agency or at a time and place specified by the requesting entity.
 
3.5.3  Accounting Records. HMO must create and keep accurate and complete
accounting records in compliance with to Generally Accepted Accounting
Principles (GAAP). Records must be created and kept for all claims payments,
refunds and adjustment payments to providers, premium or capitation payments,
interest income and payments for administrative services or functions. Separate
records must be maintained for medical and administrative fees, charges, and
payments.
 
3.5.4  General Business Records. HMO must create and keep complete and accurate
general business records to reflect the performance of duties and
responsibilities, and compliance with the provisions of this contract.
 
TDHS/HMO CONTRACT
August 26, 2002



21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
3.5.5  Medical records. HMO must require, through contractual provisions or
provider manual, providers to create and keep medical records in compliance with
the medical records standards contained in the Standards for Quality Improvement
Programs (pages 76-116 of the Medicaid Managed Care RFA for the Harris Service
Area). All medical records must be kept for at least five (5) years, except for
records of rural health clinics, which must be kept for a period of six (6)
years from the date of service.
 
3.5.6  Matters in Litigation. HMO must retain records related to matters in
litigation for five (5) years following the termination or resolution of the
litigation.
 
3.5.7  On-line Retention of Claims History. HMO must keep automated claims
payment histories for a minimum of 18 months, from date of adjudication, in an
on-line inquiry system. HMO must also keep sufficient history on-line to ensure
all claim/encounter service information is submitted to and accepted by TDHS for
processing.
 
3.5.8  The use of Medicaid funds for abortion is prohibited unless the pregnancy
is the result of a rape, incest, or continuation of the pregnancy endangers the
life of the woman. A physician must certify in writing that based on his/her
professional judgement, the life of the mother would be endangered if the fetus
were carried to term. HMO must maintain a copy of the certification for three
years.
 
3.6   HMO REVIEW OF TDHS MATERIALS
 
TDHS will submit all studies or audits that relate or refer to HMO for review
and comment to HMO 10 working days prior to releasing the report to the public
or to Members.
 
3.7   REQUIREMENTS FOR EDUCATION, TRAINING, AND ADVISORY COMMITTEE ACTIVITIES
 
HMO is required to participate in education and training activities provided for
HMO’s staff to educate and train regarding the special needs populations and
services included in the STAR+PLUS Project. HMO is also required to attend
regular meetings with HHSC and TDHS, and for HMO, CEO staff, the medical
director staff, and the care coordinator staff.
 
ARTICLE 4
 
FISCAL, FINANCIAL AND SOLVENCY REQUIREMENTS
 
4.1   FISCAL SOLVENCY
 
4.1.1  HMO must be and remain in full compliance with all State and federal
solvency requirements for HMOs, including but not limited to all reserve
requirements, net worth standards, debt to equity ratios, or other debt
limitations.
 
TDHS/HMO CONTRACT
August 26, 2002



22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
4.1.2  If HMO becomes aware of any impending changes to its financial or
business structure which could adversely impact its compliance with these
requirements or its ability to pay its debts as they come due, HMO must notify
TDHS immediately in writing. In addition, if HMO becomes aware of a take-over or
assignment which would require approval of TDI or TDHS, HMO must notify TDHS
immediately in writing.
 
4.1.3  HMO must not have been placed under state conservatorship or receivership
or filed for protection under federal bankruptcy laws. None of HMO s property,
plant or equipment must have been subject to foreclosure or repossession within
the preceding 10-year period. HMO must not have any debt declared in default and
accelerated to maturity within the preceding 10-year period. HMO represents that
these statements are true as of the contract execution date. HMO must inform
TDHS within 24 hours of a change in any of the preceding representations.
 
4.2   MINIMUM NET WORTH
 
4.2.1  HMO has minimum net worth to the greater of (a) $1,500,000; (b) an amount
equal to the sum of twenty five dollars ($25) times the number of all enrollees
including Medicaid Members; or (c) an amount that complies with standards
adopted by TDI. Minimum net worth means the excess total admitted assets over
total liabilities, excluding liability for subordinated debt issued in
compliance with Article 1.39 of the Insurance Code.
 
4.2.2  The minimum equity must be maintained during the entire contract period.
 
4.3   PERFORMANCE BOND
 
HMO has furnished TDHS with a performance bond in the form prescribed by TDHS
and approved by TDI, naming TDHS as Obligee, securing HMO’s faithful performance
of the terms and conditions of this Agreement. The performance bond must be
issued in the amount of $100,000 for the Contract Period, plus an additional 12
months after the end of the expiration of the Contract Period. If the contract
Period is renewed or extended pursuant to Article 15, the HMO must replace the
performance bond with a separate bond covering performance during the renewal or
extension period, plus an additional 12 months. The bond must be issued by a
surety licensed by TDI, and specify cash payment as the sole remedy. HMO must
deliver the bond to TDHS at the same time the signed HMO contract, renewal or
extension is delivered to TDHS.
 
4.4   INSURANCE
 
TDHS/HMO CONTRACT
August 26, 2002



23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
4.4.1  HMO must maintain or cause to be maintained general liability insurance
in the amounts of at least $1,000,000 per occurrence and $5,000,000 in the
aggregate.
 
4.4.2  HMO must maintain or require professional liability insurance on each of
the providers in its network in the amount of $100,000 per occurrence and
$300,000 in the aggregate, or the limits required by the hospital at which the
network provider has admitting privileges.
 
4.4.3  HMO must maintain an umbrella professional liability insurance policy for
the greater of $3,000,000 or an amount (rounded to the next $100,000) which
represents the number of STAR+PLUS Members enrolled in HMO in the first month of
the contract year multiplied by $150, not to exceed $10,000,000.
 
4.4.4  Any exceptions to the requirements of this Article must be approved in
writing by TDHS prior to the effective date of this contract. HMOs and providers
who qualify as either state or federal units of government are exempt from the
insurance requirements of this Article and are not required to obtain exemptions
from these provisions prior to the effective date of this contract. State and
federal units of government are required to comply with and are subject to the
provisions of the Texas or Federal Tort Claims Act.
 
4.5   FRANCHISE TAX
 
HMO certifies that its payment of franchise taxes is current or that it is not
subject to the State of Texas franchise tax.
 
4.6   AUDIT
 
4.6.1  TDHS, TDI or their designee have the right from time to time to examine
and audit books and records of the HMO or of its Subcontractors relating to: (1)
HMO’s capacity to bear the risk of potential financial losses; (2) services
performed or determination of amounts payable under this contract; (3) detection
of fraud and abuse; and (4) other purposes TDHS deems to be necessary to perform
its regulatory function and/or to enforce the provisions of this contract.
 
4.6.2  TDHS or it’s designee will conduct an audit of HMO at least once every
two years. HMO is responsible for paying the costs of an audit conducted under
this Article. The costs of the audit paid by HMO are allowable costs under this
Agreement.
 
4.7   PENDING OR THREATENED LITIGATION
 
HMO must require disclosure from Subcontractors and network providers of all
pending or potential litigation or administrative actions against the
Subcontractor or network provider and must disclose this information to TDHS, in
writing, prior to the execution of this contract. HMO must make reasonable
investigation and inquiry that there is not pending or potential
 
TDHS/HMO CONTRACT
August 26, 2002



24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
litigation or administrative action against the providers or Subcontractors in
HMO’s provider network. HMO must notify TDHS of any litigation which is
initiated or threatened during the contract period within seven days of
receiving service or becoming aware of the threatened litigation.
 
4.8   MISREPRESENTATION AND FRAUD IN RESPONSE TO RFA
 
4.8.1  HMO was awarded the original Contract based upon the responses and
representations contained in its application. All responses and representations
upon which scoring was based were considered material to the decision of whether
to award the original Contract to HMO and are thus incorporated by reference
into this Contract. If there is any difference between HMOs RFA responses and
this Contract, the Contract shall control.
 
4.8.2  This Contract was awarded in part based upon HMO’s representation of its
current equity, deposits and financial ability to bear the risks under this
Contract. TDHS will consider any misrepresentations of equity at any time, its
ability to bear financial risks of this Contract or otherwise inflating the
equity of HMO, solely for the purpose of being awarded this Contract, a material
misrepresentation and fraud under this Contract.
 
4.8.3  Discovery of any material misrepresentation, or fraud on the part of HMO
in HMO’s application or in HMO’s day-to-day activities and operations may cause
this contract to terminate and may result in legal action being taken against
HMO under this contract, and state and federal civil and criminal laws.
 
4.9   THIRD PARTY RECOVERY
 
For Acute Care Services
 
4.9.1  Third Party Recovery. All Members are required to assign their rights to
any benefits to the State and agree to cooperate with the State in identifying
third parties who may be liable for all or part of the costs for providing
services to the Member, as a condition for participation in the Medicaid
program. HMO is authorized to act as the State’s agent in enforcing the State’s
rights to third party recovery under this contract.
 
4.9.2  Identification. HMO must develop and implement systems and procedures to
identify potential third parties who may be liable for payment of all or part of
the costs for providing medical services to Members under this contract.
Potential third parties must include any of the sources identified in 42 C.F.R.
433.138, relating to identifying third parties, except workers’ compensation,
uninsured and underinsured motorist insurance, first and third party liability
insurance and tortfeasors. HMO must coordinate with TDHS to obtain information
from other state and federal agencies and HMO must cooperate with TDHS in
obtaining information from commercial third party resources. HMO must require
all providers to comply with the provisions of 1 TAC §354.2301, relating to
Third Party Recovery in the Medicaid program.
 
TDHS/HMO CONTRACT
August 26, 2002



25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
4.9.3  Exchange of identified resources. HMO must forward identified resources
of uninsured and underinsured motorist insurance, first and third party
liability insurance and tortfeasors (“excepted resources”) to the State for the
State to pursue collection and recovery from these resources. The State will
forward information on all third party resources identified by the State to HMO.
HMO must coordinate with the State to obtain information from other state and
federal agencies, including CMS for Medicare and the Child Support Enforcement
Division of the Office of the Attorney General for medical support. HMO must
cooperate with the State in obtaining and exchanging information from commercial
third party resources.
 
4.9.4  Recovery. HMO must actively pursue and collect from third party resources
which have been identified, except when the cost of pursuing recovery reasonably
exceeds the amount which may be recovered by HMO. HMO is not required to, but
may pursue recovery and collection from the excepted resources listed in 4.9.3.
HMO must report the identity of these resources to the State, even if HMO will
pursue collection and recovery from the excepted resources.
 
4.9.4.1  HMO must provide third party resource information to network providers
to whom individual Members have been assigned or who provide services to
Members. HMO must require providers to seek recovery from potential third party
resources prior to seeking payment from HMO. If network providers are paid
capitation, HMO must either seek recovery from third party resources or account
to the State for all amounts received by network providers from third party
resources.
 
4.9.4.2  HMO must prohibit network providers from interfering with or placing
liens upon the State’s right or the HMO’s right, acting as the State’s agent, to
recovery from third party resources. HMO must prohibit network providers from
seeking recovery in excess of the Medicaid payable amount or otherwise violating
state and federal laws.
 
4.9.5  Retention. HMO may retain as income all amounts recovered from third
party sources as long as recoveries are obtained in compliance with the contract
and state and federal laws.
 
4.9.6  Accountability. HMO must report all third party recovery efforts and
amounts recovered as required in 12.1.10. If HMO fails to pursue and recover
from third parties no later than 180 days after the date of service, the State
may pursue third party recoveries and retain all amounts recovered without
accounting to HMO for the amounts recovered. Amounts recovered by the State will
be added to expected third party recoveries to reduce future capitation rate,
except recoveries from those excepted third party resources listed in 4.9.3.
 
FOR LONG-TERM CARE SERVICES
 
TDHS/HMO CONTRACT
August 26, 2002



26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
4.9.7  HMO is expected to identify members who have insurance coverage that
should pay for all or part of the expenses related to the long-term care needs
of the client. The use of this process will result in a cost avoidance to hold
down costs to the Medicaid program. The HMO may retain any amounts recovered, if
the HMO must pursue collection of these benefits after the expenses are
incurred.
 
4.9.8  TDHS retains the right and responsibility to pursue recovery of amounts
from subrogation claims arising out of tort claims and recovery from OBRA 93
trusts and annuities. HMO must assist TDHS in these activities by providing
information to TDHS related to costs paid on behalf of the member in these
situations.
 
4.10   CLAIMS PROCESSING REQUIREMENTS
 
4.10.1  HMO and claims processing Subcontractors must comply with the Texas
Managed Care Claims Manual (Claims Manual), which contains claims processing
requirements. HMO must comply with any changes to Claims Manual with appropriate
notice of changes from the State.
 
4.10.2  HMO must not pay any claim submitted by a provider who has been excluded
or suspended from the Medicare or Medicaid programs for fraud and abuse when the
HMO has knowledge of the exclusion or suspension.
 
4.10.3  All provider clean claims must be adjudicated (finalized as paid or
denied adjudicated) within 30 days from the date the claim is received by the
HMO. HMO must pay providers interest on a clean claim which is not adjudicated
within 30 days from the date the claim is received by the HMO or becomes clean
at a rate of 1.5% per month (18% annual) for each month the clean claim remains
unadjudicated. HMO will be held to a minimum performance level of 90% of all
clean claims paid or denied within 30 days of receipt and 99% of all clean
claims paid or denied within 90 days of receipt. Failure to meet these
performance levels is a default under this contract and could lead to damages or
sanctions as outlined in Article XVII. The performance levels are subject to
changes if required to comply with federal and state laws or regulations.
 
4.10.3.1  All claims and appeals submitted to HMO and claims processing
subcontractors must be paid-adjudicated (clean claims), denied-adjudicated
(clean claims), or denied for additional information (unclean claims) to
providers within 30 days from the date the claim is received by HMO. Providers
must be sent a written notice for each claim that is denied for additional
information (unclean claims) identifying the claim, all reasons why the claim is
being denied, the date the claim was received by HMO, all information required
from the provider in order for the HMO to adjudicate the claim, and the date by
which the requested information must be received from the provider.
 
4.10.3.2  Claims that are suspended (pended internally) must be subsequently
paid-adjudicated, denied-adjudicated, or denied for additional information
(pended externally) within 30 days from date of receipt. No claim can be
 
TDHS/HMO CONTRACT
August 26, 2002



27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
suspended for a period exceeding 30 days from date of receipt of the claim.
 
4.10.3.3  HMO must identify each data field of each claim form that is required
from the provider in order for the HMO to adjudicate the claim. HMO must inform
all network providers about the required fields no later than 30 days prior to
the effective date of the contract or as a provision within the HMO/provider
contract. Out of network providers must be informed of all required fields if
the claim is denied for additional information. The required fields must include
those required by the HMO and TDHS.
 
4.10.4  HMO is subject to the Remedies and Sanctions Article of this contract
for claims that are not processed on a timely basis as required by this contract
and the Claims Manual. Not withstanding the provisions of Articles 4.10.3,
4.10.3.1 and 4.10.3.2, sanctions will be applied if at least ninety percent
(90%) of all claims are not adjudicated (paid, denied, or external pended)
within thirty (30) days of receipt and ninety nine percent (99%) with in ninety
(90) days of receipt for the contract year to date.
 
4.10.5  HMO agrees that when it receives written notification from TDHS that a
provider’s funds be held because the provider has changed ownership, has an
unpaid judgment, sanction, monetary penalty or audit exception, or has failed to
meet some other legal requirement, the HMO will place the provider’s funds on
hold until it receives further notification from TDHS. Upon notification to the
HMO, the HMO must either pay the claim or remit the held funds to TDHS.
 
4.10.6  HMO must comply with the standards adopted by the U.S. Department of
Health and Human Services under the Health Insurance Portability and
Accountability Act of 1996 submitting and receiving claims information through
electronic data interchange (EDI) that allows for automated processing and
adjudication of claims within two or three years, as applicable, from the date
the rules promulgated under HIPAA are adopted.
 
4.10.7  HMO must comply with the standards adopted by the U. S. Department of
Health and Human Services under the Health Insurance Portability and
Accountability Act of 1996 (HIPPA), Public Law 104-191, regarding submitting and
receiving claims information through electronic data interchange (EDI) that
allows for automated processing and adjudication of claims within two or three
years, as applicable, from the date the rules promulgated under HIPAA are
adopted (see 45 CFR parts 160 through 164).
 
4.11   INDEMNIFICATION
 
TDHS/HMO CONTRACT
August 26, 2002



28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
4.11.1  HMO/TDHS: HMO must agree to indemnify TDHS and its agents for any and
all claims, cost, damages and expenses, including court costs and reasonable
attorney fees which are related to or arise out of:
 
4.11.1.1  Any failure, inability or refusal of HMO or any of its network
providers or other Subcontractors to provide covered services:
 
4.11.1.2  Claims arising from HMO, HMO’s network providers or other
Subcontractors negligent or intentional conduct in not providing covered
services and;
 
4.11.1.3  Failure, inability or refusal of HMO to pay any of its network
providers or Subcontractors for covered services.
 
4.11.2  HMO/Provider: HMO is prohibited from requiring any providers to
indemnify HMO for HMO’s own acts or omissions which result in damages or
sanctions being assessed against HMO either under this contract or under State
or Federal Law.
 
ARTICLE 5
 
STATUTORY AND REGULATORY COMPLIANCE REQUIREMENTS
 
5.1   COMPLIANCE WITH FEDERAL, STATE, AND LOCAL LAWS
 
5.1.1  HMO must know, understand and comply with all state and federal laws and
regulations relating to the Texas Medicaid Program which have not been waived by
CMS. HMO must comply with all rules relating to the Medicaid Managed Care
program adopted by TDHS, TDI, TDH, HHSC, TDMHMR and any other state agency
delegated authority to operate or administer Medicaid or Medicaid Managed Care
Programs.
 
5.1.2  HMO must require through contract provisions, that all network providers
or Subcontractors comply with all state and federal laws and regulations
relating to the Texas Medicaid program and all rules relating to the Medicaid
Managed Care program adopted by TDHS, TDI, TDH, HHSC, TDMHMR and any other state
agency delegated authority to operate Medicaid or Medicaid Managed Care
programs.
 
5.1.3  HMO must comply with the provisions of the Clean Air Act and the Federal
Water Pollution Control Act, as amended, found at 42 C.F.R. 7401, et. seq. and
33 U.S.C.1251, et. seq., respectively.
 
5.1.4  The HMO and TDHS shall develop and implement a method by which
Legislative intent related to incentives to improve the quality of care in Long
Term Care services and payment of providers delivering services to members is
accomplished.
 
5.2   PROGRAM INTEGRITY
 
TDHS/HMO CONTRACT
August 26, 2002



29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
5.2.1  HMO has not been excluded, debarred, or suspended from participation in
any program under Title XVIII or Title XIX under any of the provisions of
section 1128(a) or (b) of the Social Security Act (42 USC §1320 a-7), or
Executive Order 12549. HMO must notify TDHS within 3 days of the time it
receives notice that any action being taken against HMO or any person defined
under the provision of section 1128 (a) or (b) or any Subcontractor, which could
result in exclusion, debarment or suspension of HMO or a Subcontractor from the
Medicaid program, or any program listed in Executive Order 12549.
 
5.2.2  HMO must Comply with the provisions of and file the certification of
compliance required by the Byrd Anti-Lobbying Amendment, found at 31 USC 1352,
relating to use of federal funds for lobbying for or obtaining federal
contracts.
 
5.3   FRAUD AND ABUSE COMPLIANCE PLAN
 
5.3.1  This contract is subject to all state and federal laws and regulations
relating to fraud and abuse in health care and the Medicaid program. HMO must
cooperate and assist TDHS and HHSC and any other state or federal agency charged
with the duty of identifying, investigating, sanctioning or prosecuting
suspected fraud and abuse. HMO must provide originals and/or copies of all
records and information requested and allow access to premises and provide
records to TDHS or its authorized agent(s), HHSC, CMS, the U.S. Department of
Health and Human Services, FBI, TDI, and the Texas Attorney General’s Medicaid
Fraud Control Unit. All copies of records must be provided free of charge.
 
5.3.2  Compliance Plan. HMO must submit to TDHS for approval a written fraud and
abuse compliance plan which is based on the Model Compliance Plan issued by the
U.S. Department of Health and Human Services, the Office of Inspector General
(OIG), no later than 30 days after the effective date of the contract. HMO must
designate an officer or director in its organization who has the responsibility
and authority for carrying out the provisions of its compliance plan. HMO must
submit any updates or modifications in its compliance plan to TDHS for approval
at least 30 days prior to the modifications going into effect. HMO’s fraud and
abuse compliance plan must:
 
5.3.2.1  ensure that all officers, directors, managers and employees know and
understand the provisions of HMO’s fraud and abuse compliance plan.
 
5.3.2.2  contain procedures designed to prevent and detect potential or
suspected abuse and fraud in the administration and delivery of services under
this contract.
 
5.3.2.3  contain provisions for the confidential reporting of plan violations to
the designated person in HMO.
 
5.3.2.4  contain provisions for the investigation and follow-up of any
compliance plan reports.
 
TDHS/HMO CONTRACT
August 26, 2002



30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
5.3.2.5  ensure that the identity of individuals reporting violations of the
plan is protected.
 
5.3.2.6  contain specific and detailed internal procedures for officers,
directors, managers and employees for detecting, reporting, and investigating
fraud and abuse compliance plan violations.
 
5.3.2.7  require any confirmed or suspected fraud and abuse under state or
federal law be reported to TDHS, the Medicaid Program Integrity section of the
Office of Investigations and Enforcement of the Texas Health and Human Services
Commission, and/or the Medicaid Fraud Control Unit of the Texas Attorney
General.
 
5.3.2.8  ensure that no individual who reports plan violations or suspected
fraud and abuse is retaliated against.
 
5.3.3  Training. HMO must designate executive and essential personnel to attend
mandatory training in fraud and abuse detection, prevention and reporting. The
training will be conducted by the Office of Investigation and Enforcement,
Health and Human Services Commission, and will be provided free of charge. HMO
must schedule and complete training no later than 90 days after the effective
date of any updates or modification of the written Model Compliance Plan.
 
5.3.3.1  If HMO’s personnel have attended OIE training prior to the effective
date of this contract, they are not required to attend additional OIE training
unless new training is required due to changes in federal and/or state law or
regulations. If additional OIE training is required, TDHS will notify HMO to
schedule this additional training.
 
5.3.3.2  If HMO updates or modifies its written fraud and abuse compliance plan,
HMO must train its executive and essential personnel on these updates or
modifications no later than 90 days after the effective date of the updates or
modifications.
 
5.3.3.3  If HMO’s executive and essential personnel change or if HMO employs
additional executive and essential personnel, the new or additional personnel
must attend OIE training within 90 days of employment by HMO.
 
5.3.4  HMO’s failure to report potential or suspected fraud or abuse may result
in sanctions, contract cancellation, or exclusion from participation in the
Medicaid program.
 
5.3.5  HMO must allow the Texas Medicaid Fraud Control Unit and HHSC’s Office of
Investigations and Enforcement, to conduct private interviews of HMO’s
employees, subcontractors and their employees, witnesses, and patients. Requests
for information must be complied with in the form and the language requested.
HMO’s employees and its subcontractors and their employees must cooperate fully
and be available in person for
 
TDHS/HMO CONTRACT
August 26, 2002



31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
interviews, consultation, grand jury proceedings, pre-trial conference,
hearings, trial and in any other process.
 
5.3.6  Subcontractors. HMO must submit the documentation described in Articles
5.3.6.1 through 5.3.6.3, in compliance with Texas Government Code §533.012,
regarding any subcontractor providing health care services under this contract
except for those providers who have re-enrolled as a provider in the Medicaid
program as required by Section 2.07, Chapter 1153, Acts of the 75th Legislature,
Regular Session, 1997, or who modified a contract in compliance with that
section. HMO must submit information in a format as specified by TDHS.
Documentation must be submitted no later than 120 days after the effective date
of this contract. Subcontracts entered into after the effective date of this
contract must be submitted no later than 90 days after the effective date of the
subcontract. Documentation required under this provision is not subject to
disclosure under Chapter 552, Government Code.
 
5.3.6.1  a description of any financial or other business relationship between
HMO and its subcontractor;
 
5.3.6.2  a copy of each type of contract between HMO and its subcontractor;
 
5.3.6.3  a description of the fraud control program used by any subcontractor.
 
5.4   SAFEGUARDING INFORMATION
 
5.4.1  The use and disclosure of all Members information, records, and data
(Member Information) collected or provided to HMO by TDHS or another state
agency is protected by state and federal law and regulations, including, but not
limited to, the Health Insurance Portability and Accountability Act of 1996
(HIPPA), Public law 104-191, and 45 CFR parts 160 through 164. HMO agrees to
ensure that any of its agents, including subcontractors, to whom HMO discloses
Member Information agrees to the same restrictions and conditions that apply to
HMO with respect to Member Information.
 
5.4.2  HMO is responsible for informing Members and providers regarding the
provisions of 42 CFR 431, Subpart F, relating to Safeguarding Information on
Applicants and Recipients, and HMO must ensure that confidential information is
protected from disclosure except for authorized purposes.
 
5.4.3  HMO must assist network PCPs in policies for protecting the
confidentiality of AIDS and HIV-related medical information and an
anti-discrimination policy for employees and Members with communicable diseases.
Also see Health and Safety Code, Chapter 85, Subchapter E, relating to the
Duties of State Agencies and State Contractors.
 
5.4.4  HMO must require that Subcontractors have mechanisms in place to ensure
Member’s (including minor’s) confidentiality for family planning services.
 
5.5   NON-DISCRIMINATION
 
TDHS/HMO CONTRACT
August 26, 2002



32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

HMO agrees to comply with and to include in all subcontracts a provision that
the Subcontractor will comply with each of the following requirements:
 
5.5.1  Title VI of the Civil Rights Act of 1964, Section 504 of the
Rehabilitation Act of 1973, the Americans with Disabilities Act of 1990, and all
requirements imposed by the regulations implementing these acts and all
amendments to the laws and regulations. The regulations provide in part that no
person in the United States shall, on the grounds of race, color, national
origin, sex, age, disability, political beliefs or religion, be excluded from
participation in, or denied, any aid, care, service or other benefits, or be
subjected to any discrimination under any program or activity receiving federal
funds.
 
5.5.2  HMO will ensure that its policies do not have the effect of excluding or
limiting the participation of persons in its programs and activities, on the
basis of national origin, in accordance with Title VI of the Civil Rights Act of
1964, and its implementing regulations at 45 CFR, Part 80 or 7 CFR Part 15.
 
5.5.3  Texas Health and Safety Code Section 85.113 (relating to workplace and
confidentiality guidelines regarding AIDS and HIV).
 
5.5.4  The provisions of Executive Order 11246, as amended by 11375, relating to
Equal Employment Opportunity.
 
5.5.5  HMO shall not discriminate with respect to participation, reimbursement,
or indemnification as to any provider who is acting within the scope of the
provider’s license or certification under applicable State law, solely on the
basis of such license or certification. This requirement shall not be construed
to prohibit HMO from including providers only to the extent necessary to meet
the needs of HMO’s members or from establishing any measure designed to maintain
quality and control costs consistent with HMO’s responsibilities.
 
5.6   HISTORICALLY UNDERUTILIZED BUSINESSES (HUBs)
 
5.6.1  In accordance with Texas Government Code Chapter 2161 and 1 TAC §111.11
et seq. and §392.100 state agencies are required to make a good faith effort to
assist Historically Underutilized Businesses (HUBs) in receiving contract awards
issued by the State. The goal of this program is to promote full and equal
business opportunity for all businesses in contracting with the state. It is
TDHS’ intent that all contractors make a good faith effort to subcontract with
HUBs during the performance of their contracts.
 
Important Note:    The Texas Department of Human Services has concluded that HUB
subcontracting opportunities may exist in connection with this contract. See
Appendix B to the agreement for the following instructions and form:
“Grant/Contract Applicants Client Services HUB Subcontracting Plan Instructions
(C-IGA), and Determination of Good
 
TDHS/HMO CONTRACT
August 26, 2002



33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Faith Effort for Grant Contracts (C-DGFE). If an approved HUB subcontracting
plan is not already on file with TDHS, the HMO shall submit a completed C-DGFE
Form along with the signed contract or renewal.
 
If HMO responds, “yes” to question two on Form C-DGFE, HMO shall document good
faith efforts to develop a HUB Subcontracting Plan by completing and documenting
the steps on Form C-DGFE. Additionally, quarterly reports on HUB subcontracting
are required according to the schedule on Form C-QSR. Quarterly Report forms are
included in Appendix B of this amendment.
 
If HMO decides after the award to subcontract any part of the contract, the HMO
shall notify the contract manager prior to entering into any subcontract. The
HMO shall comply with the good faith effort requirements relating to developing
and submitting a subcontracting plan.
 
5.6.2  HMO is required to submit HUB quarterly reports to TDHS as required in
Article 12.11.
 
TDHS will assist HMO in meeting the contracting and reporting requirements of
this Article.
 
5.6.3  TDHS will assist HMO in meeting the contracting and reporting
requirements of this Article.
 
5.7   AFFIRMATIVE ACTION
 
5.7.1  HMO must have in place, to the extent required by federal or state law,
an “Affirmative Action Plan,” which is a written document that details an
affirmative action program. Key parts of an affirmative action plan are:
 
(a)  a policy statement pledging nondiscrimination and affirmative action in
employment;
 
(b)  internal and external dissemination of the policy;
 
(c)  assignment of a key employee as the equal opportunity officer;
 
(d)  a work force analysis that identifies job classifications where
representation of women, minorities and the disabled is deficient;
 
(e)  goals and timetables that are specific and measurable, and that are set to
correct deficiencies and to reach a balance of work force;
 
(f)  revision of all employment practices to ensure that they do not have
discriminatory effects; and
 
(g)  establishment of internal monitoring and reporting systems to regularly
measure progress.
 
5.8   BUY TEXAS
 
HMO agrees to Buy Texas products and materials when they are available at a
comparable price and in a comparable period of time, as required by Section 48
of Article IX of the General Appropriations Act of 1995
 
TDHS/HMO CONTRACT
August 26, 2002



34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
5.9   CHILD SUPPORT
 
5.9.1  The Texas Family Code §231.006 requires the State to withhold contract
payments from any for profit entity or individual who is at least thirty (30)
days delinquent in child support obligations. It is HMOs responsibility to
determine and verify that no owner, partner, or shareholder who has at least a
25% ownership interest in HMO is delinquent in child support obligations. HMO
must attach a list of the names and social security numbers of all shareholders,
partners or owners who have at least a 25% ownership interest in HMO.
 
5.9.2  Under Section 231.006 of the Family Code, contractor certifies that the
contractor is not ineligible to receive the specified grant, loan, or payment
and acknowledges that this Contract may be terminated and payment may be
withheld if this certification is inaccurate. A child support obligor who is
more than thirty (30) days delinquent in paying child support or a business
entity in which the obligor is a sole proprietor, partner, shareholder, or owner
with an ownership interest of at least 25 percent is not eligible to receive the
specified grant, loan or payment.
 
5.9.3  If TDHS is informed and verifies that a child support obligor who is more
than thirty (30) days delinquent is a partner, shareholder, or owner with at
least a 25% ownership interest in HMO, it will withhold any payments due under
this Contract until it has received satisfactory evidence that the obligation
has been satisfied or that the obligor has entered into a written repayment
request.
 
5.10   REQUEST FOR PUBLIC INFORMATION
 
5.10.1  This contract and all network provider and Subcontractor contracts are
subject to public disclosure under the Public Information Act (Texas Government
Code, Chapter 552). TDHS may receive Public Information requests related to this
contract, information submitted as part of the compliance of the contract and
the HMO’s application upon which this contract was awarded. TDHS agrees that it
will promptly deliver a copy of any request for public information to the HMO.
 
5.10.2  TDHS may, in its sole discretion, request a decision from the Office of
the Attorney General (AG opinion) regarding whether the information requested is
excepted from required public disclosure. TDHS may rely on the HMO’s written
representations in preparing any AG opinion request, in accordance with Texas
Government Code §552.305. TDHS is not liable for failing to request an AG
opinion or for releasing information which is not deemed confidential by law, if
the HMO fails to provide TDHS with specific reasons why the requested
information is exempt from the required public disclosure. TDHS or the Office of
the Attorney General will notify all interested parties if an AG opinion is
requested.
 
5.10.3  If the HMO believes that the requested information qualifies as a trade
secret or as commercial or financial information, HMO must notify TDHS—
 
TDHS/HMO CONTRACT
August 26, 2002



35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
within three (3) working days of HMO’s receipt of the request of the specific
text, or portion of text, which the HMO claims is excepted from required public
disclosure. The HMO is required to identify the specific provisions of the Act
which the HMO believes are applicable, and is required to include a detailed
written explanation of how the exceptions apply to the specific information
identified by the HMO as confidential and excepted from required public
disclosure.
 
5.11   NOTICE AND APPEAL
 
HMO must comply with the notice requirements contained in 1 TAC §354.2211, and
the maintaining benefits and services contained in 1 TAC §354.2213, whenever the
HMO intends to take an action affecting the Member benefits and services under
this contract. Also see the Member appeal requirements contained in Article 8.6
of this contract.
 
For Long Term Care services, HMO must comply with the notice requirements
contained in 40 TAC, §79.1204, and the appeal requirements of 40 TAC ch.79,
whenever HMO intends to take an adverse action affecting Member benefits and
services under this Contract. HMO agrees to provide information regarding fair
hearings to TDHS within fifteen (15) days of the date of appeal and agrees to
provide an HMO staff member to represent HMO at the hearing. See also the Member
appeal requirements containing in paragraph 8.7 of this Contract.
 
ARTICLE 6
 
SCOPE OF SERVICES
 
6.1   SCOPE OF SERVICES
 
HMO is paid capitation for all services included in the State of Texas Title XIX
State Plan and the 1915(b) and 1915(c) waiver applications for the SDA currently
filed and approved by CMS, except those services which are specifically excluded
and listed in Article 6.1.8 (non-capitated services).
 
6.1.1  HMO must pay for or reimburse for all covered services provided to
mandatory-enrolled Members for whom HMO is paid capitation.
 
6.1.2
 
6.1.3  Long Term care covered services include attendant care, day activity and
health services, and required services under the 1915 (c) waiver.
 
6.1.3.1  HMO is responsible for the Medicare co-payment for days 21-100 in a
skilled nursing facility.
 
6.1.3.2  HMO must provide covered services described in the 2002 Texas Medicaid
Provider Procedures Manual (Provider Procedures Manual), subsequent editions of
the Provider Procedures Manual also in effect during the contract period, and
all Texas Medicaid Bulletins which update the 2002 Provider Procedures Manual
and subsequent editions of the Provider Manual published during the contract
period.
 
TDHS/HMO CONTRACT
August 26, 2002



36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
6.1.4  Covered services are subject to change due to changes in federal law,
changes in Texas Medicaid policy, and/or responses to changes in Medicine,
Clinical protocols, or technology.
 
6.1.5  The State has obtained a waiver to the State Plan to include three
enhanced benefits to all STAR+PLUS members. Two of these enhanced benefits
removed restrictions which previously applied to Medicaid eligible individuals
21 years and older: the three-prescriptions per month limit for Medicaid only
recipients; and, the 30-day spell of illness limit. One of these expanded the
covered benefits to add an annual adult well check.
 
6.1.6  Value-added Services.    Value-added services that are approved by TDHS
during the contracting process are included in the Scope of Services under this
contract.
 
6.1.6.1  The approval request must include:
 
6.1.6.1.1  A detailed description of the service to be offered;
 
6.1.6.1.2  Identification of the category or group of Members eligible to
receive the service if it is a type of service that is not appropriate for all
Members.
 
6.1.6.1.3  Any limits or restrictions which apply to the service; and
 
6.1.6.1.4  A description of how a Member may obtain or access the service.
 
6.1.6.2  Value-added services can only be added or removed by written amendment
of this contract. HMO cannot include a value-added service in any material
distributed to Members or prospective Members until this contract has been
amended to include that value-added service.
 
6.1.6.2.1  If a value-added service is deleted by amendment, HMO must notify
each Member that the service is no longer available through HMO, and HMO must
revise all materials distributed to prospective Members to reflect the change in
covered services.
 
6.1.6.3  Value-added services must be offered to all eligible HMO Members, as
indicated in Article 6.1.6.1.2, unless the contract is amended or the contract
terminates.
 
6.1.7  HMO may offer additional benefits that are outside the scope of services
of this contract to individual Members on a case-by-case basis, based on medical
necessity, cost-effectiveness, and satisfaction and improved health/behavioral
health status of the Member/Member family.
 
6.1.8  Non-Capitated Services.    The following Texas Medicaid program services
have been excluded from the services included in the calculation of HMO
capitation rate:
 
THSteps Dental (including Orthodontia)
 
Early Childhood Intervention Case Management/Service Coordination
 
TDHS/HMO CONTRACT
August 26, 2002



37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
MHMR Targeted Case Management
 
Mental Health Rehabilitation
 
Pregnant Women and Infants Case Management
 
THSteps Medical Case Management
 
Texas School Health and Related Services
 
Texas Commission for the Blind Case Management
 
Tuberculosis Services Provided by TDH-approved providers (Directly Observed
Therapy and Contact Investigation)
 
Vendor Drugs (out of office drugs)
 
Medical Transportation
 
Refer to relevant chapters in the Provider Procedures Manual and the Texas
Medicaid Bulletins for more information.
 
Although HMO is not responsible for paying or reimbursing for these
non-capitated services, HMO remains responsible for providing appropriate
referrals for Members to obtain or access these services.
 
6.1.8.1  HMO is responsible for informing providers that all non-capitated
services must be submitted to the State for payment or reimbursement.
 
6.2  PRE-EXISTING CONDITIONS
 
HMO is responsible for providing all covered services to each eligible Member
beginning on the effective date of the Contract or the Member’s date of
enrollment under the contract regardless of pre-existing conditions, prior
diagnosis and/or receipt of any prior health care services.
 
6.3  SPAN OF ELIGIBILITY
 
The following outlines HMO’s responsibilities for payment of hospital and
free-standing psychiatric facility (facility) admissions:
 
6.3.1  The payor responsible for the hospital/facility charges at the start of
an impatient stay remains responsible for hospital/facility charges until the
time of discharge, or until such time that there is a loss of Medicaid.
 
6.3.2  HMO is responsible for professional charges during every month for which
the payor receives a full capitation payment.
 
6.3.2.1  If a Member regains Medicaid eligibility and the Member was enrolled in
the HMO at the time the Member was admitted to the hospital, HMO is responsible
for charges as follows;
 
6.3.2.1.1  Member Re-enrolls in HMO after regaining Medicaid eligibility. HMO is
responsible for all charges for the period for which HMO receives a capitation
payment for the Member or until the Member is discharged or loses Medicaid
eligibility.
 
TDHS/HMO CONTRACT
August 26, 2002



38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
6.3.2.1.2  Member Re-enrolls in another Health Plan after regaining Medicaid
eligibility. HMO is responsible for hospital/facility charges until the Member
is discharged or loses Medicaid eligibility.
 
6.3.3  HMO is not responsible for any services after effective date of loss of
Medicaid eligibility.
 
6.3.4  Plan Change. A Member cannot change from one STAR+PLUS health plan to
another STAR+PLUS health plan during an inpatient hospital stay.
 
6.3.5  HMO insolvency or receivership. HMO is responsible for payment of all
services provided to a person who was a Member on the date of insolvency or
receivership to the same extent they would otherwise be responsible under this
Article 6.3.
 
6.3.6  HMO insolvency or receivership. HMO is responsible for payment of all
services provided to a person who was a Member on the date of insolvency or
receivership to the same extent they would otherwise be responsible under this
Article 6.3.
 
6.3.7  For purposes of this Section 6.3, a Member “loses Medicaid eligibility”
when:
 
6.3.7.1  Medicaid eligibility is terminated and never regained under one
Medicaid Type Program with no subsequent transfer of eligibility to another
Medicaid Type Program; or
 
6.3.7.2  Medicaid eligibility is terminated and there is a lapse of at least one
month in regular Medicaid coverage. The term “regular Medicaid coverage” refers
to either traditional fee-for-service Medicaid or Medicaid managed care
coverage; or
 
6.3.7.3  A client re-applies for Medicaid eligibility and is certified for prior
Medicaid coverage, as defined by TDHS, for any month(s) prior to the month of
application. The term “prior Medicaid coverage” refers to Applicants who are
eligible for Medicaid coverage during the three month period before the month
they apply for TANF or Medical Programs. Prior Medicaid coverage may be
continuous of there may be interrupted periods of eligibility involving all or
some of the certified Members.
 
6.3.8  The following outlines span of eligibility for members who enter a
nursing home:
 
6.3.8.1  Plan Change. A member cannot change from one health plan to another
during the 120 day risk period after admission to an nursing home.
 
6.4  CONTINUITY OF CARE AND OUT-OF-NETWORK PROVIDERS
 
TDHS/HMO CONTRACT
August 26, 2002



39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
6.4.1  HMO must ensure that the care of newly enrolled Members is not disrupted
or interrupted. HMO must take special care to provide continuity in the care of
newly enrolled Members whose health or behavioral health condition has been
treated by specialty care providers or whose health could be placed in jeopardy
if care is disrupted or interrupted.
 
6.4.2  Pregnant Members with 12 weeks or less remaining before the expected
delivery date must be allowed to remain under the care of the Member’s current
OB/GYN through the Member’s postpartum checkup even if the provider is
out-of-network. If Member wants to change her OB/GYN to one who is in the plan,
she must be allowed to do so if the provider to whom she wishes to transfer
agrees to accept her in the last trimester.
 
6.4.3  HMO must pay a Member’s existing out-of-network providers for covered
services until the Member’s records, clinical information and care can be
transferred to a network provider. Payment must be made within the time period
required for network providers. This Article does not extend the obligation of
HMO to reimburse the Member’s existing out-of-network providers of on-going care
for more than 90 days after Member enrolls in HMO or for more than nine months
in the case of a Member who at the time of enrollment in HMO has been diagnosed
with and receiving treatment for a terminal illness. The obligation of HMO to
reimburse the Member’s existing out-of-network provider for services provided to
a pregnant Member with 12 weeks or less remaining before the expected delivery
date extends through delivery of the child, immediate postpartum care, and the
follow-up checkup within the first six weeks of delivery.
 
6.4.3.1  HMO will pay reasonable and customary rates for all out-of-network
provider claims with dates of service between September 1, 2002 and November 30,
2002. HMO must forward any complaints submitted by out-of-network providers
during this time to TDHS. HHSC will review all complaints and determine whether
payments were reasonable and customary. TDHS will direct the HMO to pay a
reasonable and customary amount, as determined by HHSC, if it concludes that the
payments were not reasonable and customary for the provider. Failure to comply
with this provision constitutes a default under Article XVI, Default and
Remedies.
 
6.4.3.2  For all out-of-network provider claims with dates of service on or
after December 1, 2002, HMO must pay providers a reasonable and customary amount
consistent with a methodology approved by HHSC. HMO must submit its methodology,
along with any supporting documentation, to TDHS by September 30, 2002. TDHS
will review and respond to the information by November 15, 2002. HMO must
forward any complaints by out-of-network providers submitted after December 1,
2002 to HHSC, which will review all complaints. If TDHS determines that payment
is not consistent with the HMO’s approved methodology, the HMO must pay the
provider
 
TDHS/HMO CONTRACT
August 26, 2002
 



40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

a rate, using the approved reasonable and customary methodology, as determined
by HHSC. Failure to comply with this provision constitutes a default under
Article XVI, Default and Remedies.
 
6.4.4  HMO must provide or pay out-of-network providers who provide covered
services to Members who move out of the service area through the end of the
period for which capitation has been paid for the Member.
 
6.4.5  HMO must provide assistance to providers requiring PCP verification 24
hours a day, seven (7) days a week.
 
6.5  EMERGENCY CARE
 
6.5.1  HMO must pay for the professional, facility, and ancillary services that
are medically necessary to perform the medical screening examination and
stabilization of HMO Member presenting as an emergency medical condition or an
emergency behavioral health condition to the hospital emergency department, 24
hours a day, 7 days a week, rendered by either HMO’s in-network or
out-of-network providers, HMO will pay a reasonable and customary amount for
emergency services.
 
HMO will pay a reasonable and customary amount for services for all
out-of-network emergency services provider claims with dates of service between
September 1, 2002 and November 30, 2002. HMO must forward any complaints and
determine whether payments were reasonable and customary, TDHS will direct the
HMO to pay a reasonable and customary amount, as determined by HHSC, if it
concludes that the payments were not reasonable and customary for the provider.
 
6.5.1.1  For all out-of-network emergency providers, HMO will pay a reasonable
and customary amount for emergency services.
 
HMO will pay a reasonable and customary amount for services for all
out-of-network emergency services provider claims with dates of service between
September 1, 2002 and November 30, 2002. HMO must forward any complaints
submitted by out-of-network emergency services providers during this time to
TDHS. TDHS will review all complaints and determine whether payments were
reasonable and customary. TDHS will direct the HMO to pay a reasonable and
customary amount, as determined by TDHS, if it concludes that the payments were
not reasonable and customary for the provider.
 
6.5.1.2  For all out-of-network emergency services provider claims with dates of
service on or after December 1, 2002, HMO must pay providers a reasonable and
customary amount consistent with a methodology approved by HHSC. HMO must submit
its methodology, along with any supporting documentation, to TDHS by September
30, 2002. TDHS will review and respond to the information by November 15, 2002.
HMO must forward any complaints by out-of-network emergency services
 
TDHS/HMO CONTRACT
August 26, 2002



41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

providers submitted after December 1, 2002 to TDHS, which will review all
complaints. If TDHS determines that payment is not consistent with the HMO’s
approved methodology, the HMO must pay the emergency services provider a rate,
using the approved reasonable and customary methodology, as determined by HHHSC.
Failure to comply with this provision constitutes a default under Article XVI,
Default and Remedies.
 
6.5.2  HMO cannot require prior authorization as a condition for payment for an
emergency medical condition, an emergency behavioral health condition, or labor
and delivery.
 
6.5.3  Medical Screening Examination. A medical screening examination may range
from a relatively simple history, physical examination, diagnosis, and
treatment, to a complex examination, diagnosis, and treatment that requires
substantial use of hospital emergency department and physician services. HMO
must pay for the emergency medical screening examination required to determine
whether an emergency condition exists, as required by 42 U.S.C. 1395dd. HMOs
must reimburse for both the physician’s services and the hospital’s emergency
services, including the emergency room and its ancillary services.
 
6.5.4  Stabilization services. HMO must pay for emergency services performed to
stabilize the Member as documented by the Emergency physician in the Member’s
medical record. HMOs must reimburse for physician’s services and hospital’s
emergency services including the emergency room and its ancillary services. With
respect to an emergency medical condition, to stabilize is to provide such
medical care as to assure within reasonable medical probability that no
deterioration of the condition is likely to result from, or occur during
discharge, transfer, or admission of the Member from the emergency room.
 
6.5.6  Post-stabilization services. Post-stabilization services are services
subsequent to an emergency that a treating physician views as medically
necessary after an emergency medical condition has been stabilized. They are not
“emergency services” and are subject to HMO’s prior authorization process. HMO
must be available to authorize or deny post-stabilization services within one
hour after being contacted by the treating physician.
 
6.5.7  HMO must provide access to the TDH-designated Level I and Level II trauma
centers within the State or hospitals meeting the equivalent level of trauma
care. HMOs may make out-of-network reimbursement arrangements with the
TDH-designated Level I and Level II trauma centers to satisfy this access
requirement.
 
6.6  BEHAVIORAL HEALTH SERVICES—SPECIFIC REQUIREMENTS
 
TDHS/HMO CONTRACT
August 26, 2002



42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
6.6.1  HMO must provide or arrange to have provided to Members all Behavioral
Health Services included as covered services. These services are described in
detail in the Texas Medicaid Provider Procedures Manual (Provider Procedures
Manual) and the Texas Medicaid Bulletins, which is the bi-monthly update to the
Provider Procedures Manual. Clinical information regarding covered services are
published by the Texas Medicaid program in the Texas Medicaid Service Delivery
Guide.
 
6.6.2  HMO must maintain a behavioral health provider network that includes
psychiatrists, psychologists and other behavioral health providers. HMO must
provide or arrange to have provided behavioral health benefits described as
covered services. These services are indicated in the Provider Procedures Manual
and the Texas Medicaid Bulletins, which is the bi-monthly update to the Provider
Procedures Manual. Clinical information regarding covered services are published
by the Texas Medicaid Program in the Texas Medicaid Service Delivery Guide. The
network must include providers with experience in serving children and
adolescents to ensure accessibility and availability of qualified providers to
all eligible children and adolescents in the service area. The list of providers
including names, addresses and phone numbers must be available to State upon
request.
 
6.6.3  HMO must maintain a Member education process to help Members know where
and how to obtain behavioral health services.
 
6.6.4  HMO must implement policies and procedures to ensure that Members who
require routine or regular laboratory and ancillary medical tests or procedures
to monitor behavioral health conditions are provided the services by the
provider ordering the procedure or at a lab located at or near the provider’s
office.
 
6.6.5  When assessing Members for behavioral health care services, HMO and
network behavioral health providers must use the DSM-IV multi-axial
classification. TDHS may require use of other assessment instrument/outcome
measures in addition to the DSM-IV. Providers must document DSM-IV and
assessment/outcome information in the Member’s medical record.
 
6.6.6  HMO must permit Members to self refer to any in-network behavioral health
care provider without a referral from the Member’s PCP. The HMO must permit
Members to participate in the selection or assignment of the appropriate
behavioral health individual practitioner(s) who will serve them. HMO previously
submitted a written copy of its policies and procedures for self-referral to the
State. Changes or amendments to those policies and procedures must be submitted
to the State for approval at least 60 days prior to their effective date.
 
6.6.7  HMO must require, through contract provisions, that PCPs have screening
and evaluation procedures for detection and treatment of, or referral for, any
known or suspected behavioral health problems and
 
TDHS/HMO CONTRACT
August 26, 2002



43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

disorders. PCPs may provide any clinically appropriate behavioral health care
services within the scope of their practice. This requirement must be included
in all Provider Manuals.
 
6.6.8  HMO must require that behavioral health providers refer Members with
known or suspected physical health problems or disorders to their PCP for
examination and treatment. Behavioral health providers may only provide physical
health services if they are licensed to do so. This requirement must be included
in all Provider Manuals.
 
6.6.9  HMO must require, that behavioral health providers send initial and
quarterly (or more frequently if clinically indicated) summary reports of
Members’ behavioral health status to PCP. This requirement must be included in
all Provider Manuals.
 
6.6.10  HMO must require, through contract provisions, that all Members
receiving inpatient psychiatric services are scheduled for outpatient follow-up
and/or continuing treatment prior to discharge. The outpatient treatment must
occur within 7 days from the date of discharge. HMO must ensure that behavioral
health providers contact Members who have missed appointments within 24 hours to
reschedule appointments.
 
6.6.11  HMO must provide inpatient psychiatric services to Members under the age
of 21 who have been ordered to receive the services by a court of competent
jurisdiction under the provisions of Chapters 573 and 574 of the Texas Health
and Safety Code, relating to court ordered commitments to psychiatric
facilities.
 
6.6.11.1  HMO cannot deny, reduce or controvert the medical necessity of any
court ordered inpatient psychiatric service for Members under age 21. Any
modification or termination of services must be presented to the court with
jurisdiction over the matter for determination.
 
6.6.11.2  A Member who has been ordered to receive treatment under the
provisions of Chapter 573 or 574 of the Texas Health and Safety Code cannot
appeal the commitment through the HMO’s complaint or appeals process.
 
6.6.12  Chemical dependency treatment must conform to the standards set forth in
the Texas Administrative Code, Title 28, Part 1, Subchapter HH.
 
6.7  FAMILY PLANNING—SPECIFIC REQUIREMENTS
 
6.7.1  Counseling and Education. HMO must require, through contract provisions,
that Members requesting contraceptive services or family planning services are
also provided counseling and education about family planning and family planning
services available to members. HMO must develop outreach programs to increase
community support for family planning and encourage Members to use available
family planning services. HMO is encouraged to include a representative
cross-section of
 
TDHS/HMO CONTRACT
August 26, 2002



44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Members and family planning providers who practice in the community in
developing, planning and implementing family planning outreach programs.
 
6.7.2  Freedom of Choice. HMO must ensure that Members have the right to choose
any Medicaid participating family planning provider, whether the provider chosen
by the Member is in or outside the HMO provider network. HMO must provide
Members access to information about the providers of family planning services
available and the Member’s right to choose any Medicaid family planning
provider. HMO must provide access to confidential family planning services.
 
6.7.3  Provider Standards and Payment. HMO must require all Subcontractors who
are family planning agencies to deliver family planning services according to
the State Family Planning Service Delivery Standards. HMO must provide, at
minimum, the full scope of services available under the Texas Medicaid program
for family planning services. The HMO will reimburse family planning agencies
and out-of-network family planning providers the Medicaid fee-for service
amounts for family planning services, including medically necessary medications,
contraceptives, and supplies.
 
6.7.4  HMO must provide medically-approved methods of contraception to Members.
Contraceptive methods must be accompanied by verbal and written instructions on
their correct use. HMO must establish mechanisms to ensure all medically
approved methods of contraception are made available to the Member, either
directly or by referral to a Subcontractor. The following initial Member
education content may vary according to the educator’s assessment of the
Member’s current knowledge:
 
6.7.4.1  general benefits of family planning services and contraception;
 
6.7.4.2  information on male and female basic reproductive anatomy and
physiology;
 
6.7.4.3  information regarding particular benefits and potential side effects
and complications of all available contraceptive methods;
 
6.7.4.4  information concerning all of the health care provider’s available
services, the purpose and sequence of health care provider procedures, and the
routine schedule of return visits;
 
6.7.4.5  information regarding medical emergencies and where to obtain emergency
care on a 24-hour basis;
 
6.7.4.6  breast self-examination rationales and instructions unless provided
during physical exam (for females); and
 
TDHS/HMO CONTRACT
August 26, 2002



45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
6.7.4.7  information on HIV/STD infection and prevention and safer sex
discussion.
 
6.7.5  HMO must require, through contractual provisions, that subcontractors
have mechanisms in place to ensure Member’s (including minor’s) confidentiality
for family planning services.
 
6.7.6  HMO must develop, implement, monitor, and maintain standards, policies
and procedures for providing information regarding family planning to providers
and Members, specifically regarding State and federal laws governing Member
confidentiality (including minors). Providers and family planning agencies
cannot require parental consent for minors to receive family planning services.
 
6.7.7  HMO must report encounter data on family planning services in accordance
with Article 12.2.
 
6.8  TEXAS HEALTH STEPS (EPSDT)
 
6.8.1  THSteps Services. HMO must develop methods to ensure that children under
the age of 21 receive THSteps services when due and according to the
recommendations established by the American Academy of Pediatrics and the
THSteps periodicity schedule for children. HMO must arrange for THSteps services
to be provided to all eligible Members except when a Member knowingly and
voluntarily declines or refuses services after the Member has been provided
information upon which to make an informed decision.
 
6.8.2  Member education and information. HMO must ensure that Members are
provided information and educational materials about the services available
through the THSteps program, and how and when they can obtain the services. The
information should tell the Member how they can obtain dental benefits,
transportation services through the TDHS Medicaid Transportation programs and
advocacy assistance from HMO.
 
6.8.3  Provider education and training. HMO must provide appropriate training to
all network providers and provider staff in the providers area of practice
regarding the scope of benefits available and the Texas Health Steps program.
Training must include THSteps benefits, the periodicity schedule for THSteps
check-ups and immunizations, the required elements of a THSteps medical screen,
providing or arranging for all required lab screening tests (including lead
screening), and Comprehensive Care Program (CCP) services that are available
under the THSteps program to member under age 21 years. Providers must also be
educated and trained regarding the requirements imposed upon the department and
contracting HMOs under the Consent Decree entered in Frew v. McKinney, et. al.,
Civil Action No. 3:93CV65, in the United States District Court for the Eastern
District of Texas, Paris Division. Providers should be educated and trained to
treat each THSteps visit as an opportunity for a comprehensive assessment of the
Member. HMO must report provider
 
TDHS/HMO CONTRACT
August 26, 2002



46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

education and training regarding THSteps in accordance with Article 7.4.4.
 
6.8.4  Member Outreach. HMO must provide an outreach unit that works with
Members to ensure they receive prompt services and are effectively informed
about available THSteps services. Each month the HMO must retrieve from the
Enrollment Broker’s electronic Bulletin Board System (BBS) a list of members who
are due and overdue THSteps services. Using these lists and their own internally
generated lists, HMOs will contact members and encourage members who are
periodically due or overdue a THSteps service to obtain the service as soon as
possible. HMO outreach staff must coordinate with TDH THSteps outreach staff to
ensure that Members have access to the Medical Transportation Program, and that
any coordination with other agencies is maintained.
 
6.8.5  Initial Checkups upon enrollment. HMO must have mechanisms in place to
ensure that all newly enrolled Members receive a THSteps checkup within 90 days
from enrollment, if one is due according to the American Academy of Pediatrics
periodicity schedule, or if there is uncertainty regarding whether one is due.
HMO should make THSteps checkups a priority to all newly enrolled Members.
 
6.8.6  Accelerated Services to Migrant Populations. HMO must cooperate and
coordinate with the department, outreach programs and THSteps regional program
staff and agents to ensure prompt delivery of services to children of migrant
farm workers and other migrant populations who may transition into and out of
HMO s program more rapidly and/or unpredictably than the general population.
 
6.8.7  Coordination and Cooperation. HMO must make an effort to coordinate and
cooperate with existing community and school-based health and education programs
that offer services to school-aged children in a location that is both familiar
and convenient to the Members. HMO must make a good faith effort to comply with
Head Start requirement that members participating in Head Start receive their
THSteps checkup no later than 45 days after enrolling into either program.
 
6.8.8  Immunizations. HMO must educate providers of the Immunization standard
requirements set forth in Chapter 161, Health and Safety Code, standard in the
ACIP Immunization Schedule and AAP Periodicity Schedule.
 
6.8.8.1  Texas Immunization Registry (ImmTrac) Compliance. HMO must educate
providers about and require providers to comply with the requirements of Chapter
161, Health and Safety Code, relating to the ImmTrac, to include parental
consent on the Vaccine Information Statement.
 
6.8.9  Claim forms. HMO must require all THSteps providers to submit claims for
services paid (either on a capitated or fee-for-service basis) on the
 
TDHS/HMO CONTRACT
August 26, 2002



47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CMS 1500 claim form and use the unique procedure coding required by TDHS.
 
6.8.10  Compliance with THSteps performance benchmarks. TDHS will establish
performance benchmarks against which HMO’s full compliance with the THSteps
periodicity schedule will be measured. TDHS and the contractor will also focus
on targets and means of improving the THSteps Program. The performance
benchmarks will establish minimum compliance measures which will increase over
time. HMO must meet all performance benchmarks required for THSteps services.
 
6.8.11  Validation of Encounter Data. Encounter data will be validated by chart
review of a random sample of THSteps eligible enrollees against monthly
encounter data reported by the HMO. Chart reviews will be conducted by the State
to validate that all screens are performed when due and as reported and that
reported data is accurate and timely. Substantial deviation between reported and
charted encounter data could result in the HMO and/or network providers being
investigated for potential fraud and abuse without notice to the HMO or the
provider.
 
6.9  PERINATAL SERVICES
 
6.9.1  HMO’s perinatal health care services must ensure appropriate care is
provided to women who are Members of the HMO. The HMO’s perinatal health care
system must comply with the requirements of Health & Safety Code, Chapter 32
Maternal and Infant Health Improvement Act and 25 TAC §37.233 et. seq.
 
6.9.2  HMO shall have a perinatal health care system in place that, at a
minimum, provides the following services:
 
6.9.2.1  pregnancy planning and perinatal health promotion and education for
reproductive age women;
 
6.9.2.2  perinatal risk assessment of nonpregnant women, pregnant and postpartum
women;
 
6.9.2.3  access to appropriate levels of care based on risk assessment,
including emergency care;
 
6.9.2.4  transfer and care of pregnant women to tertiary care facilities when
necessary;
 
6.9.2.5  availability and accessibility of obstetrician/gynecologists;
anesthesiologists, and neonatologists capable of dealing with complicated
perinatal problems;
 
6.9.2.6  availability and accessibility of appropriate outpatient and inpatient
facilities capable of dealing with complicated perinatal problems; and
 
TDHS/HMO CONTRACT
August 26, 2002



48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
6.9.2.7  compiles, analyzes and reports process and outcome data of Members to
the State.
 
6.9.3  HMO must provide inpatient care for its pregnant/delivering Members in a
health care facility, if requested by the mother or is determined to be
medically necessary by the Member’s PCP, for a minimum of:
 
6.9.3.1 48  hours following an uncomplicated vaginal delivery and,
 
6.9.3.2 96  hours for an uncomplicated caesarian delivery.
 
6.9.4  HMO must establish mechanisms to ensure that medically necessary
inpatient care is provided to the Member for complications following the birth
of newborn using the HMO’s prior authorization procedures for a medically
necessary hospitalization.
 
6.10  EARLY CHILDHOOD INTERVENTION (ECI)
 
6.10.1  ECI Services. HMO must provide all federally mandated services contained
at 34 C.F.R. 303.1 et. seq., and 25 TAC § 621.21 et. seq., relating to
identification, referral and delivery of health care services contained in the
Member’s Individual Family Service Plan (IFSP). An IFSP is the written plan
which identifies a Member’s disability or chronic or complex conditions(s) or
developmental delay, and describes the course of action developed to meet those
needs, and identifies the person or persons responsible for each action in the
plan. The plan is a mutual agreement of the Member’s Primary Care Physician
(PCP), Case Manager, and the Member/family, and is part of the Member’s medical
record.
 
6.10.2  ECI Providers. HMO must contract with qualified providers to provide ECI
services to Members under age 3 with developmental delays. HMO may contract with
local ECI programs or non-ECI providers who meet qualifications for
participation by the Texas Interagency Council on Early Childhood Intervention
to provide ECI services.
 
6.10.3  Identification and Referral. HMO must ensure that network providers are
educated regarding the identification of Members under age 3 who have or are at
risk for having disabilities and/or developmental delays. HMO must use written
education material developed or approved by the Texas Interagency Council on
Early Childhood Intervention. HMO must ensure that all providers refer
identified Members to ECI service providers within two working days from the day
the Member is identified. Eligibility for ECI services is determined by the
local ECI program using the criteria contained in 25 TAC §621.21 et. seq.
 
6.10.4  Coordination. HMO must coordinate and cooperate with local ECI programs
which perform assessment in the development of the Individual Family Service
Plan (IFSP), including ongoing case management and other non-capitated services
required by the Member’s IFSP.
 
TDHS/HMO CONTRACT
August 26, 2002



49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Cooperation includes conducting medical diagnostic procedures and providing
medical records required to perform developmental assessments and develop the
IFSP within the time lines established at 34 C.F.R. 303.1 et. seq. ECI case
management is not an HMO capitated service.
 
6.10.5  Intervention. HMO must require, through contract provisions, that all
medically necessary health and behavioral health services contained in the
Member’s IFSP are provided to the Member in amount, duration and scope
established by the IFSP. Medical necessity for health and behavioral health
services is determined by the interdisciplinary team as approved by the Member’s
PCP. HMO cannot modify the plan of care or alter the amount, duration and scope
of services required by the Member’s IFSP. HMO cannot create unnecessary
barriers for the Member to obtain IFSP services, including requiring prior
authorization for the ECI assessment and insufficient authorization periods for
prior authorized services.
 
6.11  SPECIAL SUPPLEMENTAL NUTRITION PROGRAM FOR WOMEN, INFANTS, AND CHILDREN
(WIC)—SPECIFIC REQUIREMENTS
 
6.11.1  HMO must coordinate with WIC to provide certain medical information,
which is necessary to determine WIC eligibility, such as height, weight,
hematocrit or hemoglobin.
 
6.11.2  HMO must direct all eligible Members to the WIC program (Medicaid
recipients are automatically income-eligible for WIC).
 
6.11.3  HMO must coordinate with existing WIC providers to ensure Members have
access to the special supplemental nutrition program for women, infants and
children (WIC), or HMO must provide these services.
 
6.11.4  The HMO may use the nutrition education provided by WIC to satisfy
health education requirements described in this contract.
 
6.12  TUBERCULOSIS (TB)
 
6.12.1  Education, screening, diagnosis and treatment. HMO must provide Members
and providers with education on the prevention, detection and effective
treatment of tuberculosis (TB). HMO must establish mechanisms to ensure all
procedures required to screen at-risk Members and to form the basis for a
diagnosis and proper prophylaxis and management of TB are available to all
Members, except services referenced in Article 6.1.8 as non-capitated services.
HMO must develop policies and procedures to ensure that Members who may be or
are at risk for exposure to TB are screened for TB. An at-risk Member refers to
a person who is susceptible to TB because of the association with certain risk
factors, behaviors, drug resistance, or environmental conditions. HMO must
consult with the local TB control program to ensure that all services and
treatments provided by HMO are in compliance with the
 
TDHS/HMO CONTRACT
August 26, 2002



50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

guidelines recommended by the American Thoracic Society (ATS), the Centers for
Disease Control and Prevention (CDC), and TDH policies and standards.
 
6.12.2  Reporting and referral. HMO must implement policies and procedures
requiring providers to report all confirmed or suspected cases of TB to the
local TB control program within one working day of identification of a suspected
case, using the forms and procedures for reporting TB adopted by TDHS (25 TAC
Chapter 97). HMO must require that in-state or out-of-state labs report
mycobacteriology culture results positive for M. Tuberculosis and M.
Tuberculosis antibiotic susceptibility to TDH as required for in-state labs by
25 TAC §97.5(a). Referral to state-operated hospitals specializing in the
treatment of tuberculosis should only be made for TB-related treatment.
 
6.12.3  Medical records. HMO must provide access to Member medical records to
TDHS and the local TB control program for all confirmed and suspected TB cases
upon request.
 
6.12.4  Coordination and cooperation with the local TB control program. HMO must
coordinate with the local TB control program to ensure that all Members with
confirmed or suspected TB have a contact investigation and receive directly
observed therapy (DOT). HMO must require, through contract provisions, that
providers report any Member who is non-compliant, drug resistant, or who is or
may be posing a public health threat to TDHS or the local TB control program.
HMO must cooperate with the local TB control program in enforcing the control
measures and quarantine procedures contained in Chapter 81 of the Texas Health
and Safety Code.
 
6.12.4.1  HMO must have a mechanism for coordinating a post-discharge plan for
follow-up DOT with the local TB program.
 
6.12.4.2  HMO must coordinate with the TDHS South Texas Hospital and Texas
Center for Infectious Disease for voluntary and court-ordered admission,
discharge plans, treatment objectives and projected length of stay for Members
with multi-drug resistant TB.
 
6.12.4.3  HMO may contract with the local TB control programs to perform any of
the capitated services required in this Article.
 
6.13  HEALTH EDUCATION AND WELLNESS AND PREVENTION PLANS
 
6.13.1  Health Education Plan. HMO must develop and implement a Health Education
plan. The health education plan must tell Members how HMO system operates, how
to obtain services, including emergency care and out-of-plan services. The plan
must emphasize the value of screening and preventive care and must contain
disease-specific information and educational materials.
 
TDHS/HMO CONTRACT
August 26, 2002



51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
6.13.2  Wellness Promotion Programs. HMO must conduct wellness promotion
programs to improve the health status of its Members. HMO may cooperatively
conduct Health Education classes for all enrolled STAR+PLUS members with one or
more HMOs also contracting with TDHS in the service area to provide services to
Medicaid recipients in all counties of the service area. Providers and HMO staff
must integrate health education, wellness and prevention training into the care
of each Member. HMO must provide a range of health promotion and wellness
information and activities for Members in formats that meet the needs of all
Members. HMO must:
 
(1)  develop, maintain and distribute health education services standards,
policies and procedures to providers;
 
(2)  monitor provider performance to ensure the standards for health education
services are complied with;
 
(3)  inform providers in writing about any non-compliance with the plan
standards, policies or procedures;
 
(4)  establish systems and procedures that ensure that provider’s medical
instruction and education on preventive services provided to the Member are
documented in the Member’s medical record; and
 
(5)  establish mechanisms for promoting preventive care services to Members who
do not access care, e.g. newsletters, reminder cards, and mail-outs.
 
6.13.3  Health Education Activities Report. HMO must submit, upon request, a
Health Education Activities Schedule to the State or its designee listing the
time and location of classes, health fairs or other events conducted during the
time period of the request.
 
6.14  CARE COORDINATION AND TRANSITION PLANS FOR LONG TERM CARE SERVICES
 
6.14.1  For STAR+PLUS Members that are receiving all preventive, primary, acute,
and long term care services from the same HMO (this includes Members that are
eligible for Medicaid only and Members that are Medicare eligible who select the
STAR+PLUS HMO to also provide Medicare covered services), HMO shall ensure that
each Member has a qualified PCP who is responsible for overall clinical
direction and serves as a central point of integration and coordination of
covered primary, acute, and long term care services. HMO will furnish a Care
Coordinator to all Members who request one, or when HMO has determined through
an assessment of the Member’s health and support needs, that a Care Coordinator
is required. The Care Coordinator shall be responsible for working with the
Member or his representative and service providers to develop a seamless package
of care in which primary, acute, and long
 
TDHS/HMO CONTRACT
August 26, 2002



52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

term care service needs are met through a single, understandable, rational plan.
Each Member’s plan must also be well coordinated with the Member’s family and
community support systems. The Care Coordinator shall work as a team with the
PCP, and coordinate all STAR+PLUS services with the PCP. HMO must identify and
train certain Members or their families to coordinate their own care, to the
extent of the Member’s capability. HMO must empower its Care Coordinators to
authorize and refer Members for all long term care services.
 
6.14.2  For dually eligible Members who obtain their Medicare services outside
the STAR+PLUS HMO’s Medicare network, HMO is responsible for meeting the
Member’s long term care service needs. HMO’s Care Coordinator shall be
responsible for providing a seamless package of long term care services for each
Member, and for coordinating preventive, primary, and acute care services
provided elsewhere into an integrated, single, understandable, rational plan.
Each Member’s plan must also be coordinated with the Member’s family and
community support systems. In integrating each Member’s care, the Care
Coordinator shall work with the Members physician as a team in furnishing and
coordinating a comprehensive long term care package. HMO must empower its Care
Coordinators to authorize and refer Members for all long term care services. In
order to integrate the Members acute and primary care, and stay abreast of the
Members needs and condition, the Care Coordinator shall also actively involve
and coordinate with the Members primary and specialty care providers and work
cooperatively together.
 
6.14.3  HMO shall provide information about and referral to community
organizations that may not be providing STAR+PLUS covered services, but are
otherwise important to the health and well-being of Members. These organizations
include, but are not limited to:
 
1)  State/Federal agencies (e.g., those agencies with jurisdiction over
children’s services, aging, protective services, public health, substance abuse,
mental health/retardation, rehabilitation, developmental disabilities, income
support, nutritional assistance, school districts, family support agencies,
etc.);
 
2)  Social Service agencies (e.g., Area Agencies on Aging, residential support
agencies, independent living centers, supported employment agencies, etc.) and
ECI providers;
 
3)  City and County agencies (e.g., welfare departments, Women, Infants, and
Children (WIC), housing programs, etc.);
 
4)  Civic and religious organizations; and
 
5)  Consumer groups, advocates, and councils (e.g., legal aid offices,
consumer/family support groups, permanency planning, etc.).
 
6.14.4  HMO must have a protocol for quickly assessing the needs of Members who
are discharged from a hospital or other care or treatment facility. HMO must
ensure that social workers and discharge planners in hospitals and hospital care
coordinators are knowledgeable about the mandatory requirement for Medicaid
Members to receive their long term care
 
 
TDHS/HMO/CONTRACT
August 26, 2002



53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

services under managed care. HMO Care Coordinator must work with the Members PCP
(whether or not the PCP is in HMOs network), the hospital discharge planner(s),
the Member, and the Members family to assess and plan for the Members discharge.
When long term care is needed, HMO must ensure that the Members discharge plan
includes arrangements for receiving community-based care whenever possible. HMO
must ensure that the Member, the Members family, and the Members PCP are all
well-informed of all service options that are available to meet the Members
needs in the community.
 
6.14.5  Within thirty (30) days of receiving the Member’s enrollment package,
HMO must review the screening information and any existing care plan, and
develop a transition plan for that Member Until such time as HMO contacts the
Member and coordinates modifications to the Members current treatment/long term
care services plan, HMO must ensure that the current services continue and that
there are no breaks in services/treatment.
 
6.14.6  HMO must have assessment instruments. For infants and children, HMO must
have an instrument appropriate for the assessment of children. The instrument(s)
must be used to identify Members with significant health problems, requiring
immediate attention, and which can be used to identify Members who need or are
at risk of needing long term care services. The appropriate Minimum Data Set
(MDS) instrument must be completed and electronically submitted to the State in
the specified format initially and annually for every Member receiving long term
care services, either in the community or in a facility, in addition to any
assessment instrument HMO might use with the exception that for children under
21 do not have to be assessed using the MDS-HC. The instrument may be completed
by HMO Subcontractor, or service provider, but HMO remains responsible for the
data recorded. As specialized MDS instruments are developed for other living
arrangements (e.g., assisted living), TDHS will notify HMO of the availability
of the instrument and the date by which data collection for using the instrument
would be required.
 
6.14.7  For Members residing in nursing facilities, HMO must ensure that the NF
provider uses the MDS version required by CMS regulations for assessment and
care planning and submits the MDS data electronically to TDHS
 
6.14.8  All Members who qualify for nursing facility level of care must be given
the freedom to choose their setting of care, i.e., nursing facility, within
HMO’s network. HMO shall ensure that the Member or his representative is aware
of all available options.
 
6.14.9  HMO must ensure that Members needing home and community based long term
care services are identified and referred to services in a timely manner.
 
 
TDHS/HMO CONTRACT
August 26, 2002



54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

No individual under 21 should be admitted to a nursing facility without
completion of the following:
 
1)  Information about all available community-based long-term care services
appropriate to the individual’s needs provided to the individual and
parent/guardian; and
 
2)  A Community Resource Coordination Group (CRCG) meeting has been held in
which all other available options have been considered and rejected.
 
6.14.10  When a need for nursing facility level of care is indicated, HMO must
refer the Member to TDHS for determination of Members eligibility. HMO, at its
discretion, may provide this level of care to Members not determined eligible by
TDHS.
 
6.14.11  HMO must develop a system to have a centralized record for each Member
reflecting current service plan and showing all services received by the Member
from providers within HMO network and from providers external to the network.
The centralized record will ensure that all Plan providers, including specialty
and long term care service providers, make appropriate and timely entries
regarding care provided, diagnosis, medications prescribed, and treatment plans
developed. The PCP, or when applicable, the Care Coordinator, shall determine
the appropriate physical location of the Member record. In most cases, the most
appropriate location will be with the PCP or the Care Coordinator. However, the
location may vary depending on residence (e.g., nursing homes or group homes)
and particular care needs of the Member. The HMO shall ensure that the
organization of and documentation included in the centralized Member record
shall meet all applicable professional standards ensuring confidentiality of
Member records, referrals, and documentation of information.
 
HMO must have a systematic process for generating or receiving referrals and
sharing confidential medical, treatment, and planning information across
providers.
 
6.14.12  HMO must assure that the Member is involved in the assessment process
and fully informed about options, is included in the development of the service
plan and is in agreement with the plan of care that is developed.
 
6.14.13  HMO must provide a transition plan for Members currently receiving
Medicaid services. TDHS and/or previous health plan will provide current HMO
with detailed service plans, names of current providers, etc. for Members
receiving long term care services at the time of enrollment. The transition
planning process includes, but is not limited to, the following:
 
(a)  Review of existing TDHS care plans;
 
(b)  Preparation of a transition plan that ensures continuous care under the
Member’s current care plan during the transfer into
 
 
TDHS/HMO CONTRACT
August 26, 2002



55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

HMO’s network while HMO conducts an appropriate assessment and development of a
new plan if needed; and
 
(c)  If Durable Medical Equipment had been ordered prior to enrollment but not
received by the time of enrollment, coordination and follow through to ensure
that the Member receives other necessary supportive equipment and supplies
without undue delay.
 
6.14.14  HMO will hire Care Coordinators persons experienced in meeting the
needs of vulnerable populations who have chronic or complex conditions. These
include, but are not limited to, persons with an undergraduate and/or graduate
degree in either social work or nursing with relevant work experience. HMO may
subcontract the Care Coordination function to other entities or agencies, as
long as the Subcontractor’s Care Coordinators meet these requirements. HMO staff
providing Care Coordination functions must be located within the STAR+PLUS
Service Delivery Area.
 
6.14.15  The HMO will ensure that Home and Community Support Services (HCSS)
agencies providing services to members will hire personal assistance services
and community support services providers chosen by the participant, or the
participants legal authorized representative provided the individual who will
provide the services:
 
(1)  meets minimum qualifications for the service,
 
(2)  is willing to be employed as an attendant by the HCSS provider agency; and
 
(3)  is willing, and determined competent by the HCSS nurse, to deliver the
service(s) according to the clients individual service plan (ISP)
 
(4)  HMO staff providing Care Coordination functions must be located within the
STAR+PLUS Service Delivery Area.
 
6.15  1915 (c) WAIVER SERVICE (COMMUNITY BASED ALTERNATIVES)
 
6.15.1  The HMO must provide to members the array of services allowable through
the CMS approved 1915 (c) waiver. TDHS and the HMO mutually agree to the terms
and conditions set forth herein and to the provisions of the applicable state
and federal regulations, applicable licensure, to the terms set forth in the
Community Based Alternative (CBA) Provider Manual, a copy of which has been
furnished to HMO and that is incorporated herein by reference as part of this
contract, and to any subsequent additions, deletions or amendments to such
regulations, to any policy letters and/or subsequent revisions to the CBA
Provider Manual that are provided to HMO, and the pertinent rules published by
TDHS and/or the single state Medicaid agency.
 
6.15.1.1  1915 (c) Waiver services must be available to all members who meet
Community Based Alternatives (CBA) eligibility requirements based on their
assessment and medical necessity.
 
 
TDHS/HMO CONTRACT
August 26, 2002



56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
6.15.1.2  1915 (c) Waiver services may be made available to members who do not
meet the CBA eligibility requirements based on assessment and medical necessity
as a value added service.
 
6.15.2  Waiver Service eligibility for members of the HMO
 
6.15.2.1  The HMO must notify TDHS when CBA eligibility testing is initiated on
a member of the HMO.
 
6.15.2.2  The HMO must apply risk criteria, complete the Form 3652 for medical
necessity determination, complete the assessment documentation and prepare a CBA
Individual Service Plan (ISP) for each member requesting CBA services or for
members identified as needing CBA services.
 
6.15.2.3  The HMO must provide TDHS the results of the assessment activities.
 
6.15.2.4  TDHS will notify the member and the HMO of the results of their
eligibility determination based on the information provider by the HMO.
 
6.15.2.4.1  If the member is eligible, the member will be notified of the
effective date of eligibility. A copy of the notice will be sent to the HMO.
 
6.15.2.4.2  If the member is not eligible, the notification will provide
information on the member’s right to appeal the adverse determination. A copy of
the notice will be sent to the HMO.
 
6.15.3  Waiver Service eligibility for Medical Assistance Only non-member
applicants.
 
6.15.3.1  TDHS will inform the applicant that services are provided through an
HMO and allow the applicant to select the HMO.
 
6.15.3.2  TDHS will notify the selected HMO to initiate pre-enrollment
assessment services required under the waiver for the non-member.
 
6.15.3.3  The HMO must complete Form 3652 for medical necessity determination,
complete the assessment documentation and prepare a CBA Individual Service Plan
(ISP) for each applicant referred by TDHS.
 
6.15.3.4  The HMO must provide information to TDHS reflecting the results of the
assessment activities.
 
6.15.3.5  The HMO will be authorized payment for the assessment activities in
accordance with the fee-for-services schedule in effect at the time of the
assessment regardless of final determination of applicant eligibility.
 
6.15.3.6  TDHS will notify the client and the HMO of the results of their
eligibility determination.
 
 
TDHS/HMO CONTRACT
August 26, 2002



57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
6.15.3.6.1  If the applicant is eligible,
 
6.15.3.6.1.1  The HMO will be notified of their eligibility and the effective
date of eligibility will be the first day of the month following the
determination of eligibility.
 
6.15.3.6.1.2  The HMO will be notified of client eligibility and the client will
be enrolled in the HMO on the date that eligibility is effective. The HMO will
initiate the ISP on the date of enrollment.
 
6.15.3.6.2  If the applicant is not eligible, the notification will provide
information on the applicant’s right to appeal the adverse determination.
Notification will be sent to the HMO if the client is not eligible for CBA
services.
 
6.15.3.7  Rider 7 applies to ongoing current CBA Members receiving STAR+PLUS
services. Rider 7 does not apply to initial STAR+PLUS applicants. The HMO may
not disallow or jeopardize community services for CBA eligible members currently
receiving STAR+PLUS services if those services are required for that Member to
live in the most integrated setting and the exemption complies with the CMS
cost-effectiveness requirement.
 
6.15.4  Annual Reassessment
 
Prior to the end date of the annual ISP, the HMO must initiate the annual
reassessment to determine and validate continued eligibility for CBA services
for each CBA client. The HMO will be expected to complete the same activities
and submit the same documentation to TDHS for the annual reassessment as
required for the initial determination of eligibility. The HMO is responsible
for assessment activities for members and no additional compensation will be
paid for the annual reassessment for members.
 
6.16  BLIND AND DISABLED MEMBERS
 
6.16.1  Blind and disabled member’s SSI status is effective the date the state’s
eligibility system, Systems for Application, Verification, Eligibility,
Reporting Requirements (SAVERR), identifies the member as Type Program 13. On
this effective date, the member becomes a voluntary STAR+PLUS enrollee.
 
The state is responsible for updating the state’s eligibility system within 45
days of official notice of the member’s federal SSI eligibility by the Social
Security Administration.
 
6.17  CONSUMER DIRECTED SERVICES
 
 
TDHS/HMO CONTRACT
August 26, 2002



58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
6.17.1  The HMO must make available the Consumer Directed Services (CDS) option
to all members desiring that option. The HMO will provide information on CDS.
 
6.17.1.1  At initial assessment for attendant care services,
 
6.17.1.2  At annual reassessment for attendant care services,
 
6.17.1.3  And at any time when a member/client so requests that information.
 
6.17.2  The HMO must contract with providers who are able to offer Consumer
Directed Services. To participate as a provider of Consumer Directed Services,
the provider must:
 
6.17.2.1  Have entered into a contract with TDHS for the delivery of those
services.
 
6.17.2.2  Be licensed for the delivery of attendant care services.
 
6.17.3  The HMO must assure compliance with the Texas Administrative Code as
found at Title 40, Social Services & Assistance, Part I, Texas Department of
Human Services Chapter 41, Vendor Fiscal Intermediary Payments—TAC Section
Numbers 41.101, 41.103, and 41.105. In addition, the HMO must comply with the
Consumer Directed Services in STAR+PLUS Guidelines which are hereby incorporated
by reference.
 
 
ARTICLE 7
 
PROVIDER NETWORK REQUIREMENTS
 
7.1  NETWORK PROVIDER DIRECTORY
 
7.1.1  HMO must submit a provider directory to TDHS prior to the effective date
of this contract unless already approved. HMO must provide the provider
directory to the Enrollment Broker for prospective members. The directory must
contain all critical elements specified in Attachment D, Required Critical
Elements.
 
7.1.2  If HMO contracts with limited provider networks, the provider directory
must comply with the requirements of 28 TAC 11.1600(b)(11), relating to the
disclosure and notice of limited provider networks.
 
7.1.3  Updates to the provider directory must be provided to the Enrollment
Broker at the beginning of each State fiscal year quarter. This includes the
months of September, December, March and June. HMO is responsible for submitting
draft updates to TDHS only if changes other than PCP information are
incorporated. HMO is responsible for sending three final paper copies and one
electronic copy of the updated provider directory to TDHS each quarter. If an
electronic format is not available, five paper copies must be sent. TDHS will
forward two updated provider directories, along with its approval notice, to the
Enrollment Broker to facilitate the distribution of the directories.
 
 
TDHS/HMO CONTRACT
August 26, 2002



59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
7.2  PROVIDER ACCESSIBILITY
 
7.2.1  HMO must enter into written contracts with properly credentialed health
care service providers. The names of all providers must be submitted to TDHS as
part of HMO’s subcontracting process. HMO must have its own credentialing
process to review, approve and periodically re-certify the credentials of all
participating providers in compliance with 28 TAC §11.1902, relating to
credentialing of providers in HMOs.
 
7.2.2  HMO must require tax I.D. numbers from all providers. HMO is required to
do backup withholding from all payments to providers who fail to give tax I.D.
numbers, or who give incorrect numbers.
 
7.2.3  Timeframes for Access Requirements. HMO must have sufficient network
providers and establish procedures to ensure Members have access to routine,
urgent, and emergency services; telephone appointments; advice and Member
service lines. These services must be accessible to Members within the following
timeframes:
 
7.2.3.1  Urgent Care within 24 hours of request;
 
7.2.3.2  Routine care within 2 weeks of request;
 
7.2.3.3  Physical/Wellness Exams for adults must be provided within 10 weeks of
the request;
 
7.2.3.4  HMO must establish policies and procedures to ensure that THSteps
Checkups be provided within 90 days of new enrollment, except newborn Members
should be seen within 2 weeks of enrollment, and in all cases for all Members be
consistent with the American Academy of Pediatrics and THSteps periodicity
schedule which is based on the American Academy of Pediatrics schedule and
delineated in the Texas Medicaid Provider Procedures Manual and the Medicaid
bi-monthly bulletins (see also Article 6.1, Scope of Services). If the Member
does not request a checkup, HMO must establish a procedure for contacting the
Member to schedule the checkup.
 
7.2.4  HMO is prohibited from requiring a provider or provider group to enter
into an exclusive contracting arrangement with HMO as a condition for
participation in its provider network.
 
7.2.5  HMO agrees, that of its own initiative or at the instruction of TDHS, it
will impose sanctions and/or take other actions against providers who are not in
compliance with the terms of their Agreement. Examples of actions include, but
are not limited to client hold, vendor hold, termination and suspension of
contractual rights.
 
7.3  PROVIDER CONTRACTS
 
 
TDHS/HMO CONTRACT
August 26, 2002



60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
7.3.1  All providers must have a written contract, either with an intermediary
entity or an HMO, to participate in the Medicaid program (provider contract).
HMO must make all contracts available to TDHS upon request, at the time and
location requested by TDHS. All standard formats of provider contracts must be
submitted to TDHS for approval no later than 60 days after the execution date of
this contract, unless previously filed with TDHS. HMO must submit 1 paper copy
and 1 electronic copy in a form specified by TDHS. Any change to the standard
format must be submitted to TDHS for approval no later than 30 days prior to the
implementation of the new standard format. All provider contracts are subject to
the terms and conditions of this contract and must contain the provisions of
Article V, Statutory and Regulatory Compliance, and the provisions contained in
Article 3.2.4.
 
7.3.1.1  TDHS has 15 working days to review the materials and recommend any
suggestions or required changes. If TDHS has not responded to the HMO by the
fifteenth day, HMO may execute the contract. TDHS reserves the right to request
HMO to modify any contract that has been deemed approved.
 
7.3.2  Primary Care Provider (PCP) contracts and specialty care contracts must
contain provisions relating to the requirements of the provider types found in
this contract. For example, PCP contracts must contain the requirements of
Article 7.9 relating to Primary Care Providers.
 
7.3.3  Provider contracts that are requested by any agency with authority to
investigate and prosecute fraud and abuse must be produced at the time and place
required by TDHS or the requesting agency. Provider contracts requested in
response to a Public Information request must be produced within 48 hours of the
request. Requested contracts and all related records must be provided
free-of-charge to the requesting agency.
 
7.3.4  The form and substance of all provider contracts are subject to approval
by TDHS. TDHS retains the authority to reject or require changes to any contract
that do not comply with the requirements or duties and responsibilities of this
contract. HMO REMAINS RESPONSIBLE FOR PERFORMING AND FOR ANY FAILURE TO PERFORM
ALL DUTIES, RESPONSIBILITIES AND SERVICES UNDER THIS CONTRACT REGARDLESS OF
WHETHER THE DUTY, RESPONSIBILITY OR SERVICE IS CONTRACTED TO ANOTHER FOR ACTUAL
PERFORMANCE.
 
7.3.5  TDHS reserves the right and retains the authority to make reasonable
inquiry and conduct investigations into patterns of provider and Member
complaints against HMO or any intermediary entity with whom HMO contracts to
deliver health services under this contract. TDHS may impose appropriate
sanctions and contract remedies to ensure HMO compliance with the provisions of
this contract.
 
 
TDHS/HMO CONTRACT
August 26, 2002



61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
7.3.6  HMO must not restrict a provider’s ability to provide opinions or counsel
to a Member with respect to benefits, treatment options, and provider’s change
in network status.
 
7.3.7  To the extent feasible within HMO’s existing claims processing systems,
HMO should have a single or central address to which providers must submit
claims. If a central processing center is not possible within the HMO’s existing
claims processing system, HMO must provide each network provider a complete list
of all entities to whom the providers must submit claims for processing and/or
adjudication. The list must include the name of the entity, the address to which
claims must be sent, explanation for determination of the correct claims payer
based on services rendered, and a phone number the provider may call to make
claims inquiries. HMO must notify providers in writing of any changes in the
claims filing list at least 30 days prior to effective date of change. If HMO is
unable to provide 30 days notice, providers must be given a 30-day extension on
their claims filing deadline to ensure claims are routed to correct processing
center.
 
7.3.8  HMO, all IPAs, and other intermediary entities must include contract
language which substantially complies with the following standard contract
provisions in each Medicaid provider contract. This language must be included in
each contract with an actual provider of services, whether through a direct
contract or through intermediary provider contracts:
 
7.3.8.1  HMO is being contracted to deliver Medicaid managed care under the TDHS
STAR+PLUS program. HMO must provide copies of the TDHS/HMO Contract to the
[Provider] upon request. [Provider] understands that services provided under
this contract are funded by State and federal funds under the Medicaid program.
[Provider] is subject to all state and federal laws, rules and regulations that
apply to all persons or entities receiving state and federal funds. [Provider]
understands that any violation by a provider of a State or federal law relating
to the delivery of services by the provider under this HMO/Provider contract, or
any violation of the TDHS/HMO contract could result in liability for money
damages, and/or civil or criminal penalties and sanctions under state and/or
federal law.
 
7.3.8.2  [Provider] understands and agrees that HMO has the sole responsibility
for payment of covered services rendered by the provider under HMO/Provider
contract. In the event of HMO insolvency or cessation of operations,
[Provider’s] sole recourse is against HMO through the bankruptcy,
conservatorship, or receivership estate of HMO.
 
7.3.8.3  [Provider] understands and agrees TDHS is not liable or responsible for
payment for any Medicaid covered services provided to mandatory Members under
HMO/Provider contract. Federal and State laws provide severe penalties for any
provider who attempts to collect any payment from or bill a Medicaid recipient
for a covered service.
 
 
TDHS/HMO CONTRACT
August 26, 2002
 



62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
7.3.8.4  [Provider] agrees that any modification, addition, or deletion of the
provisions of this contract will become effective no earlier than 30 days after
HMO notifies TDHS of the change in writing. If TDHS does not provide written
approval within 30 days from receipt of notification from HMO, changes can be
considered provisionally approved, and will become effective. Modifications,
additions or deletions which are required by TDHS or by changes in state or
federal law are effective immediately.
 
7.3.8.5  This contract is subject to all state and federal laws and regulations
relating to fraud and abuse in health care and the Medicaid program. [Provider]
must cooperate and assist TDHS and any state or federal agency that is charged
with the duty of identifying, investigating, sanctioning or prosecuting
suspected fraud and abuse. [Provider] must provide originals and/or copies of
any and all information, allow access to premises and provide records to TDHS or
its authorized agent(s), HHSC, CMS, the U.S. Department of Health and Human
Services, FBI, TDI, and the Texas Attorney General’s Medicaid Fraud Control
Unit, upon request, and free-of-charge. [Provider] must report any suspected
fraud or abuse including any suspected fraud and abuse committed by HMO or a
Medicaid recipient to TDHS for referral to HHSC.
 
7.3.8.6  [Provider] is required to submit proxy claims forms to HMO for services
provided to all STAR+PLUS Members that are capitated by HMO in accordance with
the encounter data submissions requirements established by HMO and TDHS.
 
7.3.8.7  HMO is prohibited from imposing restrictions upon the [Provider’s] free
communication with Members about a Member’s medical conditions, treatment
options, HMO referral policies, and other HMO policies, including financial
incentives or arrangements and all STAR+PLUS managed care plans with whom
[Provider] contracts.
 
7.3.8.8  The Texas Medicaid Fraud Control Unit must be allowed to conduct
private interviews of [Providers] and the [Providers’] employees, contractors,
and patients. Requests for information must be complied with, in the form and
language requested. [Providers] and their employees and contractors must
cooperate fully in making themselves available in person for interviews,
consultation, grand jury proceedings, pre-trial conference, hearings, trial and
in any other process, including investigations. Compliance with this Article is
at HMO’s and [Provider’s] own expense.
 
7.3.8.9  HMO must include the method of payment and payment amounts in all
provider contracts.
 
7.3.8.10  All provider clean claims must be adjudicated within 30 days. HMO must
pay provider interest on all clean claims that are not paid within 30 days
 
 
TDHS/HMO CONTRACT
August 26, 2002



63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

at a rate of 1.5% per month (18% annual) for each month the claim remains
unadjudicated.
 
7.3.8.11  HMO must prohibit network providers from interfering with or placing
liens upon the state’s right or HMO’s right, acting as the state’s agent, to
recovery from third party resources. HMO must prohibit network providers from
seeking recovery in excess of the Medicaid payable amount or otherwise violating
state and federal laws.
 
7.3.9  HMO must follow the procedures outlined in Article 20A.18A of the Texas
Insurance Code if terminating a contract with a provider, including a
Significant Traditional Provider (STP). At least 30 days before the effective
date of the proposed termination of the provider’s contract the HMO must provide
a written explanation to the provider of the reasons for termination. HMO may
immediately terminate a provider contract if the provider presents imminent harm
to patient health, actions against a license or practice, or fraud.
 
7.3.9.1  Within 60 days of the termination notice date, a provider may request a
review of the HMO’s proposed termination by an advisory review panel, except in
a case in which there is imminent harm to patient health, an action against a
private license, or fraud. The advisory review panel must be composed of
physicians and providers, as those terms are defined in Article 20A.02(r) and
(t), including at least one representative in the provider’s specialty or a
similar specialty, if available, appointed to serve on the standing quality
assurance committee or utilization review committee of the HMO. The decision of
the advisory review panel must be considered by the HMO but is not binding on
the HMO. The HMO must provide to the affected provider, on request, a copy of
the recommendation of the advisory review panel and the HMO’s determination.
 
7.3.9.2  A provider who is terminated is entitled to an expedited review process
by the HMO on request by the provider. The HMO must provide notification of the
provider’s termination to the HMO’s Members receiving care from the terminated
provider at least 30 days before the effective date of the termination. If a
provider is terminated for reasons related to imminent harm to patient health,
HMO may notify its Members immediately.
 
7.3.10  HMO must notify TDHS no later than 90 days prior to terminating any
subcontract affecting a major performance function of this contract. If the HMO
seeks to terminate a provider’s contract for imminent harm to patient health,
actions against a license or practice, or fraud, contract termination may be
immediate. TDHS will require assurances that any contract termination will not
result in an interruption of an essential service or major contract function.
 
7.3.11  HMO must include a complaint and appeals process which complies with the
requirements of Article 20A.12 of the Texas Insurance Code relating
 
 
TDHS/HMO CONTRACT
August 26, 2002



64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to Complaint System in all subcontracts. HMO’s complaint and appeals process
must be the same for all Contractors.
 
7.4  PHYSICIAN INCENTIVE PLANS
 
7.4.1  HMO may operate a physician incentive plan only if 1) no specific payment
may be made directly or indirectly under a physician incentive plan to a
physician or physician group as an inducement to reduce or limit medically
necessary services furnished to a Member, and 2) the stop-loss protection,
enrollee surveys and disclosure requirements of this article are met.
 
7.4.2  HMO must disclose to TDHS information required by federal regulations
found at 42 C.F.R. §417.479. The information must be disclosed in sufficient
detail to determine whether the incentive plan complies with the requirements at
42 C.F.R. §417.479. The disclosure must contain the following information:
 
7.4.2.1  Whether services not furnished by a physician group (referral services)
are covered by the incentive plan. If only services furnished by the physician
or physician group are covered by the incentive plan, disclosure of other
aspects of the incentive plan are not required to be disclosed.
 
7.4.2.2  The type of incentive arrangement (e.g. withhold, bonus, capitation).
 
7.4.2.3  The percent of the withhold or bonus, if the incentive plan involves a
withhold bonus.
 
7.4.2.4  Whether the physician or physician group has evidence of a stop-loss
protection, including the amount and type of stop-loss protection.
 
7.4.2.5  The panel size and the method used for pooling patients, if patients
are pooled.
 
7.4.2.6  The results of Member and disenrollee surveys, if HMO is required under
42 C.F.R. §417.479 to conduct Member and disenrollee surveys.
 
7.4.3  HMO must submit the information required in 7.4.2.1-7.4.2.5 to TDHS by
the effective date of this contract and each anniversary date of the contract.
 
7.4.4  HMO must submit the information required in 7.4.2.6 one year after
effective date of initial contract or effective date of renewal contract, and
annually each subsequent year under the contract. HMO’s who put physicians or
physician groups at substantial financial risk must conduct a survey of all
Members who have voluntarily disenrolled in the previous year. A list of
voluntary disenrollees may be obtained from the Enrollment Broker.
 
 
TDHS/HMO CONTRACT
August 26, 2002



65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
7.4.5  HMO must provide Members with information regarding Physician Incentive
Plans upon request. The information must include the following:
 
7.4.5.1  whether the HMO uses physician incentive plan that covers referral
services;
 
7.4.5.2  the type of incentive arrangement (i.e., withhold, bonus, capitation);
 
7.4.5.3  whether stop-loss protection is provided; and,
 
7.4.5.4  results of enrollee and disenrollee surveys, if required under 42
C.F.R. §417.479.
 
7.4.5.5  HMO must ensure that IPAs and ANHCs with whom HMO contracts comply with
the above requirements. HMO is required to meet above requirements for all
levels of subcontracting.
 
7.5  PROVIDER MANUAL AND PROVIDER TRAINING
 
7.5.1  HMO must prepare and issue a Provider Manual(s) including any necessary
specialty manuals (e.g. behavioral health) to the providers in HMO network and
to newly contracted providers in the HMO network within five (5) working days
from inclusion of the provider into the network. The Provider Manual must
contain sections relating to special requirements of the STAR+PLUS Program as
required under this Contract. See Attachment D, Required Critical Elements, for
specific details regarding content requirements. The HMO Provider Manual must
contain current required critical elements. HMO must submit a Provider Manual to
TDHS for approval prior to use. See Article 3.4.1 regarding the process for plan
materials review.
 
7.5.2  HMO must provide training to all network providers and their staff
regarding the requirements of the contract and special needs of STAR+PLUS
Members.
 
7.5.2.1  HMO training for all providers must be completed within 30 days of
placing a newly contracted provider on active status. HMO must provide on-going
training to new and existing providers as required by HMO or TDHS to comply with
this contract.
 
7.5.2.2  HMO must provide training to PCPs on screening for and identifying
behavioral health disorders, HMO’s referral process for behavioral health
services and clinical coordination requirements for behavioral health. HMO must
provide training to behavioral health providers to identify physical health
disorders, HMO’s referral process to primary care and clinical coordination
requirements between physical medicine and behavioral health providers. HMO must
include topics on coordination and quality of care such as behavioral health
screening techniques for PCPs and new models of behavioral health interventions.
 
 
TDHS/HMO CONTRACT
August 26, 2002



66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
7.5.3  HMO must provide primary care and behavioral health providers with
screening instruments approved by TDHS.
 
7.5.4  HMO must maintain and make available upon request enrollment or
attendance rosters dated and signed by each attendee or other written evidence
of training of each network provider and their staff.
 
7.5.5  HMO must have its written policies and procedures for the screening,
assessment and referral processes between behavioral health providers and
physical medicine providers available for TDHS review upon request.
 
7.6  MEMBER PANEL REPORTS
 
HMO must furnish each PCP with a current list of enrolled Members enrolled or
assigned to that Provider no later than five (5) working days after HMO receives
the Enrollment File from the Enrollment Broker each month. If the 5th day falls
on a weekend or state holiday, the file must be provided by the following
working day.
 
7.7  PROVIDER COMPLAINT AND APPEAL PROCEDURES
 
7.7.1  HMO must develop, implement and maintain a provider complaint system. The
complaint and appeal procedure must be in compliance with all applicable State
and federal law or regulations. Modifications and amendments to the complaint
system must be submitted to TDHS no later than 30 days prior to the
implementation of the modification or amendment.
 
7.7.2  HMO must include the provider complaint and appeal procedure in all
network provider contracts or in the provider manual.
 
7.7.3  HMO’s complaint and appeal process cannot contain provisions referring
the complaint or appeal to TDHS for resolution. HMO providers and other
subcontractors are not “contractors” for purposes of 40 TAC Sec. 79.1601.
 
7.7.4  HMO must establish mechanisms to ensure that network providers have
access to a person who can assist providers in resolving issues relating to
claims payment, plan administration, education and training, and complaint
procedures.
 
7.8  PROVIDER QUALIFICATIONS—GENERAL
 
The providers in HMO network must meet the following qualifications:
 
Chemical
Dependency
Counselor
  
An individual licensed by TCADA under Section 504 of the Occupations Code to
provide
chemical dependency treatment or a Master’s level therapist (LMSW-ACP, LMFT or
LPC) with a minimum of two years of post-licensure experience in chemical
dependency
treatment.

 
 
TDHS/HMO CONTRACT
August 26, 2002



67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Chemical
Dependency
Treatment Facility
 
  
A facility licensed by the Texas Commission on Alcohol and Drug Abuse (TCADA)
under
Section 464.002 of the Health and Safety Code to provide chemical dependency
treatment.
FQHC


  
A Federally Qualified Health Center meets the standards established by federal
rules and
procedures. The FQHC must also be an eligible provider enrolled in the Medicaid.
 
Physician


  
An individual who is licensed to practice medicine as an MD or a DO in the State
of Texas
either as a primary care provider or in the area of specialization under which
they will
provide medical services under contract with HMO; who is a provider enrolled in
the
Medicaid program; and who has a valid Drug Enforcement Agency registration
number
and a Texas Controlled Substance Certificate, if either is required in their
practice.
 
Hospital


  
An institution licensed as a general or special hospital by the State of Texas
under
Chapter 241 of the Health and Safety Code and Private Psychiatric hospitals
under
Chapter 577 of the Health and Safety Code (or is a provider which is a component
part of a
State or local government entity which does not require a license under the laws
of the
State of Texas), which is enrolled as a provider in the Texas Medicaid Program.
HMO will
require that all facilities in the network used for acute inpatient specialty
care for people
under age 21 with disabilities or chronic or complex conditions will have a
designated
pediatric unit; 24 hour laboratory and blood bank availability; pediatric
radiological
capability; meet JCAHO standards; and have discharge planning and social service
units.
 
Non-Physician
Practitioner
Provider


  
An individual holding a license issued by the applicable licensing agency of the
State of
Texas who is enrolled in the Texas Medicaid Program or an individual properly
trained to
provide behavioral health support services who practices under the direct
supervision of an
appropriately licensed professional.
 
Clinical Laboratory


  
An entity having a current certificate issued under the Federal Clinical
Laboratory
Improvement Act (CLIA), and is enrolled in the Texas Medicaid Program.
 
Rural Health
Clinic (RHC)
  
An institution which meets all of the criteria for designation as a rural health
clinic and is
enrolled in the Texas Medicaid Program.
 
Local Health
Department
  
A local health department established pursuant to Health and Safety Code, Title
2, Local
Public Health Reorganization Act §121.031ff.
 
Local Mental
Health Authority
(LMHA)


  
Under Section 531.002(8) of the Health and Safety Code, the local component of
the
TXMHMR system designated by TDMHMR to carry out the legislative mandate for
planning, policy development, coordination, and resource development/allocation
and for
supervising and ensuring the provision of mental health services to persons with
mental
illness in one or more local service areas.
 
Non-Hospital
Facility Provider
  
A provider of health care services which is licensed and credentialed to provide
services
and is enrolled in the Texas Medicaid Program.

 
 
TDHS/HMO CONTRACT
August 26, 2002



68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
School Based Health
Clinic (SBHC)
  
Clinics located at school campuses that provide on site primary and preventive
care
to children and adolescents.
 
Home and Community
Support Service Agency


  
A provider licensed by the Texas Department of Health as a Home and Community
Support services Agency. The level of licensure required depends on the type of
service delivered. NOTE: For Primary Home Care and Client Managed Attendant
Care, the agency may have only the Personal Assistance Services level of
licensure.
 
Nursing Home


  
A provider licensed and Medicaid certified by the Texas Department of Human
Services, Long Term Care Regulatory Division.
 
Personal Care Home


  
A provider licensed by the Texas Department of Human Services, Long Term Care
Regulatory Division. The type of licensure determines what services may be
provided. NOTE: Adult Foster Homes providing care for 4 individuals must be
licensed as a Type C Personal Care Home.
 
Adult Day Care Facility


  
A provider licensed by the Texas Department of Human Services, Long Term Care
Regulatory Division as an adult day care provider. To provide Day Activity and
Health Services, the provider must provide the range of services required for
DAHS.
 
Emergency Response
Service Provider
  
A provider licensed by the Texas Board of Private Investigators and Private
Security Agencies unless specifically exempt from such licensure.
 
Respiratory Care
Practitioner
  
A provider certified by the Texas Department of Health as a certified
Respiratory
Care Practitioner.
 
Adult Foster Home


  
A Provider serving 3 or less clients, must be certified by the Applicant/HMO
using
guidelines from the Texas Department of Human Services.
 
Consumer Directed
Services
  
Must be licensed as a Home and Community Support Services Agency. Must be
contracted with TDHS for the delivery of Attendant Care services and enrolled as
a
Vendor for the CDS option.

 
 
7.9  PRIMARY CARE PROVIDERS
 
7.9.1  HMO must have a system for monitoring Member enrollment into its plan to
allow HMO to effectively plan for future needs and recruit network providers as
necessary to ensure adequate access to primary care and specialty care. The
Member enrollment monitoring system must include evaluating the length of time
required for Members to access care within the network. The monitoring system
must also include a means for routinely monitoring after-hours availability and
accessibility of PCPs.
 
7.9.2  HMO must maintain a primary care provider network in sufficient numbers
and geographic distribution to serve a minimum of forty-five percent (45%) of
the mandatory STAR+PLUS eligibles in each county of the service area. HMO is
required to increase the capacity of the network as
 
 
TDHS/HMO CONTRACT
August 26, 2002



69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

necessary to accommodate enrollment growth beyond the forty-fifth percentile
(45%).
 
7.9.3  HMO must maintain a provider network that includes pediatricians and
physicians with pediatric experience in sufficient numbers and geographic
distribution to serve eligible children and adolescents in the service area and
provide timely access to the full scope of benefits, especially THSteps checkups
and immunizations.
 
7.9.4  HMO must comply with the access requirements as established by the Texas
Department of Insurance for all HMOs doing business in Texas, except as
otherwise required by this contract.
 
7.9.5  HMO must have physicians with board eligibility/board certification in
pediatrics to be available for referral for Members under the age of 21.
 
7.9.5.1  Individual PCPs may serve more than 2,000 Members. However, if TDHS
determines that a PCP’s Member enrollment exceeds the PCP’s ability to provide
accessible, quality care, TDHS may prohibit the PCP from receiving further
enrollments. TDHS may direct HMOs to assign or reassign Members to another PCP’s
panel.
 
7.9.6  HMO must have PCPs available throughout the service area to ensure that
no Member must travel more than 30 miles, or 45 minutes which ever is less, to
access the PCP, unless an exception to this distance requirement is made by
TDHS.
 
7.9.7  HMO’s primary care provider network may include providers from any of the
following practice areas: General Practitioners; Family Practitioners;
Internists; Pediatricians; Obstetricians/Gynecologists (OB/GYN); Pediatric and
Family Advanced Practice Nurses (APNs) and Certified Nurse Midwives Women Health
(CNMs) practicing under the supervision of a physician; Physician Assistants
(PAs) practicing under the supervision of a physician specializing in Family
Practice, Internal Medicine, Pediatrics or Obstetrics/Gynecology who also
qualifies as a PCP under this contract; or Federally Qualified Health Centers
(FQHCs), Rural Health Clinics (RHCs) and similar community clinics; and
specialists who are willing to provide medical homes to selected Members with
special needs and conditions.
 
7.9.8  The PCP for a Member with disabilities or chronic or complex conditions
may be a specialist who agrees to provide PCP services to the Member. The
specialty provider must agree to perform all PCP duties required in the contract
and PCP duties must be within the scope of the specialist’s license. HMO,
specialty providers, for the member or his representative may initiate the
request for a specialist to serve as a PCP for a Member with disabilities or
chronic or complex conditions.
 
 
TDHS/HMO CONTRACT
August 26, 2002



70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
7.9.9  PCPs must either have admitting privileges at a hospital, which is part
of HMO network of providers, or make referral arrangements with an HMO provider
who has admitting privileges to a network hospital.
 
7.9.10  HMO must require that PCPs are accessible to Members 24 hours a day, 7
days a week. The following are acceptable and unacceptable phone arrangements
for contacting PCPs after normal business hours.
 
Acceptable:
 
(1)  Office phone is answered after hours by an answering service which meets
language requirements of the major population groups and which can contact the
PCP or another designated medical practitioner. All calls answered by an
answering service must be returned within 30 minutes.
 
(2)  Office phone is answered after normal business hours by a recording in the
language of each of the major population groups served directing the patient to
call another number to reach the PCP or another provider designated by the PCP.
Someone must be available to answer the designated provider’s phone. Another
recording is not acceptable.
 
(3)  Office phone is transferred after office hours to another location where
someone will answer the phone and be able to contact the PCP or another
designated medical practitioner, who can return the call within 30 minutes.
 
Unacceptable:
 
(1)  Office phone is only answered during office hours.
 
(2)  Office phone is answered after hours by a recording which tells patients to
leave a message.
 
(3)  Office phone is answered after hours by a recording which directs patients
to go to an Emergency Room for any services needed.
 
(4)  Returning after-hour calls outside of 30 minutes.
 
7.9.11  HMO must require PCPs, through contract provisions or provider manual,
to provide primary care services and continuity of care to Members who are
enrolled with or assigned to the PCP. Primary care services are all services
required by a Member for the prevention, detection, treatment and cure of
illness, trauma, disease or disorder, which are covered and/or required services
under this contract. All services must be provided in compliance with generally
accepted medical and behavioral health standards for the community in which
services are rendered. HMO must require PCPs, through contract provisions or
provider manual, to provide children under the age of 21 services in accordance
with the American Academy of Pediatric recommendations and the THSteps
periodicity schedule and provide adults services in accordance with the U.S.
Preventive Services Task Force’s publication Put Prevention Into Practice.
 
 
TDHS/HMO CONTRACT
August 26, 2002



71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
7.9.11.1  HMO must require PCPs, through contract provisions or provider manual,
to assess the medical needs of Members for referral to specialty care providers
and provide referrals as needed. PCP must coordinate care with specialty care
providers after referral.
 
7.9.11.2  HMO must require PCPs, through contract provisions or provider manual,
to make necessary arrangements with home and community support services to
integrate the Member’s needs. This integration may be delivered by coordinating
the care of Members with other programs, public health agencies and community
resources which provide medical, nutritional, behavioral, educational and
outreach services available to Members.
 
7.9.11.3  HMO must require, through contract provisions or provider manual, that
the Member’s PCP or HMO provider through whom PCP has made arrangements, be the
admitting or attending physician for inpatient hospital care, except for
emergency medical or behavioral health conditions or when the admission is made
by a specialist to whom the Member has been referred by the PCP. HMO must
require, through contract provisions or provider manual, that PCP assess the
advisability and availability of outpatient treatment alternatives to inpatient
admissions. HMO must require, through contract provisions or provider manual,
that PCP provide or arrange for pre-admission planning for non-emergency
inpatient admissions, and discharge planning for Members. PCP must call the
emergency room with relevant information about the Member. PCP must provide or
arrange for follow-up care after emergency or inpatient care.
 
7.9.11.4  HMO must require PCPs for children under the age of 21 to provide or
arrange to have provided all services required under Article 6.8 relating to
Texas Health Steps, Article 6.9 relating to Perinatal Services, Article 6.10
relating to Early Childhood Intervention, Article 6.11 relating to WIC, Article
6.13 relating to Health Education and Wellness and Prevention Plans. PCP must
cooperate and coordinate with HMO to provide Member and the Member’s family with
knowledge of and access to available services.
 
7.9.12  PCP selection, OB/GYN selection, and PCP default
 
7.9.12.1  Medicaid only recipients
 
Members who are not covered by Medicare have the right to select the PCP and HMO
to whom they will be assigned. Female members also have the right to select an
OB/GYN in addition to a PCP. An HMO may limit a Members request to change PCP or
OB/GYN to no more than four changes in any 12-month period. If a PCP or OB/GYN
who has been selected by or assigned to a Member who is no longer in HMOs
provider network, HMO must contact the member and provide them an opportunity to
reselect. If the Member does not want to change the PCP or OB/GYN to another
network provider the Member must be directed to the
 
 
TDHS/HMO CONTRACT
August 26, 2002



72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
enrollment broker to select an alternative plan. If a PCP or OB/GYN who has been
selected by or assigned to a member is no longer in an IPA’s provider network
but continues to participate in HMO network, HMO or IPA may not change the
members PCP or OB/GYN.
 
7.9.12.2  Dual eligible Members
 
Members covered by Medicare have the right to select the HMO to whom they will
be assigned. Failure to select an HMO will result in the clients be defaulted to
an HMO. Because the STAR+PLUS HMO is not responsible for primary and acute care
services for dual eligible members, requirements related to PCP and OB/GYN
selection and default are not applicable.
 
7.10  OB/GYN PROVIDERS
 
HMO must allow a female Member to select an OB/GYN within its provider network
or within a limited provider network in addition to a PCP, to provide health
care services within the scope of the professional specialty practice of a
properly credentialed OB/GYN. See Article 21.53D of the Texas Insurance Code and
28 TAC Sections 11.506, 11.1600 and 11.1608. A Member who selects an OB/GYN must
be allowed direct access to the health care services of the OB/GYN without a
referral by the woman’s PCP or a prior authorization or precertification from
HMO. HMO must allow Members to change OB/GYNs up to four times per year. Health
care services must include, but not be limited to:
 
7.10.1  One well-woman examination per year;
 
7.10.2  Care related to pregnancy;
 
7.10.3  Care for all active gynecological conditions; and
 
7.10.4  Diagnosis, treatment, and referral for any disease or condition within
the scope of the professional practice of a properly credentialed obstetrician
or gynecologist.
 
7.10.5  HMOs which allow its Members to directly access any OB/GYN provider
within its network, must ensure that the provisions of Articles 7.9.1 through
7.9.4 continue to be met.
 
7.10.6  OB/GYN providers must comply with HMO’s procedures contained in HMO’s
provider manual or provider contract for OB/GYN providers, including but not
limited to prior authorization procedures.
 
7.11  SPECIALTY CARE PROVIDERS
 
7.11.1  HMO must maintain specialty providers actively serving within that
specialty, including pediatric specialty providers and chemical dependency
specialty providers, within the network in sufficient numbers
 
TDHS/HMO CONTRACT
August 26, 2002



73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and areas of practice to meet the needs of all Members requiring specialty care
services.
 
7.11.2  HMO must require, through contract provisions or provider manual, that
specialty providers send a record of consultation and recommendations to a
Member s PCP for inclusion in Member s medical record and report encounters to
the PCP and/or HMO.
 
7.11.3  HMO must ensure availability and accessibility to appropriate
specialists.
 
7.11.4  HMO must ensure that no Member is required to travel in excess of 75
miles to secure initial contact with referral specialists; special hospitals,
psychiatric hospitals; diagnostic and therapeutic services; and single service
health care physicians, dentists or providers. Exceptions to this requirement
may be allowed when an HMO has established, through utilization data provided to
TDHS, that a normal pattern for securing health care services within an area
exists or HMO is providing care of a higher skill level or specialty than the
level which is available within the service area such as, but not limited to,
treatment of cancer, burns, and cardiac diseases.
 
7.12  SPECIAL HOSPITALS AND SPECIALTY CARE FACILITIES
 
7.12.1  HMO must include all medically necessary specialty services through its
network specialists, subspecialists and specialty care facilities (e.g.,
children’s hospitals, licensed chemical dependency treatment facilities and
tertiary care hospitals).
 
7.12.2  HMO must include requirements for pre-admission and discharge planning
in its contracts with network hospitals. Discharge plans for a Member must be
provided by the HMO or the hospital to the Member/family, the PCP and specialty
care physicians.
 
7.12.3  The HMO must have appropriate multidisciplinary teams for people with
disabilities or chronic or complex medical conditions. These teams must include
the PCP and any individuals or providers involved in the day-to-day or ongoing
care of the Member.
 
7.12.4  HMO must include all medically necessary specialty services through its
network specialist, sub-specialist and specialty care facilities (e.g.,
children’s hospitals, licensed chemical dependency treatment facilities and
tertiary care hospitals).
 
7.13  BEHAVIORAL HEALTH—LOCAL MENTAL HEALTH AUTHORITY (LMHA)
 
7.13.1  Assessment to determine eligibility for rehabilitative and targeted MHMR
case management services is a function of the Local Mental Health Authorities
(LMHA). HMO must provide all covered services described in detail in the Texas
Medicaid Provider Procedures Manual (Provider
 
TDHS/HMO CONTRACT
August 26, 2002



74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Procedures Manual) and the Texas Medicaid Bulletins which is the bi-monthly
update to the Provider Procedures Manual. Clinical information regarding covered
services are published by the Texas Medicaid program in the Texas Medicaid
Service Delivery Guide. Covered services must be provided to Members with Severe
and Persistent Mental Illness (SPMI) and Severe Emotional Disturbance (SED),
when medically necessary, whether or not they are also receiving targeted case
management or rehabilitation services through the LMHA.
 
7.13.2  HMO will coordinate with the LMHA and state psychiatric facility
regarding admission and discharge planning, treatment objectives and projected
length of stay for Members committed by a court of law to the state psychiatric
facility.
 
7.13.3  HMO must enter into written agreement with all LMHAs in the service area
which describes the process(es) which the HMO and LMHA will use to coordinate
services for STAR+PLUS Members with SPMI or SED. The agreement will contain the
following provisions:
 
7.13.3.1  Describe the behavioral health covered services indicated in detail in
the Provider Procedures Manual and the Texas Medicaid Bulletins which is the
bi-monthly update to the Provider Procedures Manual. Clinical information
regarding covered services are published by the Texas Medicaid program in the
Texas Medicaid Service Delivery Guide. Also include the amount, duration, and
scope of basic and value-added services, and HMO’s responsibility to provide
these services;
 
7.13.3.2  Describe criteria, protocols, procedures and instrumentation for
referral of STAR+PLUS Members from and to the HMO and LMHA;
 
7.13.3.3  Describe processes and procedures for referring Members with SPMI or
SED to LMHA for assessment and determination of eligibility for rehabilitation
or targeted case management services;
 
7.13.3.4  Describe how the LMHA and HMO will coordinate providing behavioral
health services to Members with SPMI or SED;
 
7.13.3.5  Establish clinical consultation procedures between the HMO and LMHA
including consultation to effect referrals and on-going consultation regarding
the Member’s progress;
 
7.13.3.6  Establish procedures to authorize release and exchange of clinical
treatment records;
 
7.13.3.7  Establish procedures for coordination of assessment, intake/triage,
utilization review/utilization management and care for persons with SPMI or SED;
 
TDHS/HMO CONTRACT
August 26, 2002



75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
7.13.3.8  Establish procedures for coordination of inpatient psychiatric
services (including court ordered commitment of Members under 21) in state
psychiatric facilities within the LMHA’s catchment area;
 
7.13.3.9  Establish procedures for coordination of emergency and urgent services
to Members;
 
7.13.3.10  Establish procedures for coordination of care and transition of care
for new HMO Members who are receiving treatment through the LMHA.
 
7.13.4  The HMO must offer licensed practitioners of the healing arts, who are
part of the Member’s treatment team for rehabilitation services, the opportunity
to participate in the HMO’s network. The practitioner must agree to accept the
standard provider reimbursement rate, meet the credentialing requirements,
comply with all the terms and conditions of the standard provider contract of
the HMO.
 
7.13.5  Members receiving rehabilitation services must be allowed to choose the
licensed practitioners of the healing arts who are currently a part of the
Member’s treatment team for rehabilitation services. If the Member chooses to
receive these services from licensed practitioners of the healing arts who are
part of the Member’s rehabilitation services treatment team, the HMO must
reimburse the LMHA at current Medicaid fee-for-service amounts.
 
7.14  SIGNIFICANT TRADITIONAL PROVIDERS (STPs)
 
HMO must seek participation in its provider network from:
 
7.14.1  Each health care provider in the service area who has traditionally
provided care to Medicaid recipients;
 
7.14.2  Each hospital in the service area that has been designated as a
disproportionate share hospital under Medicaid; and
 
7.14.3  Each specialized pediatric laboratory in the service area, including
those laboratories located in children’s hospitals.
 
7.14.4  HMO must include significant traditional providers as designated by TDHS
in its provider network to provide primary care and specialty care services. HMO
must include STPs in its provider network for at least three (3) years following
the Implementation Date in the service area.
 
7.14.5  STPs must agree to the contract requirements contained in Article 7.2,
unless exempted from a requirement by law or rule. STPs must also agree to the
following contract requirements:
 
7.14.5.1  STP must agree to accept the standard reimbursement rate offered by
HMO to other providers for the same or similar services.
 
TDHS/HMO CONTRACT
August 26, 2002



76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
7.14.5.2  STP must meet the credentialing requirements of the HMO. HMO must not
require STPs to meet a different or higher credentialing standard than is
required of other providers providing the same or similar services. HMO must not
require STPs to contract with a subcontractor which requires a different or
higher credentialing standard than the HMO’s if the application of the higher
standard results in a disproportionate number of STPs being excluded from the
Subcontractor.
 
7.15  FEDERALLY QUALIFIED HEALTH CENTERS (FQHC) AND RURAL HEALTH CLINICS (RHC)
 
7.15.1  HMO must make reasonable efforts to include FQHCs and RHCs (Freestanding
and hospital-based) in its provider network.
 
7.15.2  FQHCs or RHCs will receive a cost settlement from TDHS and must agree to
accept initial payments from the HMO in an amount that is equal to or greater
than the HMO’s payment terms for other providers providing the same or similar
services.
 
7.15.2.1  HMO must submit monthly FQHC and RHC encounter and payment reports to
all contracted FQHCs and RHCs and FQHCs and RHCs with whom there have been
encounters, not later than 21 days from the end of the month for which the
report is submitted. The format will be developed by TDHS. The FQHC and RHC must
validate the encounter and payment information contained in the report(s). HMO
and the FQHC/RHC must both sign the report(s) after each party agrees that it
accurately reflects encounters and payments for the month reported. The HMO must
submit the signed FQHC and RHC encounter and payment reports to TDHS not later
than 45 days from the end of the month for which the report is submitted.
 
7.15.2.2  For FQHCs, TDHS will determine the amount of the interim settlement
based on the difference between: an amount equal to the number of Medicaid
allowable encounters multiplied by the rate per encounter from the latest
settled FQHC fiscal year cost report, and the amount paid by HMO to FQHC for the
quarter. For RHCs, TDHS will determine the amount of the interim settlement
based on the difference between a reasonable cost amount methodology provided by
TDHS and the amount paid by HMO to the RHC for the quarter. TDHS will pay the
FQHC or the RHC the amount of the interim settlement, if any, as determined by
TDHS or collect and retain the quarterly recoupment amount, if any.
 
7.15.2.3  TDHS will cost settle with each FQHC and RHC annually, based on the
FQHC or RHC state fiscal year cost report and the methodology described in
Article 7.15.2.2. TDHS will make additional payments or recoup payments from the
FQHC or the RHC based on reasonable costs less prior interim payment
settlements.
 
7.15.2.4  Cost settlements for RHCs, and HMO’s obligation to provide RHC
reporting described in Article 7.15, are retroactive to October 1, 1997.
 
TDHS/HMO CONTRACT
August 26, 2002



77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
ARTICLE 8
 
MEMBER SERVICES REQUIREMENTS
 
8.1  MEMBER EDUCATION
 
HMO must provide the Member education requirements as contained in Article VI at
6.5, 6.6, 6.7, 6.8, 6.9, 6.10, 6.11, 6.12, 6.13, 6.14 and this Article of the
contract.
 
8.2  MEMBER HANDBOOK
 
8.2.1  HMO must mail each newly enrolled Member a Member Handbook no later than
five (5) working days after HMO receives the Enrollment File. The Member
Handbook must be written at a 4th—6th grade reading comprehension level. The
Member Handbook must contain all critical elements specified by TDHS. See
Attachment D, Required Critical Elements, for specific details regarding content
requirements. HMO must submit a Member Handbook to TDHS for approval prior to
the effective date of the contract unless previously approved (see Article 3.4.1
regarding the process for plan materials review).
 
8.2.2  Member Handbook Updates. HMO must provide updates to the Handbook to all
Members as changes are made to the Required Critical Elements in Attachment D.
HMO must make the Member Handbook available in the languages of the major
populations and the visually impaired served by HMO.
 
8.2.3  THE MEMBER HANDBOOK AND ANY REVISIONS OR CHANGES MUST BE APPROVED BY TDHS
PRIOR TO PUBLICATION AND DISTRIBUTION TO MEMBERS (See Article 3.4.1 regarding
the process for plan materials review).
 
8.3  ADVANCE DIRECTIVES
 
8.3.1  Federal and state law require HMOs and providers to maintain written
policies and procedures for informing and providing written information to all
adult Members 18 years of age and older about their rights under state and
federal law, in advance of their receiving care (Social Security Act
§1902(a)(57) and §1903(m)(1)(A)). The written policies and procedures must
contain procedures for providing written information regarding the Member’s
right to refuse, withhold or withdraw medical treatment advance directives.
HMO’s policies and procedures must comply with provisions contained in 42 CFR
§434.28 and 42 CFR §489, Sub Part I, relating to advance directives for all
hospitals, critical access hospitals, skilled nursing facilities, home health
agencies, providers of home health care, providers of personal care services and
hospices, as well as the following state laws and rules:
 
8.3.1.1  the Member’s right to self-determination in making health care
decisions;
 
TDHS/HMO CONTRACT
August 26, 2002



78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
8.3.1.2  the Advance Directives includes:
 
8.3.1.2.1  a Member’s right to execute an advance written directive to
physicians and family or surrogates, or to make a non-written directive to
administer, withhold or withdraw life-sustaining treatment in the event of a
terminal or irreversible condition;
 
8.3.1.2.2  a Member’s right to make written and non-written Out-of-Hospital
Do-Not-Resuscitate Orders; and
 
8.3.1.2.3  a Member’s right to execute a Medical Power of Attorney to appoint an
agent to make health care decisions on the Member’s behalf if the Member becomes
incompetent.
 
8.3.2  HMO must maintain written policies for implementing a Member’s advance
directive. Those policies must include a clear and precise statement of
limitation if HMO or a participating provider cannot or will not implement a
Member’s advance directive.
 
8.3.2.1  A statement of limitation on implementing a Member’s advance directive
should include at least the following information:
 
8.3.2.1.1  a clarification of any differences between HMO’s conscience
objections and those which may be raised by the Member’s PCP or other providers;
 
8.3.2.1.2  identification of the state legal authority permitting HMO’s
conscience objections to carrying out an advance directive; and
 
8.3.2.1.3  a description of the range of medical conditions or procedures
affected by the conscience objection.
 
8.3.3  HMO cannot require a Member to execute or issue an advance directive as a
condition for receiving health care services.
 
8.3.4  HMO cannot discriminate against a Member based on whether or not the
Member has executed or issued an advance directive.
 
8.3.5  HMO’s policies and procedures must require HMO and Subcontractor to
comply with the requirements of state and federal law relating to advance
directives. HMO must provide education and training to employees, Members, and
the community on issues concerning advance directives.
 
8.3.6  All materials provided to Members regarding advance directives must be
written at a 7th—8th grade reading comprehension level, except where a provision
is required by state or federal law, and the provision cannot be reduced or
modified to a 7th—8th grade reading level because it is a reference to the law
or is required to be included “as written” in the state or federal law. HMO must
submit to TDHS any revisions to existing approved advance directive materials.
 
TDHS/HMO CONTRACT
August 26, 2002



79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
8.3.7  HMO must notify Members of any changes in state or federal laws relating
to advance directives within 90 days from the effective date of the change,
unless the law or regulation contains a specific time requirement for
notification.
 
8.4  MEMBER ID CARDS
 
8.4.1  A Medicaid Identification Form (Form 3087) is issued monthly by TDHS. The
form includes the “STAR+PLUS” Program logo and the name and toll free number of
the Member’s health plan. A Member may have a temporary Medicaid Identification
(Form 1027-A) which will include a STAR+PLUS indicator.
 
8.4.2  HMO must issue a Member Identification Card (ID) to the Member within
five (5) working days from the date the HMO receives the monthly Enrollment File
from the Enrollment Broker. The ID Card must include, at a minimum, the
following: Member’s name; Member’s Medicaid number; either the issue date of the
card or effective date of the PCP assignment; PCP’s name, address, and telephone
number; name of HMO; name of Individual Physicians Association (IPA) to which
the Member’s PCP belongs, if applicable; the 24-hour, seven (7) day a week
toll-free telephone number operated by HMO; the toll-free number for behavioral
health care services; and directions for what to do in an emergency. The ID Card
must be reissued if the Member reports a lost card, there is a Member name
change, if Member requests a new PCP, or for any other reason which results in a
change to the information disclosed on the ID Card.
 
8.5  MEMBER HOTLINE
 
8.5.1  HMO must maintain a toll-free Member telephone hotline 24 hours a day,
seven days a week for Members to obtain assistance in accessing services under
this contract.
 
8.6  MEMBER COMPLAINT PROCESS
 
8.6.1  HMO must develop, implement and maintain a Member complaint system that
complies with the requirements of Article 20A.12 of the Texas Insurance Code,
relating to the Complaint System, except where otherwise provided in this
contract and in applicable federal law. The complaint and appeals procedure must
be the same for all Members and must comply with Texas Insurance Code, Article
20A.12 or applicable federal law. Modifications and changes must be submitted to
TDHS at least 30 days prior to the implementation of the modification or
changes.
 
8.6.2  HMO must have written policies and procedures for taking, tracking,
reviewing, and reporting and resolving of member complaints. Any changes to the
procedures must be submitted to TDHS for approval thirty (30) days prior to the
effective date of the change.
 
TDHS/HMO CONTRACT
August 26, 2002



80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
8.6.3  HMO must designate an officer of HMO who has primary responsibility for
ensuring that complaints are resolved in compliance with written policy and
within the time required. An officer of HMO means the president, a vice
president, the secretary, the treasurer, or the chairperson of the board for a
corporation, the sole proprietor, the managing general partner of a partnership,
or a person having similar executive authority in the organization.
 
8.6.4  HMO must have a routine process to detect patterns of complaints and plan
changes and involve management and supervisory staff to develop policy and
procedural improvements to address the complaints. HMO must cooperate with the
state and its contractors in resolving Member complaints.
 
8.6.5  HMO’s complaint procedures must be provided to Members in writing and in
alternative communications formats. A written description of HMO’s complaint
procedures must be in appropriate languages and easy for Members to understand.
HMO must include a written description of the complaint procedures in the Member
Handbook. HMO must maintain at least one local or toll-free telephone number for
making complaints.
 
8.6.6  HMOs process must require that every complaint received in person, by
telephone or in writing, is recorded in a written record and is logged with the
following details: date, identification of the individual filing the complaint,
identification of the individual recording the complaint, nature of the
complaint, disposition of the complaint, corrective action required, and date
resolved.
 
8.6.7  HMO’s process must include a requirement that the governing body of the
HMO reviews the written record (logs) for complaints and appeals.
 
8.6.8  HMO is prohibited from discriminating against a Member because that
Member is making or has made a complaint.
 
8.6.9  HMO cannot process requests for disenrollments through the HMO’s
complaint procedures. Requests for disenrollments must be referred to TDHS
within five (5) business days after the Member makes a disenrollment request.
 
8.6.10  HMO must develop, implement and maintain an appeal of adverse
determination procedure that complies with the requirements of Article 21.58A of
the Texas Insurance Code, relating to the utilization review, except where
otherwise provided in this contract and in applicable federal law. The appeal of
an adverse determination procedure must be the same for all Members and must
comply with Texas Insurance Code, Article 21.58A or applicable federal law.
Modifications and amendments must be submitted to TDHS no less than 30 days
prior to the implementation of the modification or amendment. When an enrollee,
a person acting on behalf of an enrollee, or an enrollee’s provider of record
TDHS/HMO CONTRACT
August 26, 2002
 



81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
expresses orally or in writing any dissatisfaction or disagreement with an
adverse determination, HMO or Utilization Review (UR) agent must regard the
expression of dissatisfaction as a request to appeal an adverse determination.
 
8.6.11  If a complaint or appeal of an adverse determination relates to the
denial, delay, reduction, termination or suspension of covered services by
either HMO or a Utilization Review (UR) agent contracted to perform utilization
review by HMO, HMO must inform Members they have the right to access the States
Fair Hearing process at any time in lieu of the internal complaint system
provided by HMO. HMO is required to comply with the requirements contained in 1
TAC Chapter 357, relating to notice and Fair Hearings in the Medicaid program,
whenever an action is taken to deny, delay, reduce, terminate or suspend a
covered service.
 
8.6.12  If Members utilize HMO’s internal complaint or appeal of adverse
determination system and the complaint relates to the denial, delay, reduction,
termination or suspension of covered services by either HMO or a utilization
review agent contracted to perform utilization review by HMO, HMO must inform
the Member that they continue to have a right to appeal the decision through the
States Medicaid Fair Hearing process.
 
8.6.13  The provisions of Article 21.58A, Texas Insurance Code, relating to a
Member’s right to appeal an adverse determination made by HMO or a utilization
review agent by an independent review organization, do not apply to a Medicaid
recipient. Federal fair hearing regulations (Social Security Act §1902a(3),
codified at 42 C.F.R. 431.200 et seq.) require the agency to make a final
decision after a Fair Hearing, which conflicts with the State requirement that
the Independent Review Organization (IRO) make a final decision. Therefore, the
State requirement is pre-empted by the federal requirement and the IRO
requirement is not applicable to this contract.
 
8.6.14  HMO will cooperate with the Enrollment Broker and TDHS or its designee
to resolve all Member complaints.
 
8.6.15  HMO must have policies and procedures in place outlining the role of
HMO’s Medical Director in the Member Complaint System and appeal of an adverse
determination. The Medical Director must have a significant role in monitoring,
investigating and hearing complaints.
 
8.6.16  HMO must assist Members in understanding and using HMO’s complaint
system.
 
8.6.17  HMO’ s must assist Members in writing or filing a complaint and
monitoring the complaint through the Contractor’s complaint process until the
issue is resolved.
 
TDHS/HMO CONTRACT
August 26, 2002



82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
8.7  MEMBER NOTICES, APPEALS AND FAIR HEARINGS
 
8.7.1  HMO must send a Member notice whenever the HMO takes an adverse action to
deny, delay, reduce or terminate covered services to a Member. Upon request, HMO
will make available to the State a copy of all adverse action notices.
 
For acute care services the notice must be mailed to the Member no less than 10
days before HMO intends to take an action. If an emergency exists, or if the
time within which the service must be provided makes giving 10 days notice
impractical or impossible, notice must be provided by the most expedient means
reasonably calculated to provide actual notice to the Member, including by phone
or through the provider’s office.
 
For long term care services the notice must be mailed to the Member no less than
30 days before the HMO intends to take an action.
 
8.7.2  The notice must contain the following information:
 
8.7.2.1  the Members right to immediately access the State Medicaid Fair Hearing
process including where written requests may be sent and the toll free number
the member can call for a fair hearing;
 
8.7.2.2  a statement of the action HMO will take;
 
8.7.2.3  the date the action will be taken;
 
8.7.2.4  an explanation of the reasons HMO will take the action;
 
8.7.2.5  a reference to the state and/or federal regulation or HMO criteria or
guidelines which support HMOs action;
 
8.7.2.6  an address where written requests may be sent and a toll-free number
Member can call to: request the assistance of a Member representative, or file a
complaint, or request a State Medicaid Fair Hearing;
 
8.7.2.7  a procedure by which Member may appeal HMO’s action through either
HMO’s complaint process and/or the State Fair Hearing process;
 
8.7.2.8  an explanation that the Member may represent himself or herself, or be
represented by a representative, a third party ombudsman, a friend, a relative,
legal counsel or another spokesperson;
 
8.7.2.9  an explanation of whether and under what circumstances services may be
continued if a State Medicaid Fair Hearing is requested;
 
8.7.2.10  a statement that if the Member wants a State Medicaid Fair Hearing on
the action, Member must make the request for a Fair Hearing within 90 days of
the date on the notice or the right to request a hearing is waived;
 
 
TDHS/HMO CONTRACT
August 26, 2002



83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
8.7.2.11  an explanation that the Member may request that the State Medicaid
Fair Hearing be conducted based on written information without the necessity of
taking oral testimony; and
 
8.7.2.12  a statement explaining that HMO must make its decision within 30 days
from the date the complaint is received by HMO; and
 
8.7.2.13  a statement explaining that a final decision must be made by the State
within ninety (90) days from the date a State Medicaid Fair Hearing is
requested.
 
8.8  MEMBER CULTURAL AND LINGUISTIC SERVICES
 
8.8.1  HMO must have a written plan describing how HMO will meet the linguistic
and cultural needs of Members. The Cultural Competency Plan must describe how
the individuals and systems within HMO will effectively provide services to
people of all cultures, races, ethnic backgrounds, and religions in a manner
that recognizes, values, affirms, and respects the worth of the individuals and
protects and preserves the dignity of each. The plan must also be made available
to HMOs network of providers.
 
8.8.2  HMO must provide interpreter services to members as necessary to ensure
availability of effective communication regarding treatment, medical history, or
health education. HMO must provide 24 hour access to interpreter services for
members to access emergency medical services within HMOs network, either through
telephone language services or interpreters. HMO must include individuals who
can translate Spanish and American Sign Language and additional languages of
major population groups. HMO must include individuals skilled in communication
and services for the cognitively impaired. In addition, HMO must have
capabilities to provide TDD access.
 
8.8.3  Experienced professional interpreters must be used when technical,
medical, or treatment information is to be discussed, or where use of a family
member or friend as interpreter is inappropriate. Family members, especially
children, should not be used as interpreters in assessments, therapy and other
situations where impartiality is critical unless specifically requested by the
Member. A family member or friend may be used as an interpreter if they can be
relied upon to provide a complete and accurate translation of the information
being provided to the Member; the Member is advised that a free interpreter is
available; and, the Member expresses a preference to rely on the family member
or friend.
 
8.8.3.1  HMO must adhere to and provide to Members the Member Bill of Rights and
Responsibilities as adopted by the Texas Health and Human Services Commission
and contained at 1 Texas Administrative Code (TAC) §§353.202—353.203.
 
8.8.3.2  HMO must have policies and procedures in place that outline how Members
can access face-to-face interpreter services in a provider’s
 
 
TDHS/HMO CONTRACT
August 26, 2002



84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

office if necessary to ensure the availability of effective communication
regarding treatment, medical history or health education for a Member.
 
8.8.4  HMO must maintain a current list of interpreters who maintain “on-call”
status to provide interpreter services to members.
 
8.8.5  Orientation presentations or education classes must be presented in the
languages of the major population groups, as specified by TDHS, in the proposed
service area(s) as the identified need arises.
 
 
ARTICLE 9
 
MARKETING AND PROHIBITED PRACTICES
 
9.1  MARKETING MATERIALS
 
HMOs may present their marketing materials to eligible Medicaid recipients
through any method or media determined to be acceptable by TDHS. The media may
include but are not limited to: written materials, such as brochures, posters,
or fliers which can be mailed directly to the client or left at Texas Department
of Human Services eligibility offices; TDHS sponsored community enrollment
events; and paid or public service announcements on radio. All marketing
materials must be approved by TDHS prior to distribution (see Article 3.4).
 
9.2  ADHERANCE TO MARKETING GUIDELINES
 
9.2.1  HMO must abide by Texas Medicaid Marketing Guidelines as provided by the
State.
 
 
ARTICLE 10
 
MIS SYSTEM REQUIREMENTS
 
10.1  MODEL MIS REQUIREMENTS
 
10.1.1  HMO must maintain an MIS that will provide support for all functions of
HMOs processes and procedures related to the flow and use of data within HMO.
The MIS must enable HMO to meet the requirements of this Contract. The MIS must
have the capacity and capability of capturing and utilizing various data
elements to develop information for HMO administration.
 
10.1.2  HMO must maintain a claim retrieval service processing system that can
identify date of receipt, action taken on all provider claims or encounters
(i.e., paid, denied, etc.), and when any action was taken in real time.
 
10.1.3  HMO must have a system that can be adapted to changes in Business
Practices/Policies within the timeframe negotiated between TDHS and the HMO.
 
10.1.3.1  HMO must notify TDHS of major systems changes and implementations. HMO
is required to provide an implementation plan and schedule of proposed system
change at the time of this notification.
 
 
TDHS/HMO CONTRACT
August 26, 2002



85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
10.1.3.2  The State conducts a Systems Readiness test to validate the
contractor’s ability to meet the MMIS requirements. This is done through systems
demonstration and performance of specific MMIS and subsystem functions. The
System Readiness test may include a desk review and/or an onsite review and is
conducted for the following events:
 

 
•
 
A new plan is brought into the program

 

 
•
 
An existing plan begins business in a new SDA

 

 
•
 
An existing plan changes location

 

 
•
 
An existing plan changes their processing system

 
10.1.3.3  Desk Review. HMO must complete and pass systems desk review prior to
onsite systems testing conducted by the State.
 
10.1.3.4  Onsite Review. HMO is required to provide a comprehensive Disaster and
Recovery Plan, and complete and pass an onsite Systems Facility Review during
the State’s onsite testing.
 
10.1.3.5  HMO is required to provide Corrective Action Plan in response to the
State’s Systems Readiness Testing Deficiencies no later than 10 business days
after notification of deficiencies by TDHS.
 
10.1.3.6  HMO is required to provide representation to attend and participate in
the HHSC Systems Workgroup as a part of the Systems Scan Call.
 
10.1.4  HMO is required to submit and receive data as specified in this contract
and HMO Encounter Data Submissions Manual. The MIS must provide complete acute
and long term care encounter data of all capitated services within the scope of
services of the contract between HMO and TDHS. Encounter data must follow the
format, data elements and method of transmission specified in the contract and
HMO Encounter Data Submissions Manual. HMO must submit encounter data, including
adjustments to encounter data. The Encounter transmission will include all
encounter data and encounter data adjustments processed by HMO for the previous
month. Data quality validation will incorporate assessment standards developed
jointly by HMO and TDHS. Original records will be made available for inspection
by TDHS for validation purposes. Data which do not meet quality standards must
be corrected and returned within a time period specified by TDHS.
 
10.1.5  HMO must use the procedure codes, diagnosis codes, and other codes used
for reporting encounters and fee-for-service claims in the most recent edition
of the Medicaid Provider Procedures Manual or as otherwise provided by the
State. Any exceptions will be considered on a code-by-code basis after TDHS
receives written notice from HMO requesting an exception. HMO must also use the
provider numbers as directed by the State for both encounter and fee-for-service
claims submission.
 
 
TDHS/HMO CONTRACT
August 26, 2002



86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
10.1.6  HMO must have hardware, software, network and communications system with
the capability and capacity to handle and operate all MIS subsystems as
specified in 10.1.8.1.
 
10.1.7  HMO must provide upon request an organizational chart and description of
responsibilities of HMO’s MIS department dedicated to or supporting this
Contract. Any updates to the organizational chart and the description of
responsibilities must be provided to TDHS within 15 days of the effective date
of the change. Official points of contact must be provided to TDHS on an ongoing
basis. An Internet e-mail address must be provided for each point of contact.
 
10.1.8  HMO must operate and maintain an MIS that meets or exceeds the
requirements outlined in the Model MIS Guidelines that follow:
 
10.1.8.1  The contractor’s system must be able to meet all eight MIS Model
Guidelines as listed below. The eight subsystems are used in the Model MIS
Requirements to identify specific functions or features required by HMO’s MIS.
The HMO systems must use file format, edit validation techniques as specified by
TDHS or its designee. These subsystems focus on the individual systems functions
or capabilities to support the following operational and administrative areas:
 
(1)  Enrollment/Eligibility Subsystem
 
(2)  Provider Subsystem
 
(3)  Encounter/Claims Processing Subsystem
 
(4)  Financial Subsystem
 
(5)  Utilization/Quality Improvement Subsystem
 
(6)  Reporting Subsystem
 
(7)  Interface Subsystem
 
(8) TPR Subsystem
 
10.1.9  HMO must submit a joint interface plan (JIP) in a format specified by
TDHS. The JIP will include required information on all contractor interfaces
that support the Medicaid Information Systems. The Submission of the JIP will be
in coordination with other TMAS contractors and is due no later than 10 working
days after the end of each state fiscal year.
 
10.2  SYSTEM WIDE FUNCTIONS
 
HMO’s MIS system must include functions and/or features which must apply across
all subsystems as follows:
 
(1)  Able to update and edit data.
 
(2)  Maintain a history of changes and adjustments and audit trails for current
and retroactive data. Audit trails will capture date, time, and reasons for the
change, as well as who made the change.
 
(3)  Allow input mechanisms through manual and electronic transmissions.
 
 
TDHS/HMO CONTRACT
August 26, 2002



87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(4)  Have procedures and processes for accumulating, archiving, and restoring
data in the event of a system or subsystem failure.
 
(5)  Maintain automated or manual linkages between and among all MIS subsystems
and interfaces.
 
(6)  Able to relate Member and provider data with utilization, service,
accounting data, and reporting functions.
 
(7)  Able to relate and extract data elements into summary and reporting formats
as required by TDHS.
 
(8)  Have written process and procedures manuals which document and describe all
manual and automated system procedures and processes for all the above functions
and features, and the various subsystem components.
 
(9)  Maintain and cross reference all Member-related information with the most
current Medicaid number.
 
10.3  ENROLLMENT/ELIGIBILITY SUBSYSTEM
 
The Enrollment/Eligibility Subsystem is the central processing point for the
entire MIS. It must be constructed and programmed to secure all functions which
require membership data. It must have function and/or features which support
requirements as follows:
 
(1)  Identify other health coverage available or third party liability (TPL),
including type of coverage and effective dates.
 
(2)  Maintain historical data (files) as required by the State.
 
(3)  Maintain data on enrollment/disenrollments and complaint activities. This
data must include reason or type of disenrollment, complaint and resolution by
incidence.
 
(4) Receive, translate, edit and update files in accordance with TDHS
requirements prior to inclusion in HMO’s MIS. Updates will be received from the
TDHS agent and processed within two business days of receipt.
 
(5)  Provide error reports and a reconciliation process between new data and
data existing in MIS.
 
(6)  Identify enrollee changes in PCP and the reason(s) for those changes and
effective dates.
 
(7)  Monitor PCP capacity and limitations prior to connecting the enrollee to
PCP in the system, and provide an exception report when capacity and limitations
are exceeded.
 
(8)  Verify enrollee eligibility for medical services rendered or for other
enrollee inquires.
 
(9)  Generate and track referrals, e.g., Hospitals/Specialists/Long Term Care
Providers.
 
(10)  Search records by a variety of fields (e.g., name, unique identification
numbers, date of birth, SSN, etc.) for eligibility verification.
 
(11)  Send PCP assignment updates to TDHS or its designee, in the format as
specified by TDHS or its designee. Updates can be sent as often as daily but
must be sent at least weekly.
 
 
TDHS/HMO CONTRACT
August 26, 2002



88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
10.4  PROVIDER SUBSYSTEM
 
The provider subsystem must accept, process, store and retrieve current and
historical data on providers, including services, payment methodology, license
information, service capacity, and facility linkages.
 
Functions and Features:
 
(1)  Identify specialty(s), admission privileges, enrollee linkage, capacity,
facility linkages, emergency arrangements or contact, and other limitations,
affiliations, or restrictions.
 
(2)  Maintain provider history files to include audit trails and effective dates
of information.
 
(3)  Maintain provider fee schedules/remuneration agreements to permit accurate
payment for services based on the financial agreement in effect on the date of
service.
 
(4)  Support HMO credentialing, re-credentialing, and credential tracking
processes; incorporate or links information to provider record.
 
(5)  Support monitoring activity for physician to enrollee ratios (actual to
maximum) and total provider enrollment to physician and HMO capacity.
 
(6)  Flag and identify providers with restrictive conditions (e.g., limits to
capacity, type of patient, and other services if approved out of network, to
include age restrictions).
 
(7)  Support national provider number format (UPIN, NPIN, CLIA, TPI, etc., as
required by TDHS).
 
(8)  Provide Provider Network and Affiliation files 90 days prior to
implementation and updates monthly. Format will be provided by TDHS to
contracted entities.
 
(9)  Support the national CLIA certification numbers for clinical laboratories.
 
(10)  Exclude providers from participation that have been identified by TDHS as
ineligible or excluded. Files must be updated to reflect period and reason for
exclusion.
 
10.5  ENCOUNTER/CLAIMS PROCESSING SUBSYSTEM
 
The encounter/claims processing subsystem collects, processes, and stores data
on all health services delivered for which HMO is responsible. The functions of
these subsystems are claims/encounter processing and capturing health service
utilization data. The subsystem captures all health related services, including
medical supplies, using standard codes (e.g. CPT-4, HCPCS, ICD9-CM, UB92 Revenue
Codes, State Specific Code), rendered by health care providers to an eligible
enrollee regardless of payment arrangement (e.g. capitation or fee-for-service).
This subsystem captures long term care and value added services using codes
provided by TDHS. It approves and prepares claims for payment, or denies claims
submitted. This subsystem may integrate manual and automated systems to validate
and adjudicate claims and encounters.
 
 
TDHS/HMO CONTRACT
August 26, 2002



89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
HMO must use encounter data validation methodologies prescribed by the State.
 
Functions and Features:
 
(1)  Accommodate multiple input methods—electronic submission, tape, claim
document, and media.
 
(2)  Support entry and capture of a minimum of all required data elements
specified in the Encounter Data Submission Manual.
 
(3)  Edit and audit to ensure allowed services are provided by eligible
providers for eligible members.
 
(4)  Interface with Member and provider subsystems.
 
(5)  Capture and report TPL potential, reimbursement or denial.
 
(6)  Edit for utilization and service criteria, medical policy, fee schedules,
multiple contracts, contract periods, conditions, etc.
 
(7)  Submit data to TDHS or its designee through electronic transmission using
specified formats.
 
(8)  Support multiple fee schedule benefit packages and capitation rates for all
contract periods for individual providers, groups, services, etc. A claim
encounter must be initially adjudicated and all adjustments must use the fee
applicable to the date of service.
 
(9)  Provide timely, accurate, and complete data for monitoring claims
processing performance.
 
(10)  Provide timely, accurate, and complete data for reporting medical service
utilization.
 
(11)  Maintain and apply prepayment edits to verify accuracy and validity of
claims data for proper adjudication.
 
(12)  Maintain and apply edits and audits to verify timely, accurate, and
complete encounter data reporting.
 
(13)  Submit reimbursement to non-contracted providers for emergency care
rendered to enrollees in a timely and accurate fashion.
 
(14)  Validate approval and denials of precertification and prior authorization
requests during adjudication of claims/encounters.
 
(15)  Track and report the exact date a service was performed. Use of date
ranges must have TDHS approval.
 
(16)  Receive and capture claim and encounter data from TDHS or its designee.
 
(17)  Receive and capture value-added services codes,
 
(18)  Capability of identifying adjustments and linking them to the original
claims/encounters.
 
10.6  FINANCIAL SUBSYSTEM
 
The financial subsystem must provide the necessary data for all accounting
functions including cost accounting, inventory, fixed assets, payroll, general
ledger, accounts receivable and payable, and financial statement presentation.
The financial subsystem must provide management with information that can
demonstrate that HMO is meeting, exceeding, or falling short of fiscal goals.
The information must also provide management with the necessary data to spot the
early signs of
 
 
TDHS/HMO CONTRACT
August 26, 2002



90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

fiscal distress, far enough in advance to allow management to take corrective
action where appropriate.
 
Functions and Features:
 
(1)  Provide information on HMO’s economic resources, assets, and liabilities
and present accurate historical data and projections based on historical
performance and current assets and liabilities.
 
(2)  Produce financial statements in conformity with Generally Accepted
Accounting Principles and in the format prescribed by TDHS.
 
(3)  Provide information on potential third party payers; information specific
to the client; claims made against third party payers; collection amounts and
dates; denials, and reasons for denials.
 
(4)  Track and report savings by category as a result of cost avoidance
activities.
 
(5)  Track payments per Member made to network providers compared to utilization
of the provider’s services.
 
(6)  Generate Remittance and Status Reports.
 
(7)  Make claim and capitation payments to providers or groups.
 
(8)  Reduce/Increase accounts payable/receivable based on adjustments to claims
or recoveries of Third Party Recovery.
 
10.7  UTILIZATION/QUALITY IMPROVEMENT SUBSYSTEM
 
The quality management/quality improvement/utilization review subsystem combines
data from other subsystems, and/or external systems, to produce reports for
analysis which focus on the review and assessment of quality of care given,
detection of over and under utilization, and the development of user defined
reporting criteria and standards. This system profiles utilization of providers
and enrollees and compares them against experience and norms for comparable
individuals. This subsystem also supports the quality assessment function.
 
The subsystem tracks utilization control function(s) and monitoring inpatient
admissions, emergency room use, ancillary, Long Term Care and out-of-area
services. It provides provider profiles, occurrence reporting, monitoring and
evaluation studies. The subsystem may integrate HMO’s manual and automated
processes or incorporate other software reporting and/or analysis programs.
 
The subsystem incorporates and summarizes information from enrollee surveys,
provider and enrollee complaints, and appeal processes.
 
Functions and Features:
 
(1)  Support provider credentialing and recredentialing activities.
 
(2)  Support HMO processes to monitor and identify deviations in patterns of
treatment from established standards or norms.
 
 
TDHS/HMO CONTRACT
August 26, 2002



91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Provides feedback information for monitoring progress toward goals, identifying
optimal practices, and promoting continuous improvement.
 
(3)  Support development of cost and utilization data by provider and service.
 
(4)  Provide aggregate performance and outcome measures using standardized
quality indicators similar to HEDIS or as specified by TDHS.
 
(5)  Supports focused quality of care studies.
 
(6)  Support the management of referral/utilization control processes and
procedures, including prior authorization and precertifications and denials of
services.
 
(7)  Monitor PCP referral patterns.
 
(8)  Support functions of reviewing access, use and coordination of services
(i.e. actions of Peer Review and alert/flag for review and/or follow-up;
laboratory, x-ray, Long Term Care, and other ancillary service utilization per
visit).
 
(9)  Store and report patient satisfaction data through use of enrollee surveys.
 
(10)  provides fraud and abuse detection, monitoring and reporting.
 
(11)  Meet minimum reporting/data collection/analysis functions of Section 7.5
of the RFA.
 
(12)  Monitor and track provider and enrollee complaints and appeals from
receipt to disposition or resolution by provider.
 
(13)  TDHS will provide to HMO Social Security applied income information for
any Member residing in a Nursing Facility. It is HMOs responsibility to manage
applied income appropriately with the nursing facility.
 
(14)  HMO must electronically transmit MDS-HC information on any Member living
in the community and receiving long term care services. The MDS-HC should be
submitted within 30 days of the initiation of long term care services. The
MDS-HC must be updated annually.
 
(15)  HMO will ensure that the appropriate document, as specified by TDHS, to
determine medical necessity for nursing facility level of care is transmitted to
TDHS or its designee.
 
10.8  REPORT SUBSYSTEM
 
The reporting subsystem supports reporting requirements of all HMO operations to
HMO management and TDHS. It allows HMO to develop various reports to enable HMO
management and TDHS to make decisions regarding HMO activity.
 
Functions and Capabilities:
 
(1)  Produces standard, TDHS-required reports and ad hoc reports from the data
available in all MIS subsystems. All reports will be submitted on hard copy or
electronically in a format approved by TDHS.
 
 
TDHS/HMO CONTRACT
August 26, 2002



92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(2)  Have system flexibility to permit the development of reports at irregular
periods as needed.
 
(3)  Generate reports which provide unduplicated counts of enrollees, providers,
payments and units of service unless otherwise specified.
 
(4)  Generate an alphabetic Member listing.
 
(5)  Generate a numeric Member listing.
 
(6)  Generate a client eligibility listing by PCP (panel report).
 
(7)  Report on PCP change by reason code.
 
(8)  Report on TPL (COB) information to TDHS.
 
(9)  Report on provider capacity and assignment from date of service to date
received.
 
(10)  Generate an aged outstanding liability report.
 
(11)  Produce a Member ID Card.
 
(12)  Produce client/provider mailing labels.
 
10.9  DATA INTERFACE SUBSYSTEM
 
10.9.1  The interface subsystem supports incoming and outgoing data from and to
other organizations. It allows HMO to maintain enrollee, benefit package,
eligibility, disenrollment/enrollment status, and medical services received
outside of capitated services and associated cost. All interfaces must follow
the specifications frequencies and formats provided by the state and as amended.
 
10.9.2  HMO must obtain access to the TexMedNet BBS or other site. Some file
transfers and E-mail will be handled through this mechanism.
 
10.9.3  Provider Network and Affiliation Files. The HMO will supply network
provider data to the Enrollment Broker and Claims Administrator. This data will
consist of a Provider Network File and a Provider Affiliation File. The HMO will
submit the Provider Network File to the Enrollment Broker and the Provider
Affiliation File to the Claims Administrator. Both files accomplish the
following objectives:
 
(1)  Provide identifying information for all managed care providers (e.g. name,
address, etc.).
 
(2)  Maintain history on provider enrollment/disenrollment.
 
(3)  Identify PCP capacity
 
(4)  Identify any restrictions (e.g., age, sex, etc.)
 
(5)  Identify number and types of specialty providers available to Members.
 
(6)  Provide other information identified by TDHS.
 
10.9.4  Eligibility/Enrollment Interface—The enrollment interface must provide
eligibility data between TDHS or its designee and HMO.
 
(1)  Provides benefit package data to HMO in accordance with capitated services.
 
(2)  Provides PCP assignments.
 
TDHS/HMO CONTRACT
August 26, 2002



93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(3)  Provides Member eligibility status data.
 
(4)  Provides Member demographics data.
 
(5)  Provides HMO with cross reference data to identify duplicate Members.
 
10.9.5  Encounter/Claim Data Interface—The encounter/claim interface must
transfer paid fee-for-service claims data to HMO and capitated
services/encounters from HMO, including adjustments. This file will include all
service types, such as, inpatient, outpatient, long term care services and
medical services. The State or its designee will process claims for
non-capitated services.
 
10.9.6  Capitation interface—The capitation interface must transfer premium and
Member information to HMO. This interface’s basic purpose is to balance HMO’s
Members and premium amount.
 
10.9.7  TPR Interface—TDHS will provide a data file that contains information on
enrollees that have other insurance. Because Medicaid is the payor of last
resort, all services and encounters should be billed to the other insurance
companies for recovery. TDHS will also provide an insurance company data file
which contains the name and address of each insurance company.
 
10.9.8  The State will provide a diagnosis file which will give the code and
description of each diagnosis permitted by the State or its designee.
 
10.9.9  The State or its designee will provide a procedure file which contains
the procedures which must be used on all claims and encounters. This file
contains HCPCS, revenue, and ICD9-CM surgical procedure codes and codes
specified by the state.
 
10.9.10  The State or its designee will provide a provider file which will
contain the Medicaid provider numbers, name, and address of each Medicaid
provider. The Medicaid number authorized by the State or its designee will be
submitted on all claims, encounters, and network provider submissions.
 
10.10  TPR SUBSYSTEM
 
HMO’s third party recovery system must have the following capabilities and
capacities:
 
(1)  Identify, store, and use other health coverage available to eligible
Members or third party liability (TPL) including type of coverage and effective
dates.
 
(2)  Provide changes in information to TDHS as specified by TDHS.
 
(3)  Receive TPL data from TDHS to be used in claim and encounter processing.
 
TDHS/HMO CONTRACT
August 26, 2002



94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
10.11  HEALTH INSURANCE PORTABIITY AND ACCOUNTABILITY ACT (HIPAA) COMPLIANCE
 
10.11.1  HMO’s system must comply with applicable certificate of coverage and
data specification and reporting requirements promulgated pursuant to the Health
Insurance Portability and Accountability Act (HIPAA) of 1996, P.L. 104-191
(August 21, 1996), as amended or modified.
 
ARTICLE 11
 
QUALITY ASSURANCE AND QUALITY IMPROVEMENT PROGRAM
 
11.1  QUALITY IMPROVEMENT PROGRAM (QIP) SYSTEM
 
HMO must develop, maintain, and operate a Quality Improvement Program (QIP)
system which complies with federal regulations relating to Quality Assurance
systems, found at 42 C.F.R. §434.34. The system must meet the Standards for
Quality Improvement Programs contained in the Medicaid Managed Care (RFA) for
Harris Service Area (pages 79-116 and 270-276).
 
11.2  WRITTEN QIP PLAN
 
HMO must have on file with TDHS an approved plan describing its Quality
Improvement Plan (QIP), including how HMO will accomplish the activities
pertaining to each Standard (I-XVI) in the Medicaid Managed Care (RFA) for
Harris Service Area (pages 79-116 and 270-276). Modifications and amendments
must be submitted to TDHS no later than 60 days prior to the implementation of
the modification or amendment.
 
11.3  QIP SUBCONTRACTING
 
If HMO subcontracts any of the essential functions or reporting requirements of
QIP to another entity, HMO must maintain a file of the Subcontractors and a
description of how the Subcontractor will meet the standards and reporting
requirements of this contract. The list must be available for review by TDHS or
its designee upon request. HMO must notify TDHS no later than 90 days prior to
terminating any subcontract affecting a major performance function of this
contract (see Article 3.2.1.2).
 
11.4  BEHAVIORAL HEALTH INTEGRATION INTO QIP
 
HMO must integrate behavioral health into its QIP system and include a
systematic and on-going process for monitoring, evaluating, and improving the
quality and appropriateness of behavioral health services provided to Members.
HMO’s QIP must enable HMO to collect data, monitor and evaluate for improvements
to physical health outcomes
 
TDHS/HMO CONTRACT
August 26, 2002



95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
resulting from behavioral health integration into the overall care of the
Member.
 
11.5  QIP REPORTING REQUIREMENTS
 
The HMO must meet all of the QIP Reporting Requirements contained in Article
XII.
 
ARTICLE 12
 
REPORTING REQUIREMENTS
 
12.1  FINANCIAL REPORTS
 
12.1.1  MCFS Report. HMO must submit the Managed Care Financial Statistical
Report (MCFS) included in Attachment F. The report must be submitted to TDHS no
later than 30 days after the end of each state fiscal year quarter (i.e., Dec.
30, March 30, June 30, Sept. 30) and must include complete and updated financial
and statistical information for each month of the state fiscal year-to-date
reporting period. The MCFS Report must be submitted for each claims processing
subcontractor in accordance with this Article. HMO must incorporate financial
and statistical data received by its delegated networks (IPAs, ANHCs, Limited
Provider Networks) in its MCFS Report.
 
12.1.2  Final MCFS Reports. HMO must file two final MCFS Reports for each of the
following:
 

 
•
 
The initial two-year contract period (SFY 2000-2001),

 

 
•
 
The first one-year contract extension period (SFY 2002, and

 

 
•
 
This second one-year contract extension period (SFY 2003).

 
The first final report must reflect expenses incurred during each contract
period and paid through the 90th day after the end of the contract period. The
first final report must be filed on or before the 120th day after the end
contract period. The second final report must reflect expenses incurred during
each contract period and paid through the 334th day after the end of the
contract period. The second final report must be filed on or before the 365th
day after the end of each contract period.
 
12.1.3  Administrative expenses reported in the monthly and Final MCFS Reports
must be reported in accordance with Attachment F, Cost Principles for
Administrative Expenses. Indirect administrative expenses must be based on an
allocation methodology for Medicaid managed care activities and services that is
developed or approved by HHSC.
 
TDHS/HMO CONTRACT
August 26, 2002



96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
12.1.4  Affiliate Report.    HMO must submit an Affiliate Report to HHSC if this
information has changed since the last report was submitted. The report must
contain the following information:
 
12.1.4.1  A listing of all Affiliates; and
 
12.1.4.2  A schedule of all transactions with Affiliates which, under the
provisions of this Contract, will be allowable as expenses in either Line 4 or
Line 5 of Part 1 of the MCFS Report for services provided to HMO by the
Affiliates for the prior approval of HHSC. Include financial terms, a detailed
description of the services to be provided, and an estimated amount which will
be incurred by HMO for such services during the Contract period.
 
12.1.5  Form HCFA-1513.    HMO must file an updated Form HCFA-1513 regarding
control, ownership, or affiliation of HMO 30 days prior to the end of the
contract year. An updated Form HCFA1513 must also be filed no later than 30 days
after any change in control, ownership, or affiliation of HMO. Forms may be
obtained from HHSC.
 
12.1.6  Section 1318 Financial Disclosure Report.    HMO must file an updated
CMS Public Health Service (PHS) “Section 1318 Financial Disclosure Report” no
later than 30 days after the end of the contract year and no later than 30 days
after entering into, renewing, or terminating a relationship with an affiliated
party. These forms may be obtained from HHSC.
 
12.1.7  IBNR Plan.    HMO must furnish a written IBNR Plan to manage
incurred-but-not-reported (IBNR) expenses, and a description of the method of
insuring against insolvency, including information on all existing or proposed
insurance policies. The Plan must include the methodology for estimating IBNR.
The plan and description must be submitted to TDHS no later than 60 days after
the effective date of this contract, unless previously submitted to HHSC.
Changes to the IBNR plan and description must be submitted to TDHS no later than
30 days before changes to the plan are implemented by HMO.
 
12.1.8  Third Party Recovery (TPR) Reports.    HMO must file quarterly Third
Party Recovery (TPR) Reports in accordance with the format developed by HHSC.
TPR reports must include total dollars recovered from third party payers for
services to HMO’s Members for each month and the total dollars recovered through
coordination of benefits, subrogation, and worker’s compensation.
 
TDHS/HMO CONTRACT
August 26, 2002



97



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
12.1.9  Each report required under this Article must be mailed to: Medicaid HMO
Contract Deliverables Manager, HEDS Division, Texas Health and Human Services
Commission, P.O. Box 13247, Austin, Texas 78711-3247 (Exception: The MCFS Report
may be submitted to HHSC via E-mail to anonymous:asdf@txworks.dhs.state.tx.us).
 
12.1.10  Bonus and/or Incentive Payment Plan. The HMO must furnish a written
Bonus and/or Incentive Payments Plan to TDHS to determine whether such payments
are allowable administrative expenses in accordance with Appendix L, “Cost
Principles for Administrative Expenses, 11. Compensation for Personal Services,
i. Bonuses and Incentive Payments.” The written plan must include a description
of the plan’s criteria for establishing bonus and/or incentive payments, the
methodology to calculate bonus and/or incentive payments, and the timing as to
when these bonus and/or incentive payments are to be paid. The plan description
must be submitted to TDHS for approval no later than 30 days after the execution
of the contract and any contract renewal. If the HMO revises the Bonus and/or
Incentive Plan, the HMO must submit the revised plan to TDHS for approval prior
to implementing the plan.
 
12.2  STATISTICAL REPORTS
 
12.2.1  HMO must electronically file the following monthly reports: (1)
encounter; (2) encounter detail; (3) institutional; (4) institutional detail;
(5) claims detail for cost-reimbursed services filed, if any, with HMO.
Encounter data must include the data elements, follow the format, and use the
transmission method specified by TDHS in the Encounter Data Submission Manual.
Encounters must be submitted by HMO to TDHS no later than 120 days of service
delivery date.
 
12.2.2  Monthly reports must include current months encounter data and encounter
data adjustments to the previous months data.
 
12.2.3  Data quality standards will be developed jointly by HMO and the State.
Encounter data must meet or exceed data quality standards. Data which does not
meet quality standards must be corrected and returned within the period
specified by the State. Original records must be made available to validate all
encounter data.
 
12.2.4  HMO must require providers to submit claims and encounter data to HMO
within ninety-five (95) days from the date services are provided.
 
12.2.5  HMO must use the procedure codes, diagnosis codes and other codes
contained in the most recent edition of the Medicaid Provider Procedures Manual
(and as otherwise provided by the State.) Exceptions or additional codes must be
submitted for approval before HMO uses the codes.
 
TDHS/HMO CONTRACT
August 26, 2002



98



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
12.2.6  HMO must use its State specified identification numbers on all encounter
data submissions. Please refer to the Encounter Data Submission Manual for
further specifications.
 
12.2.7  All Claims Summary Report. HMO must submit the “All Claims Summary
Report identified in the Texas Managed Care Claims Manual as a contract
year-to-date report. The report must be submitted quarterly by the last day of
the month following the reporting period. The report must be submitted to TDHS
in a format specified by TDHS.
 
12.2.8  HMO must validate all encounter data using the encounter data
methodology prescribed by the State prior to submission of encounter data to the
State.
 
12.2.9  HMO must file preliminary and final Medicaid Disproportionate Share
Hospital (DSH) Reports, required by the State to identify and reimburse
hospitals which qualify for Medicaid disproportionate share funds. The
preliminary and final DSH reports must include the data elements and be
submitted in the form and format specified by the State. The preliminary DSH
reports are due on or before June 1 of the year following the State fiscal year
for which data is being reported. The final DSH reports are due on or before
August 15 of the year following the state fiscal year for which data is being
reported.
 
12.3  ARBITRATION/LITIGATION CLAIMS REPORT
 
HMO must submit an Arbitration/Litigation Claims Report in a format provided by
the State identifying all provider or HMO request for arbitration or matters in
Litigation. The report must be submitted: within 30 days from the date the
matter is referred to arbitration; or suit is filed; or whenever there is a
change of status in a matter referred to arbitration or litigation.
 
12.4  SUMMARY REPORT OF PROVIDER COMPLAINTS
 
HMO must submit a Summary Report of Provider Complaints. HMO must also report
complaints submitted to its subcontracted risk groups (e.g., IPAs). The
complaint report format must be submitted not later than 45 days following the
end of the state fiscal quarter in a format specified by HHSC.
 
12.5  PROVIDER NETWORK REPORTS
 
12.5.1  Provider Network Report.    HMO must submit to the Enrollment Broker an
electronic file summarizing changes in HMO’s provider network including PCPs,
specialists, ancillary providers and hospitals. The file must indicate if the
PCPs and specialists participate in a closed network and the name of the
delegated network. The electronic file must be submitted in the format specified
by the State and can be submitted as often as daily but must be submitted at
least weekly.
 
TDHS/HMO CONTRACT
August 26, 2002
 



99



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
12.5.2  Provider Termination Report.    HMO must submit a monthly report which
identifies any providers who cease to participate in HMO’s provider network,
either voluntarily or involuntarily. The report must be submitted to the State
in the format specified by the State. HMO will submit the report no later than
thirty (30) days after the end of the reporting month. The information must
include the provider’s name, Medicaid number, the reason for the provider’s
termination, and whether the termination was voluntary or involuntary.
 
12.5.3  PCP Error Report. HMO must submit to the Enrollment Broker an electronic
file summarizing changes in PCP assignments. The file must be submitted in a
format specified by TDHS and can be submitted as often as daily but must be
submitted at least weekly. When HMO receives a PCP assignment Error Report/File,
HMO must send corrections to TDHS or its designee within five working days.
 
12.6  MEMBER COMPLAINTS
 
HMO must submit a quarterly summary report of Member complaints. HMO must also
report complaints submitted to its subcontracted risk groups (e.g., IPAs). The
complaint report must be submitted not later than 45 days following the end of
the state fiscal quarter in a format specified by TDHS.
 
12.7  FRAUDULENT PRACTICES
 
HMO must report to TDHS all fraud and abuse enforcement actions or
investigations taken against HMO and/or any of its Subcontractors or providers
by any state or federal agency for fraud or abuse under Title XVIII or Title XIX
of the Social Security Act or any state law or regulation and any basis upon
which an action for fraud or abuse may be brought by a state or federal agency
as soon as such information comes to the attention of HMO.
 
12.8  UTILIZATION MANAGEMENT REPORTS—BEHAVIORAL HEALTH
 
HMO must submit Behavioral Health (BH) utilization management (UM) reports to
TDHS or its designee semi-annually using a format and instructions provided by
TDHS. HMO’s UM data file (raw data) is due in a file format specified by TDHS
quarterly (TDHS prefers and encourages monthly submission of the data file to
BBS). The semi-annual BH UM reports and quarterly data submission are due no
later than 150 days following the reporting as specified by TDHS.
 
TDHS/HMO CONTRACT
August 26, 2002
 



100



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
12.9  UTILIZATION MANAGEMENT REPORTS—PHYSICAL HEALTH
 
Physical health (PH) utilization management reports are required on a
semi-annual basis with submission of data files that are, at a minimum, due to
TDHS or its designee on a quarterly basis no later than 150 days following the
end of the period. The State will provide the standardized reporting format for
each report and detailed instructions for obtaining specific data required in
the report and for data file submission specifications. The PH Utilization
Management Report and data file submission instructions may periodically be
updated by TDHS to facilitate clear communication to the health plan.
 
12.10  UTILIZATION MANAGEMENT REPORTS—LONG TERM CARE
 
Long Term Care (LTC) utilization management reports are required on a
semi-annual basis with submission of data files that are, at a minimum, due to
TDHS or its designee on a quarterly basis no later than 150 days following the
end of the period. The State will provide the standardized reporting format for
each report and detailed instructions for obtaining specific data required in
the report and for data file submission specifications. The LTC Utilization
Management Report and data file submission instructions may periodically be
updated by TDHS to facilitate clear communication to the health plan.
 
12.11  QUALITY IMPROVEMENT REPORTS
 
12.11.1  The HMO must conduct at a minimum, three focused studies. One study
will be specified by TDHS, the second will be selected by the HMO and approved
by TDHS, and the third study will be a behavioral study specified by TDHS. These
studies shall be conducted and data collected using criteria, methods and
reporting format developed by the state.
 
12.11.2  Focused study reports must be submitted to the state according to due
dates established by the State.
 
12.11.3  Annual QIP Summary Report. An annual QIP summary report must be
conducted yearly. The annual QIP summary report must be submitted within 30 days
after approved by HMO QIP committee. This report must provide summary
information on HMOs QIP system and include the following:
 
(1)  Executive summary of QIP-include results of all QI reports and
interventions.
 
(2)  Activities pertaining to each standard in the Standards for Quality
Improvement Programs (pages 79-116 and pages 270-276) of the Medicaid Managed
Care Request for Application (RFA) for the Harris Service Area.
 
(3)  Methodologies for collecting, assessing data and measuring outcomes.
 
(4)  Tracking and monitoring quality of care.
 
TDHS/HMO CONTRACT
August 26, 2002



101



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(5)  Role of health professionals in QIP review.
 
(6)  Methodology for collection data and providing feedback to providers and
staff.
 
(7)  Outcomes and/or action plan.
 
12.11.4  Provider Medical Record Audit and Report.    HMO is required to conform
to commonly accepted medical record standards such as those used by, NCQA,
JCAHO, or those used for credentialing review such as the Texas Environment of
Care Assessment Program (TECAP), and have documentation on file at HMO for
review by the State or its designee during an on-site review.
 
12.12  HUB QUARTERLY REPORTS
 
HMO must submit quarterly reports documenting HMO’s HUB program efforts and
accomplishments. The report must include a narrative description of HMO’s
program efforts and a financial report reflecting payments made to HUB. HMO must
use the format included in Attachment B for HUB quarterly reports. For HUB
Certified Entities: HMO must include the General Service Commission (GSC) Vendor
Number and the ethnicity/gender under which a contracting entity is registered
with GSC. For HUB Qualified (but not certified) Entities: HMO must include the
ethnicity/gender of the major owner(s) (51%) of the entity. Any entities for
which HMO cannot provide this information, cannot be included in the HUB report.
For both types of entities, an entity will not be included in the HUB report if
HMO does not list ethnicity/gender information.
 
12.13 THSTEPS REPORTS
 
Minimum reporting requirements. HMO must submit, at a minimum, 80% of all
THSteps checkups on CMS 1500 claim forms as part of the encounter file
submission to the State’s Claims Administrator no later than thirty (30) days
after the date of final adjudication (finalization) of the claims. Failure to
comply with these minimum reporting requirements will result in Article XVIII
sanctions and money damages.
 
12.14  CBA STATUS REPORT
 
HMO will provide TDHS with a weekly status report on initial CBA assessments.
HMO will provide TDHS with a monthly status report on annual CBA reassessments
in a format specified by the state.
 
12.15  SUBMISSION OF STAR+PLUS DELIVERABLES/REPORTS
 
12.15.1  Electronic Mail. STAR+PLUS deliverables and reports should be submitted
to TDHS via email unless TDHS expressly provides that they must be submitted in
a different manner. Reports and deliverables that may not be submitted
electronically include, but are not limited to: Encounter Data, Supplemental
Delivery Payment data, UDT data, and
 
TDHS/HMO CONTRACT
August 26, 2002
 



102



--------------------------------------------------------------------------------

TABLE OF CONTENTS

certain Member Materials.
 
12.15.1.1  The e-mail address for deliverables submission is
starplusdeliverables@dhs.state.tx.us.
 
12.15.2  Electronic Mail Restrictions:
 
File Size: E-mail file size is limited to 2.5 MB. Files larger than that will
need to be compressed (zip file) or split into multiple files for submission.
 
Confidentiality: Routine STAR+PLUS deliverables/reports should not contain any
member specific data that would be considered confidential.
 
12.15.3  FDHC and RHC Deliverables. HMO may submit FQHC and RHC deliverables by
uploading the required information to the Claims Administrator’s Bulleting Board
System (BBS). The uploaded data must contain a unique 8-digit control number.
HMO should format the 8-digit control number as follows:
 

 
•
 
2 digit plan code identification number;

 

 
•
 
Julian date; and then

 

 
•
 
HMO’s 3-digit report number (i.e., HMO’s first report will be 001).

 
After uploading the data to the BBS, the HMO must notify HHSC via e-mail that I
has uploaded the data, and include the name of the file and recipient directory.
HMO must also mail signed original report summaries, including the corresponding
8-digit control number, to TDHS within three (3) business days after uploading
the data to the BBS.
 
12.15.4  Special Submission Needs. In special cases where other submission
methods are necessary, HMO must contact the assigned Health Plan Manager for
authorization and instructions.
 
12.15.5  Deliverables due via Mail. HMO should mail reports and deliverables
that must be submitted by mail to the following address:
 
General mail:
 
Texas Department of Human Services
STAR+PLUS Contract Manager, MC-W-516
P. O. Box 149030
Austin, Texas 78714-9030
 
Overnight Mail:
 
TDHS/HMO CONTRACT
August 26, 2002



103



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Texas Department of Human Services
STAR+PLUS Contract Manager, MC-W-516
701 West 71st Street
Austin, Texas 78751
 
12.15.6  Texas Department of Insurance (TDI). The submission of
deliverables/reports to TDHS does not relieve the Plan of any reporting
requirements/responsibility with TDI. The Plan should continue to report to TDI
as they have in the past.
 
ARTICLE 13
 
PAYMENT PROVISIONS
 
13.1  CAPITATION AMOUNTS
 
13.1.1  TDHS will pay HMO monthly premiums calculated by multiplying the number
of Member months by the Member risk group times the monthly capitation amount by
Member risk group. For additional information regarding the actuarial basis and
methodology used to compute the capitation rates, please reference the waiver
under the document titled “Actuarial Methodology for Determination of Maximum
Monthly Capitation Amounts”. HMO and network providers are prohibited from
billing or collecting any amount from a Member for health care services or long
term care services except for services not covered by this Contract, in which
case the Member must be informed by the provider of such costs prior to
providing non-covered services.
 
13.1.2  The capitation amount by Member risk group has been calculated to be
less than the amount payable for providing the same services for an actuarially
equivalent population in the regular Medicaid fee-for-service program. The
following capitation payments will be effective during the term of this
Contract. The monthly capitation amounts for the Harris County Service Area are
as follows:
 
Member Risk Groups

--------------------------------------------------------------------------------

    
FY 2003
Monthly Capitation Amounts
9/1/2002–8/31/2003

--------------------------------------------------------------------------------

CBA Waiver Clients-Dual Eligible
    
$1273.49
CBA Waiver Clients-Medicaid Only
    
$2869.72
Other Community Clients-Dual Eligible
    
$  126.68
Other Community Clients-Medicaid only
    
$  598.55
Nursing Facility Clients-Dual Eligible
    
$  126.68
Nursing Facility Clients-Medicaid Only
    
$  598.55

 
TDHS/HMO CONTRACT
August 26, 2002



104



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
13.1.2.1  Once HMO has received its capitation rates established by TDHS for the
second year of this contract, HMO may terminate this contract as provided in
Article 18.1.6. Once HMO has received its proposed capitation rates from TDHS
for the third year of this contract, HMO may terminate this contract as provided
in Article 18.1.6.
 
13.1.3  The monthly premium payments will be made to HMO not later than the
tenth (10) state working day of the month for which premiums are made. HMO must
accept payment for premiums by direct deposit into HMO’s account.
 
13.1.4  Payment of monthly capitation amounts is subject to availability of
appropriations. If appropriations are not available to pay the full monthly
capitation amounts, TDHS will equitably adjust capitation amounts, for all
participating HMOs, and reduce scope of service requirements as appropriate.
 
13.1.5  TDHS will re-examine the capitation rates paid to HMO under this
contract during the first year of the contract period and will provide HMO with
capitation rates for the second year of the contract period no later than 30
days before the date of the one-year anniversary of the contract’s effective
date. Capitation rates for state fiscal year 2001 will be re-examined based on
the most recent available traditional Medicaid cost data for the contracted risk
groups in the service area, trended forward and discounted.
 
13.1.5.1    Once HMO has received their capitation rates established by TDHS for
the second year of this contract, HMO may terminate this contract as provided in
Article 18.1.5 of this contract.
 
13.1.6  For HMO members who upgrade to a higher risk group, the adjustment to
the higher risk group will be delayed by 120 days as an incentive for the HMO to
maintain members at the least restrictive setting that meets the client’s health
and safety needs.
 
13.1.7  For SSI members that upgrade to CBA eligibility by for whom the
annualized cost of the plan of care is less than $9,000, the risk group will
remain at the Other Community Care level.
 
13.1.7.1  HMO rates for FY2002 and FY2003 include pass through funds for
providers, as appropriated by the 77th Texas Legislature. HMO must file reports
on pass through methodology expenditures as requested by HHSC.
 
13.1.8  HMO renewal rates reflect program increases appropriated by the 76th and
77th legislature for physician (to include THSteps providers) and outpatient
facility services. HMO must report to TDHS any change in rates for participating
physicians (to include THSteps providers) and outpatient facilities resulting
from this increase. The report must be
 
TDHS/HMO CONTRACT
August 26, 2002



105



--------------------------------------------------------------------------------

TABLE OF CONTENTS

submitted to TDHS at the end of the first quarter of the FY2003 contract year
according to the deliverables matrix scheduled set for HMO.
 
13.2  EXPERIENCE REBATE TO STATE
 
13.2.1  For the contract Period. The HMO must pay to TDHS an experience rebate
calculated in accordance with the tiered rebate method listed below based on the
excess of allowable HMO STAR+PLUS revenues over allowable HMO STAR+PLUS expenses
as measured by any positive amount on the Final Managed Care Financial
Statistical Report and confirmed by TDHS. TDHS reserves the right to have an
independent audit performed to verify the information provided by HMO.
 
Graduated Rebate Method
 
Experience Rebate as a
Percentage of Revenues

--------------------------------------------------------------------------------

    
HMO Share

--------------------------------------------------------------------------------

    
State Share

--------------------------------------------------------------------------------

0%-3%
    
100%
    
    0%
Over 3%-7%
    
  75%
    
  25%
Over 7%-10%
    
  50%
    
  50%
Over 10%-15%
    
  25%
    
  75%
Over 15%
    
    0%
    
100%

 
13.2.2  Allowable start-up costs (pre-implementation costs) are costs incurred
between the contract effective date and the implementation date as defined in
the “Cost Principles for Administrative Expenses” (Attachment E).
 
13.2.2.1  The experience rebate for the HMO shall be calculated by applying the
experience rebate formula in Article 13.2.1 to the sum of the net income before
taxes for all STAR+PLUS Medicaid service area contracted between the State and
HMO.
 
13.2.3  Carry Forward of Prior Contract Period Losses: Losses incurred for one
contract period can only be carried forward to the next contract period.
 
13.2.3.1  The experience rebate for the HMO shall be calculated by applying the
experience rebate formula in Article 13.2.1 to the sum of the net income before
taxes (Financial Statistical Report, Part 1, Line 7) for all STAR+PLUS Medicaid
services in Harris County contracted between the State and HMO.
 
13.2.4  Experience rebate will be based on a pre-tax basis. Expenses for
value-added services are excluded from the determination of Net Income Before
Taxes reported in the Final MCFS Report; however, HMO may subtract from Net
Income Before Taxes, expenses incurred for value added services for the
experience rebate calculations.
 
13.2.5  There will be two settlements for payment(s) of the experience rebate
for SFY 2000-2001, two settlements for payment(s) for the experience rebate for
SFY 2002 and two settlement for payment(s) for the experience rebate
 
TDHS/HMO CONTRACT
August 26, 2002



106



--------------------------------------------------------------------------------

TABLE OF CONTENTS

for SFY 2003. The first settlement for the specified contract period shall equal
100 percent of the experience rebate as derived from Net Income Before Taxes
less the value-added services expenses in the first final Managed Care Financial
Statistical (MCFS) Report and shall be paid on the same day the first final
period MCFS Report is submitted to TDHS for the specified time period. The
second settlement shall be an adjustment to the first settlement and shall be
paid to TDHS on the same day that the second final period MCFS Report is
submitted to TDHS for that specified time period if the adjustment is a payment
from HMO to TDHS. If the adjustment is a payment from HHSC to HMO, HHSC shall
pay such adjustment to HMO within thirty (30) days of receipt of the second
final MDFS Report. HHSC or its agent may audit the MCFS report. If TDHS
determines that corrections to the MCFS reports are required, based on a audit
of other documentation acceptable to TDHS, to determine an adjustment to the
amount of the second settlement, then final adjustment shall be made within
three (3) years from the date that the HMO submits the second final MCFS report.
HMO must pay the first and second settlements on the due dates for the first and
second MCFS reports respectively as identified in Article 12.1.3. TDHS may
adjust the experience rebate if TDHS determines HMO has paid affiliates amounts
for goods or services that are higher than the fair market value of the goods
and services in the service area. Fair market value may be based on the amount
HMO pays a non-affiliate(s) or the amount another HMO pays for the same or
similar service in the service area. TDHS will have final authority in auditing
and determining the amount of the experience rebate.
 
13.3  ADJUSTMENTS TO PREMIUM
 
13.3.1  TDHS may recoup premiums paid to HMO in error. Error may be either human
or machine error on the part of TDHS or an agent or contractor of TDHS. TDHS may
recoup or adjust premiums paid to HMO if a Member is enrolled into HMO in error
or if there are changes in the member’s status.
 
13.3.2  TDHS may recoup premium paid to HMO if a Member for whom premium is paid
dies before the first day of the month for which premium is paid.
 
13.3.3  Recoupment or adjustment of premium may be appealed using the TDHS
dispute resolution process.
 
13.3.4  TDHS may adjust premiums for all Members within an eligibility status or
program type if adjustment is required by reductions in appropriations or if a
benefit or category of benefits is excluded or included as a covered service.
Adjustment must be made by amendment as required by 15.2.2 Adjustment to premium
under this subsection may not be appealed using the TDHS dispute process.
 
TDHS/HMO CONTRACT
August 26, 2002



107



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
13.4  CBA REACCESSMENT PACKET
 
13.4.1  HMO must submit a complete CBA reassessment packet, including approved
Form 3652-A, Client Assessment, Review, and Evaluation (CARE, for medical
necessity, and the Individual Service Plan (ISP) and other required assessment
forms, 30 days prior to the annual renewal date to receive the CBA capitation
rate. The process to begin the annual CBA assessment may be started as soon as
four months prior to the annual renewal date.
 
ARTICLE 14
 
ELIGIBILITY, ENROLLMENT, AND DISENROLLMENT
 
14.1  ELIGIBILITY DETERMINATION
 
14.1.1  TDHS will identify Medicaid recipients who are eligible for
participation in the STAR+PLUS program using the eligibility status described
below.
 
14.1.2  MANDATORY—Individuals in the following must enroll in one of the
STAR+PLUS HMOs providing services in the Service Area:
 
SUPPLEMENTAL SECURITY INCOME (SSI) RECIPIENTS 21 AND OLDER SSI     Eligible
clients 21 and older living in the community, except for those individuals
listed as “voluntary” or “non-participant.”
 
CLIENTS IN SOCIAL SECURITY (RSDI) EXCLUSIONS PROGRAMS    Clients denied SSI
because of specified increases (e.g., cost-of-living adjustments, etc.) in
Social Security (RSDI or Title II) benefits.
 
CLIENTS ENTERING TITLE-XIX NURSING FACILITIES (NFs)    HMO Members entering
Title-XIX NFs who qualify for nursing facility level of care, as determined by
TDHS after the date of implementation. Eligibility will continue for 120 days
after admission, then these members will be disenrolled.
 
COMMUNITY-BASED ALTERNATIVES (CBA) WAIVER CLIENTS    Clients who qualify for
nursing facility level of care, as determined by TDHS, but who elect to receive
services in the community.
 
SPEND DOWN CLIENTS    Adult Clients in nursing facilities who spend down to
Medicaid eligibility (SSI/MAO) in less than twelve (12) months after date of
implementation and qualify for nursing facility level of care as determined by
DHS.
 
14.1.3  VOLUNTARY—The following individuals are not required to enroll in a
STAR+PLUS HMO, but have the option to enroll in an HMO. HMO will be required to
accept enrollment of any clients in these groups who elect to enroll:
 
TDHS/HMO CONTRACT
August 26, 2002



108



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SSI ELIGIBLE CHILDREN    
 
SSI eligible children under age 21 may choose two types of managed care models
(HMO or PCCM).
 
14.1.4  NON-PARTICIPANTS—The following individuals are not affected by STAR+PLUS
and will not be included in the project:
 
COMMUNITY LIVING ASSISTANCE AND SUPPORT SERVICES (CLASS) WAIVER CLIENTS
 
Individuals receiving CLASS waiver services.
 
MEDICALLY DEPENDENT CHILDREN’S WAIVER PROGRAM (MDCP) CLIENTS
 
Individuals receiving MDCP waiver services.
 
HOME AND COMMUNITY SERVICES (HCS and HCS-O) WAIVER CLIENTS
 
Individuals receiving HCS services.
 
DEAF-BLIND MULTIPLE DISABLED (DBMD) WAIVER CLIENTS
 
Individuals receiving DBMD services.
 
HOSPICE—Individuals who exercise their option to participate in a Hospice
program who are not receiving CBA services.
 
NURSING FACILITIES—Clients who are in a nursing facility prior to enrollment in
STAR+PLUS.
 
ICF/MR—Clients who are currently in an ICF/MR facility.
 
14.2  ENROLLMENT
 
14.2.1  TDHS has the right and responsibility to enroll and disenroll eligible
individuals into the STAR+PLUS program. HMO must accept all persons who chose to
enroll as Members in HMO, without regard to the Members health status or any
other factor.
 
14.2.2  All enrollments are subject to the accessibility and availability
limitations and restrictions contained in the §1915(b) Waiver obtained by TDHS.
TDHS has the authority to limit enrollment into HMO if the number and distance
limitations are exceeded.
 
14.2.3  TDHS makes no guarantees or representations to HMO regarding the number
of eligible Medicaid recipients who will ultimately be enrolled as STAR+PLUS
Members of HMO.
 
14.2.4  HMO must cooperate and participate in all TDHS sponsored and announced
enrollment activities. HMO must have a representative at all TDHS enrollment
activities unless an exception is given by TDHS.
 
TDHS/HMO CONTRACT
August 26, 2002



109



--------------------------------------------------------------------------------

TABLE OF CONTENTS

HMO’s representative must comply with HMO’s cultural and linguistic competency
plan (see Cultural and Linguistic in section 8.8 of this Contract). HMO must
provide marketing materials, HMO pamphlets, Member handbooks, a list of network
providers, HMO’s linguistic and cultural capabilities and other information
requested or required by TDHS or its Contract administrator to assist potential
Members in making informed choices.
 
14.2.5  TDHS will provide HMO with at least ten (10) days written notice of all
TDHS planned activities. Failure to participate in, or send a HMO representative
to a TDHS sponsored enrollment activity is a default of the terms of the
Contract. Default may be excused if HMO can show that TDHS failed to provided
the required notice, or if HMOs absence is excused by TDHS.
 
14.3  PLAN CHANGES FROM HMO AND DISENROLLMENT FROM MANAGED CARE
 
14.3.1  Members have a right to change HMOs at any time.
 
14.3.2  TDHS is responsible for disenrolling the Member from HMO. If a
disenrollment request is received before the 15th of the month, disenrollment is
effective on the first day of the next month. If a disenrollment request is
received after the fifteenth (15) of the month, disenrollment will be effective
the 1st day of the month following the next month.
 
14.3.3  HMO has a limited right to request a Member be disenrolled from HMO
without the Members consent. Disenrollment of a Member may be permitted under
the following circumstances:
 
(1)  disruptive behavior at HMO’s facility or a network providers office,
unrelated to a physical or behavioral health condition;
 
(2)  loaning or allowing another person to use HMO’s Membership card; or
 
(3)  other circumstances approved by TDHS justifying disenrollment.
 
14.3.4  HMO must take reasonable measures to work with the Member to ameliorate
the situation prior to requesting disenrollment. Reasonable measures may include
providing education and counseling regarding the offensive acts or behaviors.
 
14.3.5  HMO must notify the Member of HMO’s decision to disenroll the Member if
all reasonable measures have failed to remedy the problem.
 
14.3.6  If the Member disagrees with HMO’s decision, HMO must notify the Member
of the availability of the complaint procedure and the TDHS Fair Hearing
process.
 
TDHS/HMO CONTRACT
August 26, 2002



110



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
14.3.6  HMO CANNOT REQUEST A DISENROLLMENT BASED ON ADVERSE CHANGE IN THE
MEMBER’S HEALTH STATUS OR UTILIZATION OF SERVICES WHICH ARE MEDICALLY NECESSARY
FOR TREATMENT OF A MEMBER’S CONDITION.
 
14.3.7  Members may not be disenrolled solely because of a disability or chronic
or complex condition.
 
14.4  AUTOMATIC RE-ENROLLMENT
 
14.4.1  Members who are disenrolled because they are temporarily ineligible for
Medicaid will be automatically re-enrolled into the same health plan. Temporary
loss of eligibility is defined as a period of 6 months or less.
 
14.4.2  HMO must inform its Members of the automatic re-enrollment procedure.
Automatic re-enrollment must be included in the Member Handbook (See Article
8.2.1).
 
14.5  ENROLLMENT REPORTS
 
14.5.1  TDHS will provide monthly HMO Enrollment Reports to HMO on or before the
first of the month.
 
ARTICLE 15
 
GENERAL PROVISIONS
 
15.1   INDEPENDENT CONTRACTOR
 
HMO, its agents, employees, network providers, and Subcontractors are
independent contractors and do not perform services under this contract as
employees or agents of TDHS. HMO is given express, limited authority to exercise
the State’s right of recovery as provided in Article 4.9.
 
15.2   AMENDMENT AND CHANGE REQUEST PROCESS
 
15.2.1  TDHS and HMO may amend this contract if reductions in funding or
appropriations make full performance by either party impracticable or
impossible, and amendment could provide a reasonable alternative to termination.
If HMO does not agree to the amendment, the contract may be terminated under
Article 18.
 
15.2.2  This contract must be amended if either party discovers a material
omission of a negotiated or required term, which is essential to the successful
performance or maintaining compliance with the terms of the contract. The party
discovering the omission must notify the other party of the omission in writing
as soon as possible after discovery. If there is a disagreement regarding
whether the omission was intended to be a term of the contract, the parties must
submit the dispute to dispute resolution under Article 15.9 of this contract.
 
TDHS/HMO CONTRACT
August 26, 2002



111



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
15.2.3  This contract may be amended at any time by mutual agreement.
 
15.2.4  All amendments to this contract must be in writing and signed by both
parties.
 
15.2.5  Any change in either party’s obligations under this contract (“Change”)
requires a written amendment to the contract that is negotiated using the
process outlined in Article 15.2.6.
 
15.2.6  Change Request Process
 
15.2.6.1  If federal or state laws, rules, regulations, policies or guidelines
are adopted, promulgated, judicially interpreted or changed, or if contracts are
entered into or changed, the effect of which is to alter the ability of either
party to fulfill its obligations under this contract, the parties will promptly
negotiate in good faith, using the process outlined in Article 15.2.6,
appropriate modifications or alterations to the contract and any appendix
(appendices) or attachments(s) made a part of this contract.
 
15.2.6.2  If TDHS proposes a Change, it shall deliver to the HMO a written
notice describing the proposed Change which includes the State’s estimated
fiscal impact on the HMO, if available (“Change Order Request”). HMO must
respond to such proposal within 30 calendar days of receipt by preparing and
delivering to TDHS, at no additional cost to TDHS a written document (a “Change
Order Response”), that specifies:
 
15.2.6.2.2.1  The financial impact, if any, of the Change Order Request on the
HMO and the manner in which such impact was calculated;
 
15.2.6.2.2.2  The effect, if any, of the Change Order Request on HMO’s
performance of its obligations under this contract, including the effect on the
services or deliverables;
 
15.2.6.2.2.3  The anticipated time schedule for implementing the Change Order
Request; and
 
15.2.6.2.2.4  Any other information requested in the Change Order Request or
which is reasonably necessary for TDHS to make an informed decision regarding
the proposal.
 
15.2.6.2.3  If HMO proposes a Change, it must deliver a HMO Change Order Request
to TDHS that includes the proposed Change and information described in Articles
15.2.6.2.2.1–15.2.6.2.2.4 for a Change Order Response. TDHS must respond to HMO
within 30 calendar days of receipt of this information.
 
15.2.6.2.4  Upon TDHS’ receipt of a Change Order Request or a Change Order
Response, the Parties shall negotiate a resolution of the requested Change in
good faith. The parties will exchange information in good faith in an attempt to
agree upon the requested Change.
 
TDHS/HMO CONTRACT
August 26, 2002



112



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
15.2.6.3  No Change to the services or deliverables or any other aspect of this
contract will become effective without the written approval and execution of a
mutually agreeable written amendment to this contract by TDHS and the HMO. Under
no circumstances will the HMO be entitled to payment for any work or services
rendered under a Change Order that has not been approved by TDHS in accordance
with the Change Order Procedures.
 
15.2.7  The implementation of an amendment to this contract is subject to the
approval of the Centers for Medicare and Medicaid Services (CMS, formerly called
HCFA).
 
15.3   LAW, JURISDICTION AND VENUE
 
Venue and jurisdiction shall be in the state and federal district courts of
Travis County, Texas. The laws of the State of Texas shall be applied in all
matters of state law.
 
15.4   NON-WAIVER
 
Failure to enforce any provision or breach shall not be taken by either party as
a waiver of the right to enforce the provision or breach in the future.
 
15.5   SEVERABILITY
 
Any part of this contract which is found to be unenforceable, invalid, void, or
illegal shall be severed from the contract. The remainder of the contract shall
be effective.
 
15.6   ASSIGNMENT
 
This contract was awarded to HMO based on HMO’s qualifications to perform
personal and professional services. HMO cannot assign this contract without the
written consent TDHS. This provision does not prevent HMO from subcontracting
duties and responsibilities to qualified Subcontractors. If TDHS consents to an
assignment of this contract, a transition period of 90 days will run from the
date the assignment is approved by TDHS so that Members’ services are not
interrupted and, if necessary, the notice provided for in Article 15.7 can be
sent to Members. The assigning HMO must also submit a transition plan, as set
out in Article 18.2.1, subject to TDHS’ approval.
 
15.7   MAJOR CHANGE IN CONTRACTING
 
TDHS may send notice to Members when a major change affecting HMO occurs. A
“major change” includes, but is not limited to, a substantial change of
subcontractors and assignment of this contract. The notice
 
TDHS/HMO CONTRACT
August 26, 2002



113



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
letter to Members may permit the Members to re-select their plan and PCP. TDHS
will bear the cost of preparing and sending the notice letter.
 
15.8   NON-EXCLUSIVE
 
This contract is a non-exclusive agreement. Either party may contract with other
entities for similar services in the same service area.
 
15.9   DISPUTE RESOLUTION
 
All disputes arising under this contract shall be resolved through TDHS’ dispute
resolution procedures, except where a remedy is provided for through TDHS’
administrative rules or processes. All administrative remedies must be exhausted
prior to other methods of dispute resolution.
 
15.10   DOCUMENTS CONSTITUTING CONTRACT
 
This contract includes this document and all amendments and appendices to this
document, the Request for Application, the Application submitted in response to
the Request for Application, the Texas Medicaid Provider Procedures Manual and
Texas Medicaid Bulletins addressed to HMOs, contract interpretation memoranda
issued by TDHS for this contract, and the federal waiver granting TDHS authority
to contract with HMO. If any conflict in provisions between these documents
occurs, the terms of this contract and any amendments shall prevail. The
documents listed above constitute the entire contract between the parties.
 
15.11   FORCE MAJEURE
 
TDHS and HMO are excused from performing the duties and obligations under this
contract for any period that they are prevented from performing their services
as a result of a catastrophic occurrence, or natural disaster, clearly beyond
the control of either party, including but not limited to an act of war, but
excluding labor disputes.
 
15.12   NOTICES
 
Notice may be given by registered mail, facsimile and/or hand delivery,
including over night mail. All notices to TDHS shall be addressed to: STAR+PLUS
Contract Manager, MC-W-516, Managed Care Division, Texas Department of Human
Services, P. O. Box 149030, Austin, TX (512) 438-2845. Notices to HMO shall be
addressed to President/CEO,             
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
15.13   SURVIVAL
 
The provisions of this contract which relate to the obligations of HMO to
maintain records and reports shall survive the expiration or earlier
 
TDHS/HMO CONTRACT
August 26, 2002



114



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
termination of this contract for a period not to exceed six (6) years unless
another period may be required by record retention policies of the State of
Texas or CMS.
 
ARTICLE 16
 
DEFAULT AND REMEDIES
 
16.1   DEFAULT BY TDHS
 
16.1.1  FAILURE TO MAKE CAPITATION PAYMENTS
 
Failure by TDHS to make capitation payments when due is a default under this
contract.
 
16.1.2  FAILURE TO PERFORM DUTIES AND RESPONSIBILITIES
 
Failure by TDHS to perform a material duty or responsibility as set out in this
contract is a default under this contract.
 
16.2   REMEDIES AVAILABLE TO HMO FOR TDHS DEFAULT
 
HMO may terminate this contract as set out in Article 18.1.5 of this contract if
TDHS commits either of the events of default set out in Article 16.1.
 
16.3   DEFAULT BY HMO
 
16.3.1  FAILURE TO PERFORM AN ADMINISTRATIVE FUNCTION
 
Failure of HMO to perform an administrative function is a default under this
contract. Administrative functions are any requirements under this contract that
are not direct delivery of health care services, including claims payment;
encounter data submission; filing any report when due; cooperating in good faith
with TDHS, an entity acting on behalf of TDHS, or an agency authorized by
statute or law to require the cooperation of HMO in carrying out an
administrative, investigative, or prosecutorial function of the Medicaid
program; providing or producing records upon request; or entering into contracts
or implementing procedures necessary to carry out contract obligations.
 
16.3.1.1  REMEDIES AVAILABLE TO TDHS FOR THIS HMO DEFAULT
 
All of the listed remedies are in addition to all other remedies available to
TDHS by law or in equity, are joint and several, and may be exercised
concurrently or consecutively. Exercise of any remedy in whole or in part does
not limit TDHS in exercising all or part of any remaining remedies.
 
For HMO’s failure to perform an administrative function under this contract,
TDHS may:
 

 
•
 
Terminate the contract if the applicable conditions set out in Article 18.1.1
are met;

 
TDHS/HMO CONTRACT
August 26, 2002



115



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 
•
 
Suspend new enrollment as set out in Article 18.3;

 

 
•
 
Assess liquidated money damages as set out in Article 18.4; and/or

 

 
•
 
Require forfeiture of all or part of the TDI performance bond as set out in
Article 18.9.

 
16.3.2  ADVERSE ACTION AGAINST HMO BY TDI
 
Termination or suspension of HMO’s TDI Certificate of Authority or any adverse
action taken by TDI that TDHS determines will affect the ability of HMO to
provide health care services to Members is a default under this contract.
 
16.3.2.1  REMEDIES AVAILABLE TO TDHS FOR THIS HMO DEFAULT
 
All of the listed remedies are in addition to all other remedies available to
TDHS by law or in equity, are joint and several, and may be exercised
concurrently or consecutively. Exercise of any remedy in whole or in part does
not limit TDHS in exercising all or part of any remaining remedies.
 
For an adverse action against HMO by TDI, TDHS may:
 

 
•
 
Terminate the contract if the applicable conditions set out in Article 18.1.1
are met;

 

 
•
 
Suspend new enrollment as set out in Article 18.3; and/or

 

 
•
 
Require forfeiture of all or part of the TDI performance bond as set out in
Article 18.9.

 
16.3.3  INSOLVENCY
 
Failure of HMO to comply with state and federal solvency standards or incapacity
of HMO to meet its financial obligations as they come due is a default under
this contract.
 
16.3.3.1  REMEDIES AVAILABLE TO TDHS FOR THS HMO DEFAULT
 
All of the listed remedies are in addition to all other remedies available to
TDHS by law or in equity, are joint and several, and may be exercised
concurrently or consecutively. Exercise of any remedy in whole or in part does
not limit TDHS in exercising all or part of any remaining remedies.
 
For HMO’s insolvency, TDHS may:
 

 
•
 
Terminate the contract if the applicable conditions set out in Article 18.1.1
are met;

 

 
•
 
Suspend new enrollment as set out in Article 18.3; and/or

 

 
•
 
Require forfeiture of all or part of the TDI performance bond as set out in
Article 18.9.

 
TDHS/HMO CONTRACT
August 26, 2002



116



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
16.3.4  FAILURE TO COMPLY WITH FEDERAL LAWS AND REGULATIONS
 
Failure of HMO to comply with the federal requirements for Medicaid, including,
but not limited to, federal law regarding misrepresentation, fraud, or abuse;
and, by incorporation, Medicare standards, requirements, or prohibitions, is a
default under this contract.
 
The following events are defaults under this contract pursuant to 42 U.S.C.
“1396b(m)(5), 1396u-2(e)(1)(A):
 
16.3.4.1  HMO’s substantial failure to provide medically necessary items and
services that are required under this contract to be provided to Members;
 
16.3.4.2  HMO’s imposition of premiums or charges on Members in excess of the
premiums or charge permitted by federal law;
 
16.3.4.3  HMO’s acting to discriminate among Members on the basis of their
health status or requirements for health care services, including expulsion or
refusal to enroll an individual, except as permitted by federal law, or engaging
in any practice that would reasonably be expected to have the effect of denying
or discouraging enrollment with HMO by eligible individuals whose medical
condition or history indicates a need for substantial future medical services;
 
16.3.4.4  HMO’s misrepresentation or falsification of information that is
furnished to CMS, TDHS, a Member, a potential Member, or a health care provider;
 
16.3.4.5  HMO’s failure to comply with the physician incentive requirements
under 42 U.S.C. ‘1396b(m)(2)(A)(x); or
 
16.3.4.6  HMO’s distribution, either directly or through any agent or
independent contractor, of marketing materials that contain false or misleading
information, excluding materials prior approved by TDHS.
 
16.3.5  REMEDIES AVAILABLE TO TDHS FOR THIS HMO DEFAULT
 
All of the listed remedies are in addition to all other remedies available to
TDHS by law or in equity, are joint and several, and may be exercised
concurrently or consecutively. If HMO repeatedly fails to meet the requirements
of Articles 16.3.4.1 through and including 16.3.4.6, TDHS must, regardless of
what other sanctions are provided, appoint temporary management and permit
Members to disenroll without cause. Exercise of any remedy in whole or in part
does not limit TDHS in exercising all or part of any remaining remedies.
 
For HMO’s failure to comply with federal laws and regulations, TDHS may:
 

 
•
 
Terminate the contract if the applicable conditions set out in Article 18.1.1
are met;

 
TDHS/HMO CONTRACT
August 26, 2002



117



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 
•
 
Suspend new enrollment as set out in Article 18.3;

 

 
•
 
Appoint temporary management as set out in Article 18.5;

 

 
•
 
Initiate disenrollment of a Member of Members without cause as set out in
Article 18.6;

 

 
•
 
Suspend or default all enrollment of individuals;

 

 
•
 
Suspend payment to HMO;

 

 
•
 
Recommend to CMS that sanctions be taken against HMO as set out in Article 18.7;

 

 
•
 
Assess civil monetary penalties as set out in Article 18.8; and/or

 

 
•
 
Require forfeiture of all or part of the TDI performance bond as set out in
Article 18.9.

 
16.3.6  FAILURE TO COMPLY WITH APPLICABLE STATE LAW
 
HMO’s failure to comply with Texas law applicable to Medicaid, including, but
not limited to, Article 32.039 of the Texas Human Resources Code and state law
regarding misrepresentation, fraud, or abuse, is a default under this contract.
 
16.3.6.1  REMEDIES AVAILABLE TO TDHS FOR THIS HMO DEFAULT
 
All of the listed remedies are in addition to all other remedies available to
TDHS by law or in equity, are joint and several, and may be exercised
concurrently or consecutively. Exercise of any remedy in whole or in part does
not limit TDHS in exercising all or part of any remaining remedies.
 
For HMO’s failure to comply with applicable state law, TDHS may:
 

 
•
 
Terminate the contract if the applicable conditions set out in Article 18.1.1
are met;

 

 
•
 
Suspend new enrollment as set out in Article 18.3;

 

 
•
 
Assess administrative penalties as set out in Article 32.039, Government Code,
with the opportunity for notice and appeal as required by Article 32.039; and/or

 

 
•
 
Require forfeiture of all or part of the TDI performance bond as set out in
Article 18.9.

 
16.3.7  MISREPRESENTATION OR FRAUD UNDER ARTICLE 4.8
 
HMO’s misrepresentation or fraud under Article 4.8 of this contract is a default
under this contract.
 
16.3.7.1  REMEDIES AVAILABLE TO TDHS FOR THIS HMO DEFAULT
 
All of the listed remedies are in addition to all other remedies available to
TDHS by law or in equity, are joint and several, and may be exercised
concurrently or consecutively. Exercise of any remedy in whole or in part does
not limit TDHS in exercising all or part of any remaining remedies.
 
TDHS/HMO CONTRACT
August 26, 2002



118



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
For HMO’s misrepresentation or fraud under Article 4.8, TDHS may:
 

 
•
 
Terminate the contract if the applicable conditions set out in Article 18.1.1
are met;

 

 
•
 
Suspend new enrollment as set out in Article 18.3; and/or

 

 
•
 
Require forfeiture of all or part of the TDI performance bond as set out in
Article 18.9.

 
16.3.8  EXCLUSION FROM PARTICIPATION IN MEDICARE OR MEDICAID
 
16.3.8.1  Exclusion of HMO or any of the managing employees or persons with an
ownership interest whose disclosure is required by ‘1124(a) of the Social
Security Act (the Act) from the Medicaid or Medicare program under the
provisions of ‘1128(a) and/or (b) of the Act is a default under this contract.
 
16.3.8.2  Exclusion of any provider or subcontractor or any of the managing
employees or persons with an ownership interest of the provider or subcontractor
whose disclosure is required by ‘1124(a) of the Social Security Act (the Act)
from the Medicaid or Medicare program under the provisions of ‘1128(a) and/or
(b) of the Act is a default under this contract if the exclusion will materially
affect HMO’s performance under this contract.
 
16.3.8.3  REMEDIES AVAILABLE TO TDHS FOR THIS HMO DEFAULT
 
All of the listed remedies are in addition to all other remedies available to
TDHS by law or in equity, are joint and several, and may be exercised
concurrently or consecutively. Exercise of any remedy in whole or in part does
not limit TDHS in exercising all or part of any remaining remedies.
 
For HMO’s exclusion from Medicare or Medicaid, TDHS may:
 

 
•
 
Terminate the contract if the applicable conditions set out in Article 18.1.1
are met;

 

 
•
 
Suspend new enrollment as set out in Article 18.3; and/or

 

 
•
 
Require forfeiture of all or part of the TDI performance bond as set out in
Article 18.9.

 
16.3.9  FAILURE TO MAKE PAYMENTS TO NETWORK PROVIDERS AND SUBCONTRACTORS
 
HMO’s failure to make timely and appropriate payments to network providers and
subcontractors is a default under this contract. Withholding or recouping
capitation payments as allowed or required under other articles of this contract
is not a default under this contract.
 
16.3.9.1  REMEDIES AVAILABLE TO TDHS FOR THIS HMO DEFAULT
 
All of the listed remedies are in addition to all other remedies available to
TDHS by law or in equity, are joint and several, and may be exercised
 
TDHS/HMO CONTRACT
August 26, 2002



119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

concurrently or consecutively. Exercise of any remedy in whole or in part does
not limit TDHS in exercising all or part of any remaining remedies.
 
For HMO’s failure to make timely and appropriate payments to network providers
and subcontractors, TDHS may:
 

 
•
 
Terminate the contract if the applicable conditions set out in Article 18.1.1
are met;

 

 
•
 
Suspend new enrollment as set out in Article 18.3;

 

 
•
 
Assess liquidated money damages as set out in Article 18.4; and/or

 

 
•
 
Require forfeiture of all or part of the TDI performance bond as set out in
Article 18.9.

 
16.3.10  FAILURE TO TIMELY ADJUDICATE CLAIMS
 
Failure of HMO to adjudicate (paid, denied, or external pended) at least ninety
(90%) of all claims within thirty (30) days of receipt and ninety-nine percent
(99%) of all claims within ninety days of receipt for the contract year is a
default under this contract.
 
16.3.10.1  REMEDIES AVAILABLE TO TDHS FOR THIS HMO DEFAULT
 
All of the listed remedies are in addition to all other remedies available to
TDHS by law or in equity, are joint and several, and may be exercised
concurrently or consequently. Exercise of any remedy in whole or in part does
not limit TDHS in exercising all or part of any remaining remedies.
 
For HMO’s failure to timely adjudicate claims, TDHS may:
 

 
•
 
Terminate the contract if the applicable conditions set out in Article 18.1.1
are met;

 

 
•
 
Suspend new enrollment as set out in Article 18.3; and/or

 

 
•
 
Require forfeiture of all or part of the TDI performance bond as set out in
Article 18.9.

 
16.3.11  FAILURE TO DEMONSTRATE THE ABILITY TO PERFORM CONTRACT FUNCTIONS
 
Failure to pass any of the mandatory system or delivery functions of the
Readiness Review required in Article I of this contract is a default under the
contract.
 
16.3.11.1  REMEDIES AVAILABLE TO TDHS FOR THIS HMO DEFAULT
 
All of the listed remedies are in addition to all other remedies available to
TDHS by law or in equity, are joint and several, and may be exercised
concurrently or consecutively. Exercise of any remedy in whole or in part does
not limit TDHS in exercising all or part of any remaining remedies.
 
TDHS/HMO CONTRACT
August 26, 2002



120



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
For HMO’s failure to demonstrate the ability to perform contract functions, TDHS
may:
 

 
•
 
Terminate the contract if the applicable conditions set out in Article 18.1.1
are met;

 

 
•
 
Suspend new enrollment as set out in Article 18.3; and/or

 

 
•
 
Require forfeiture of all or part of the TDI performance bond as set out in
Article 18.9.

 
16.3.12  FAILURE TO MONITOR AND/OR SUPERVISE ACTIVITIES OF CONTRACTORS OR
NETWORK PROVIDERS
 
16.3.12.1  Failure of HMO to audit, monitor, supervise, or enforce functions
delegated by contract to another entity that results in a default under this
contract or constitutes a violation of state or federal laws, rules, or
regulations is a default under this contract.
 
16.3.12.2  Failure of HMO to properly credential its providers, conduct
reasonable utilization review, or conduct quality monitoring is a default under
this contract.
 
16.3.12.3  Failure of HMO to require providers and contractors to provide timely
and accurate encounter, financial, statistical, and utilization data is a
default under this contract.
 
16.3.12.4  REMEDIES AVAILABLE TO TDHS FOR THIS HMO DEFAULT
 
All of the listed remedies are in addition to all other remedies available to
TDHS by law or in equity, are joint and several, and may be exercised
concurrently or consecutively. Exercise of any remedy in whole or in part does
not limit TDHS in exercising all or part of any remaining remedies.
 
For HMO’s failure to monitor and/or supervise activities of contractors or
network providers, TDHS may:
 

 
•
 
Terminate the contract if the applicable conditions set out in Article 18.1.1
are met;

 

 
•
 
Suspend new enrollment as set out in Article 18.3; and/or

 

 
•
 
Require forfeiture of all or part of the TDI performance bond as set out in
Article 18.9.

 
16.3.13  PLACING THE HEALTH AND SAFETY OF MEMBERS IN JEOPARDY
 
HMO’s placing the health and safety of the Members in jeopardy is a default
under this contract.
 
16.3.13.1  REMEDIES AVAILABLE TO TDHS FOR THIS HMO DEFAULT
 
All of the listed remedies are in addition to all other remedies available to
TDHS by law or in equity, are joint and several, and may be exercised
 
TDHS/HMO CONTRACT
August 26, 2002



121



--------------------------------------------------------------------------------

TABLE OF CONTENTS

concurrently or consecutively. Exercise of any remedy in whole or in part does
not limit TDHS in exercising all or part of any remaining remedies.
 
For HMO’s placing the health and safety of Members in jeopardy, TDHS may:
 

 
•
 
Terminate the contract if the applicable conditions set out in Article 18.1.1
are met;

 

 
•
 
Suspend new enrollment as set out in Article 18.3; and/or

 

 
•
 
Require forfeiture of all or part of the TDI performance bond as set out in
Article 18.9.

 
16.3.14  FAILURE TO MEET ESTABLISHED BENCHMARK
 
Failure of HMO to meet any benchmark established by TDHS under this contract is
a default under this contract.
 
16.3.14.1  REMEDIES AVAILABLE TO TDHS FOR THIS HMO DEFAULT
 
All of the listed remedies are in addition to all other remedies available to
TDHS by law or in equity, are joint and several, and may be exercised
concurrently or consecutively. Exercise of any remedy in whole or in part does
not limit TDHS in exercising all or part of any remaining remedies.
 
For HMO’s failure to meet any benchmark established by TDHS under this contract,
TDHS may:
 

 
•
 
Remove the THSteps component from the capitation paid to HMO if the benchmark(s)
missed is for THSteps;

 

 
•
 
Terminate the contract if the applicable conditions set out in Article 18.1.1
are met;

 

 
•
 
Suspend new enrollment as set out in Article 18.3;

 

 
•
 
Assess liquidated money damages as set out in Article 18.4; and/or

 

 
•
 
Require forfeiture of all or part of the TDI performance bond as set out in
Article 18.9.

 
16.3.15  FAILURE TO PERFORM A MATERIAL DUTY OR RESPONSIBILITY
 
Failure of HMO to perform a material duty or responsibility as set out in this
contract is a default under this contract and TDHS may impose one or more of the
remedies contained within its provisions and all other remedies available to
TDHS by law or in equity.
 
16.3.15.1  REMEDIES AVAILABLE TO TDHS FOR THIS HMO DEFAULT
 
All of the listed remedies are in addition to all other remedies available to
TDHS by law or in equity, are joint and several, and may be exercised
concurrently or consecutively. Exercise of any remedy in whole or in part does
not limit TDHS in exercising all or part of any remaining remedies.
 
TDHS/HMO CONTRACT
August 26, 2002



122



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
For HMO’s failure to perform an administrative function under this contract,
TDHS may:
 

 
•
 
Terminate the contract if the applicable conditions set out in Article 18.1.1
are met;

 

 
•
 
Suspend new enrollment as set out in Article 18.3;

 

 
•
 
Assess liquidated money damages as set out in Article 18.4; and/or

 

 
•
 
Require forfeiture of all or part of the TDI performance bond as set out in
Article 18.9.

 
ARTICLE 17
 
NOTICE OF DEFAULT AND CURE OF DEFAULT
 
17.1  TDHS will provide HMO with written notice of default (Notice of Default)
under this contract. The Notice of Default may be given by any means that
provides verification of receipt. The Notice of Default must contain the
following information:
 
17.1.1  A clear and concise statement of the circumstances or conditions that
constitute a default under this contract;
 
17.1.2  The contract provision(s) under which default is being declared;
 
17.1.3  A clear and concise statement of how and/or whether the default may be
cured;
 
17.1.4  A clear and concise statement of the time period during which the HMO
may cure the default if HMO is allowed to cure;
 
17.1.5  The remedy or remedies TDHS is electing to pursue and when the remedy or
remedies will take effect;
 
17.1.6  If TDHS is electing to impose money damages and/or civil monetary
penalties, the amount that TDHS intends to withhold or impose and the factual
basis on which TDHS is imposing the chosen remedy or remedies;
 
17.1.7  Whether any part of money damages or civil monetary penalties, if TDHS
elects to pursue one or both of those remedies, may be passed through to an
individual or entity who is or may be responsible for the act or omission for
which default is declared;
 
17.1.8  Whether failure to cure the default within the given time period, if
any, will result in TDHS pursuing an additional remedy or remedies, including,
but not limited to, additional damages or sanctions, referral for investigation
or action by another agency, and/or termination of the contract
 
TDHS/HMO CONTRACT
August 26, 2002



123



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
ARTICLE 18
 
EXPLANATION OF REMEDIES
 
18.1   TERMINATION
 
18.1.1  TERMINATION BY TDHS
 
TDHS may terminate this contract if:
 
18.1.1.1  HMO substantially fails or refuses to provide medically necessary
services and items that are required under this contract to be provided to
Members after notice and opportunity to cure;
 
18.1.1.2  HMO substantially fails or refuses to perform administrative functions
under this contract after notice and opportunity to cure;
 
18.1.1.3  HMO materially defaults under any of the provisions of Article 16;
 
18.1.1.4  Federal or state funds for the Medicaid program are no longer
available; or
 
18.1.1.5  TDHS has a reasonable belief that HMO has placed the health or welfare
of Members in jeopardy.
 
18.1.2  TDHS must give HMO 90 days written notice of intent to terminate this
contract if termination is the result of HMO’s substantial failure or refusal to
perform administrative functions or a material default under any of the
provisions of Article 16. TDHS must give HMO reasonable notice under the
circumstances if termination is the result of federal or state funds for the
Medicaid program no longer being available. TDHS must give the notice required
under TDHS formal hearing procedures set out in Section 1.21 in Title 25 of the
Texas Administrative Code if termination is the result of HMO’s substantial
failure or refusal to provide medically necessary services and items that are
required under the contract to be provided to Members or TDHS’ reasonable belief
that HMO has placed the health or welfare of Members in jeopardy.
 
18.1.2.1  Notice may be given by any means that gives verification of receipt.
 
18.1.2.2  Unless termination is the result of HMO’s substantial failure or
refusal to provide medically necessary services and items that are required
under this contract to be provided to Members or is the result of TDHS’
reasonable belief that HMO has placed the health or welfare of Members in
jeopardy, the termination date is 90 days following the date that HMO receives
the notice of intent to terminate. For HMO’s substantial failure or refusal to
provide services and items, HMO is entitled to request a pre-termination hearing
under TDHS’ formal hearing procedures set out in Section 1.21 of Title 25, Texas
Administrative Code.
 
18.1.3  TDHS may, for termination for HMO’s substantial failure or refusal to
provide medically necessary services and items, notify HMO’s Members
 
TDHS/HMO CONTRACT
August 26, 2002



124



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
of any hearing requested by HMO and permit Members to disenroll immediately
without cause. Additionally, if TDHS terminates for this reason, TDHS may enroll
HMO’s Members with another HMO or permit the HMO’s Members to receive
Medicaid-covered services other than from an HMO.
 
18.1.4  HMO must continue to perform services under the transition plan
described in Article 18.2.1 until the last day of the month following 90 days
from the date of receipt of notice if the termination is for any reason other
than TDHS’ reasonable belief that HMO is placing the health and safety of the
Members in jeopardy. If termination is due to this reason, TDHS may prohibit
HMO’s further performance of services under the contract.
 
18.1.5  If the state terminates this contract, HMO may appeal the termination
under 32.034, Texas Human Resources Code.
 
18.1.6  TERMINATION BY HMO
 
HMO may terminate this contract if TDHS fails to pay HMO as required under
Article 13 of this contract or otherwise materially defaults in its duties and
responsibilities under this contract, or by giving notice no later than 30 days
after receiving the capitation rates for the contract period. Retaining premium,
recoupment, sanctions, or penalties that are allowed under this contract or that
result from HMO’s failure to perform or HMO’s default under the terms of this
contract is not cause for termination.
 
18.1.7  HMO must give TDHS 90 days written notice of intent to terminate this
contract. Notice may be given by any means that gives verification of receipt.
The termination date will be calculated as the last day of the month following
90 days from the date the notice of intent to terminate is received by TDHS.
 
18.1.8  TDHS must be given 30 days from the date TDHS receives HMO’s written
notice of intent to terminate for failure to pay HMO all amounts due. If TDHS
pays all amounts then due within this 30-day period, HMO cannot terminate the
contract under this article for that reason.
 
18.1.9  TERMINATION BY MUTUAL CONSENT
 
This contract may be terminated at any time by mutual consent of both HMO and
TDHS.
 
18.2   DUTIES OF CONTRACTING PARTIES UPON TERMINATION
 
When termination of the contract occurs, TDHS and HMO must meet the following
obligations:
 
18.2.1  TDHS and HMO must prepare a transition plan, which is acceptable to and
approved by TDHS, to ensure that Members are reassigned to other health plans
without interruption of services. That transition plan will be implemented
during the 90-day period between receipt of notice and the
 
TDHS/HMO CONTRACT
August 26, 2002



125



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
termination date unless termination is the result of TDHS’ reasonable belief
that HMO is placing the health or welfare of Members in jeopardy.
 
18.2.2  If the contract is terminated by TDHS for any reason other than federal
or state funds for the Medicaid program no longer being available or if HMO
terminates the contract based on lower capitation rates for the second contract
year as set out in Article 13.1.4.1:
 
18.2.2.1  TDHS is responsible for notifying all Members of the date of
termination and how Members can continue to receive contract services;
 
18.2.2.2  HMO is responsible for all expenses related to giving notice to
Members; and
 
18.2.2.3  HMO is responsible for all expenses incurred by TDHS in implementing
the transition plan.
 
18.2.3  If the contract is terminated by HMO for any reason other than based on
lower capitation rates for the second contract year as set out in Article
13.1.3.1:
 
18.2.3.1  TDHS is responsible for notifying all Members of the date of
termination and how Members can continue to receive contract services;
 
18.2.3.2  TDHS is responsible for all expenses related to giving notice to
Members; and
 
18.2.3.3  TDHS is responsible for all expenses it incurs in implementing the
transition plan.
 
18.2.4  If the contract is terminated by mutual consent:
 
18.2.4.1  TDHS is responsible for notifying all Members of the date of
termination and how Members can continue to receive contract services;
 
18.2.4.2  HMO is responsible for all expenses related to giving notice to
Members; and
 
18.2.4.3  TDHS is responsible for all expenses it incurs in implementing the
transition plan.
 
18.3   SUSPENSION OF NEW ENROLLMENT
 
18.3.1  TDHS must give HMO 30 days notice of intent to suspend new enrollment in
the Notice of Default other than for default for fraud and abuse or imminent
danger to the health or safety of Members. The suspension date will be
calculated as 30 days following the date that HMO receives the Notice of
Default.
 
TDHS/HMO CONTRACT
August 26, 2002



126



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
18.3.2  TDHS may immediately suspend new enrollment into HMO for a default
declared as a result of fraud and abuse or imminent danger to the health and
safety of Members.
 
18.3.3  The suspension of new enrollment may be for any duration, up to the
termination date of the contract. TDHS will base the duration of the suspension
upon the type and severity of the default and HMO’s ability, if any, to cure the
default.
 
18.4   LIQUIDATED MONEY DAMAGES
 
18.4.1  The measure of damages in the event that HMO fails to perform its
obligations under this contract may be difficult or impossible to calculate or
quantify. Therefore, should HMO fail to perform in accordance with the terms and
conditions of this contract, TDHS may require HMO to pay sums as specified below
as liquidated damages. The liquidated damages set out in this Article are not
intended to be in the nature of a penalty but are intended to be reasonable
estimates of TDHS’ financial loss and damage resulting from HMO’s
non-performance.
 
18.4.2  TDHS imposes money damages, TDHS may collect those damages by reducing
the amount of any monthly premium payments otherwise due to HMO by the amount of
the damages. Money damages that are withheld from monthly premium payments are
forfeited and will not be subsequently paid to HMO upon compliance or cure of
default unless a determination is made after appeal that the damages should not
have been imposed.
 
18.4.3  Failure to file or filing incomplete or inaccurate annual, semi-annual
or quarterly reports may result in money damages of not more than $11,000.00 for
every month from the month the report is due until submitted in the form and
format required by TDHS. These money damages apply separately to each report.
 
18.4.4  Failure to produce or provide records and information requested by TDHS,
an entity acting on behalf of TDHS, or an agency authorized by statute or law to
require production of records at the time and place the records were required or
requested may result in money damages of not more than $5,000.00 per day for
each day the records are not produced as required by the requesting entity or
agency if the requesting entity or agency is conducting an investigation or
audit relating to fraud or abuse, and not more than $1,000.00 per day for each
day records are not produced if the requesting entity or agency is conducting
routine audits or monitoring activities.
 
18.4.5  Failure to file or filing incomplete or inaccurate encounter data may
result in money damages of not more than $25,000 for each month HMO fails to
submit encounter data in the form and format required by TDHS. TDHS will use the
encounter data validation methodology established by TDHS
 
TDHS/HMO CONTRACT
August 26, 2002



127



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to determine the number of encounter data and the number of months for which
damages will be assessed.
 
18.4.6  Failing or refusing to cooperate with TDHS, an entity acting on behalf
of TDHS, or an agency authorized by statute or law to require the cooperation of
HMO in carrying out an administrative, investigative, or prosecutorial function
of the Medicaid program may result in money damages of not more than $8,000.00
per day for each day HMO fails to cooperate.
 
18.4.7  Failure to enter into a required or mandatory contract or failure to
contract for or arrange to have all services required under this contract
provided may result in money damages of not more than $1,000.00 per day that HMO
either fails to negotiate in good faith to enter into the required contract or
fails to arrange to have required services delivered.
 
18.4.8  Failure to meet the benchmark for benchmarked services under this
contract may result in money damages of not more than $25,000 for each month
that HMO fails to meet the established benchmark.
 
18.4.9  TDHS may also impose money damages for a default under Article 16.3.11,
Failure to Make Payments to Network Providers and Subcontractors, of this
contract. These money damages are in addition to the interest HMO is required to
pay to providers under the provisions of Article 7.3.8.10 of this contract.
 
18.4.9.1  If TDHS determines that HMO has failed to pay a provider for a claim
or claims for which the provider should have been paid, TDHS may impose money
damages of $2 per day for each day the claim is not paid from the date the claim
should have been paid (calculated as 30 days from the date a clean claim was
received by HMO) until the claim is paid by HMO.
 
18.4.9.2  If TDHS determines that HMO has failed to pay a capitation amount to a
provider who has contracted with HMO to provide services on a capitated basis,
TDHS may impose money damages of $10 per day, per Member for whom the capitation
is not paid, from the date on which the payment was due until the capitation
amount is paid.
 
18.5   APPOINTMENT OF TEMPORARY MANAGEMENT
 
18.5.1  TDHS may appoint temporary management to oversee the operation of the
HMO upon a finding that there is continued egregious behavior by the HMO or
there is a substantial risk to the health of the Members.
 
18.5.2  TDHS may appoint temporary management to assure the health of the HMO’s
Members if there is a need for temporary management while;
 
18.5.2.1  there is an orderly termination or reorganization of the HMO, or
 
18.5.2.2  are made to remedy violations found under Article 16.3.4.
 
 
TDHS/HMO CONTRACT
August 26, 2002



128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
18.5.3  Temporary management will not be terminated until TDHS has determined
that HMO has the capability to ensure that the violations that triggered
appointment of temporary management will not recur.
 
18.5.4  TDHS is not required to appoint temporary management before terminating
this contract.
 
18.5.5  No pre-termination hearing is required before appointing temporary
management.
 
18.6   TDHS-INITIATED DISENROLLMENT OF A MEMBER OR MEMBERS WITHOUT CAUSE
 
TDHS must give HMO 30 days notice of intent to initiate disenrollment of a
Member or Members in the Notice of Default. The TDHS-initiated disenrollment
date will be calculated as 30 days following the date that HMO receives the
Notice of Default.
 
18.7   RECOMMENDATION TO CMS THAT SANCTIONS BE TAKEN AGAINST HMO
 
18.7.1  If CMS determines that HMO has violated federal law or regulations and
that federal payments will be withheld, TDHS will deny and withhold payments for
new enrollees of HMO.
 
18.7.2  HMO must be given notice and opportunity to appeal a decision of TDHS
and CMS pursuant to 42 CFR ‘434.67.
 
18.8   CIVIL MONETARY PENALTIES
 
18.8.1  For a default under Article 16.3.4.1, TDHS may assess not more than
$25,000 for each default;
 
18.8.2  For a default under Article 16.3.4.2, TDHS may assess double the excess
amount charged in violation of the federal requirements for each default. The
excess amount shall be deducted from the penalty and returned to the Member
concerned.
 
18.8.3  For a default under Article 16.3.4.3, TDHS may assess not more than
$100,000 for each default, including $15,000 for each individual not enrolled as
a result of the practice described in Article 16.3.4.3.
 
18.8.4  For a default under Article 16.3.4.4, TDHS may assess not more than
$100,000 for each default if the material was provided to CMS or TDHS and not
more than $25,000 for each default if the material was provided to a Member, a
potential Member, or a health care provider.
 
 
TDHS/HMO CONTRACT
August 26, 2002



129



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
18.8.5  For a default under Article 16.3.4.5, TDHS may assess not more than
$25,000 for each default.
 
18.8.6  For a default under Article 16.3.4.6, TDHS may assess not more than
$25,000 for each default.
 
18.8.7  HMO may be subject to civil money penalties under the provisions of 42
CFR 1003 in addition to or in place of withholding payments for a default under
Article 16.3.4.
 
18.9   FORFEITURE OF ALL OR A PART OF THE TDI PERFORMANCE BOND
 
TDHS may require forfeiture of all or a portion of the face amount of the TDI
performance bond if TDHS determines that an event of default has occurred.
Partial payment of the face amount shall reduce the total bond amount available
pro rata.
 
18.10   REVIEW OF REMEDY OR REMEDIES TO BE IMPOSED
 
18.10.1  HMO may dispute the imposition of any sanction under this contract. HMO
notifies HMO of its dispute by filing a written response to the Notice of
Default, clearly stating the reason HMO disputes the proposed sanction. With the
written response, HMO must submit to TDHS any documentation that supports HMO’s
position. HMO must file the review within 15 days from HMO’s receipt of the
Notice of Default. Filing a dispute in a written response to the Notice of
Default suspends imposition of the proposed sanction.
 
18.10.2  HMO and TDHS must attempt to informally resolve a dispute. If HMO and
TDHS are unable to informally resolve a dispute, HMO must notify the HEDS
Manager and Director of Medicaid/CHIP Operations that HMO and TDHS cannot agree.
The Director of Medicaid/CHIP Operations will refer the dispute to the State
Medicaid Director who will appoint a committee to review the dispute under TDHS’
dispute resolution procedures. The decision of the dispute resolution committee
will be TDHS’ final administrative decision.
 
 
ARTICLE 19
 
TERM
 
19.1  The effective date of this contract is September 1, 2002. This contract
will terminate on August 31, 2003, unless extended or terminated earlier as
provided for elsewhere in this contract.
 
19.2  The contract will not automatically renew beyond the contract period.
 
19.3  If either party does not intend to renew the contract beyond its initial
term, the party intending not to renew must submit a written notice of its
intent not to renew to the other party no later than 90 days before the
termination date set out in Article 19.1.
 
 
TDHS/HMO CONTRACT
August 26, 2002



130



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
19.4  If either party does not intend to renew the contract beyond its initial
term and sends the notice required in Article 19.3, a transition period of 90
days will run from the date the notice of intent not to renew is received by the
other party. By signing this contract, the parties agree that the terms of this
contract shall automatically continue during any transition period.
 
19.5  The party that does not intend to renew the contract beyond its initial
term and sends the notice required by Article 19.3 is responsible for sending
notices to all Members on how the Member can continue to receive covered
services. The expense of sending the notices will be paid by the non-renewing
party. If TDHS does not intend to renew and sends the required notice, TDHS is
responsible for any costs it incurs in ensuring that Members are reassigned to
other plans without interruption of services. If HMO does not intend to renew
and sends the required notice, HMO is responsible for any costs TDHS incurs in
ensuring that Members are reassigned to other plans without interruption of
services. If both parties do not intend to renew the contract beyond its initial
term, TDHS will send the notices to Members and the parties will share equally
in the cost of sending the notices and of implementing the transition plan.
 
19.6  Non-renewal of this contract is not a contract termination for purposes of
appeal rights under the Human Resources Code §32.034.
 
 
TEXAS DEPARTMENT OF HUMAN SERVICES
 
     
AMERIGROUP TEXAS INC
By:
 

--------------------------------------------------------------------------------

     
By:
 

--------------------------------------------------------------------------------

   
James R. Hine
Commissioner
         
Jim Donovan
President and CEO
                 
Date signed:                                 
                                             
     
Date signed:                                 
                                             
                 
Approved as to Form:
                                                     
                                                                              
                          
           
Office of General Counsel
           

 
 
TDHS/HMO CONTRACT
August 26, 2002



131